OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2017 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-05371 Russell Investment Funds (Exact name of registrant as specified in charter) 1301 2nd Avenue 18 th Floor, Seattle Washington 98101 (Address of principal executive offices) (Zip code) Mary Beth R. Albaneze, Secretary and Chief Legal Officer Russell Investment Funds 18 th Floor Seattle, Washington 98101 206-505-4846 (Name and address of agent for service) Registrant's telephone number, including area code: 800-787-7354 Date of fiscal year end: December 31 Date of reporting period: January 1, 2015 – June 30, 2015 Item 1. Reports to Stockholders 2015 SEMI-ANNUAL REPORT Russell Investment Funds JUNE 30, 2015 FUND Multi-Style Equity Fund Aggressive Equity Fund Non-U.S. Fund Core Bond Fund Global Real Estate Securities Fund Russell Investment Funds Russell Investment Funds is a series investment company with nine different investment portfolios referred to as Funds. These financial statements report on five of these Funds. Russell Investment Funds Semi-annual Report June 30, 2015 (Unaudited) Table of Contents Page Multi-Style Equity Fund 3 Aggressive Equity Fund 16 Non-U.S. Fund 32 Core Bond Fund 50 Global Real Estate Securities Fund 84 Notes to Schedule of Investments 100 Notes to Financial Highlights 102 Notes to Financial Statements 103 Affiliated Brokerage Transactions 123 Basis for Approval of Investment Advisory Contracts 124 Shareholder Requests for Additional Information 136 Disclosure of Information about Fund Trustees and Officers 137 Adviser, Money Managers and Service Providers 143 Russell Investment Funds Copyright © Russell Investments 2015. All rights reserved. Russell Investments is a Washington, USA corporation, which operates through subsidiaries worldwide and is part of London Stock Exchange Group. Fund objectives, risks, charges and expenses should be carefully considered before in- vesting. A prospectus containing this and other important information must precede or accompany this material. Please read the prospectus carefully before investing. Securities distributed through Russell Financial Services, Inc., member FINRA and part of Russell Investments. Performance quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Russell Investment Funds Multi-Style Equity Fund Shareholder Expense Example — June 30, 2015 (Unaudited) Fund Expenses Please note that the expenses shown in the table are meant The following disclosure provides important information to highlight your ongoing costs only and do not reflect any regarding the Fund’s Shareholder Expense Example transactional costs. Therefore, the information under the heading (“Example”). “Hypothetical Performance (5% return before expenses)” is useful in comparing ongoing costs only, and will not help you Example determine the relative total costs of owning different funds. In As a shareholder of the Fund, you incur two types of costs: (1) addition, if these transactional costs were included, your costs transaction costs, and (2) ongoing costs, including advisory and would have been higher. The fees and expenses shown in this administrative fees and other Fund expenses. The Example is section do not reflect any Insurance Company Separate Account intended to help you understand your ongoing costs (in dollars) or Policy Charges. of investing in the Fund and to compare these costs with the Hypothetical ongoing costs of investing in other mutual funds. The Example Performance is based on an investment of $1,000 invested at the beginning of Actual (5% return the period and held for the entire period indicated, which for this Performance before expenses) Beginning Account Value Fund is from January 1, 2015 to June 30, 2015. January 1, 2015 $ 1,000.00 $ 1,000.00 Ending Account Value Actual Expenses June 30, 2015 $ 1,024.80 $ 1,020.63 The information in the table under the heading “Actual Expenses Paid During Period* $ 4.22 $ 4.21 Performance” provides information about actual account values and actual expenses. You may use the information in this column, * Expenses are equal to the Fund's annualized expense ratio of 0.84% (representing the six month period annualized), multiplied by the average together with the amount you invested, to estimate the expenses account value over the period, multiplied by 181/365 (to reflect the one-half that you paid over the period. Simply divide your account value by year period). $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first column in the row entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical Performance (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Multi-Style Equity Fund 3 Russell Investment Funds Multi-Style Equity Fund Schedule of Investments — June 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $Shares $ Common Stocks - 95.5% Kimberly-Clark Corp. 858 91 Consumer Discretionary - 15.7% Kroger Co. (The) 821 60 Amazon.com, Inc.(Æ) 9,393 4,078 Mondelez International, Inc. Class A 159,853 6,575 Carnival Corp. 8,700 430 PepsiCo, Inc. 30,489 2,846 CBS Corp. Class B 15,869 881 Philip Morris International, Inc. 3,607 289 Comcast Corp. Class A(Æ) 84,351 5,073 Procter & Gamble Co. (The) 26,270 2,056 Costco Wholesale Corp. 1,028 139 Reynolds American, Inc. 955 71 Darden Restaurants, Inc. 13,100 931 Tyson Foods, Inc. Class A 45,985 1,960 Dick's Sporting Goods, Inc. 5,280 273 Whole Foods Market, Inc. 45,150 1,781 DIRECTV(Æ) 1,094 102 25,365 Estee Lauder Cos., Inc. (The) Class A 8,774 761 Express, Inc.(Æ) 8,700 158 Energy - 6.8% Ford Motor Co. 120,300 1,806 Anadarko Petroleum Corp. 10,683 834 GateHouse Media, Inc.(Æ) 40,900 2,071 Antero Resources Corp.(Æ)(Ñ) 17,500 601 General Motors Co. 53,100 1,770 Cabot Oil & Gas Corp. 10,100 319 Hilton Worldwide Holdings, Inc.(Æ) 23,354 643 Chevron Corp. 39,474 3,807 Home Depot, Inc. 3,036 337 ConocoPhillips 375 23 Jarden Corp.(Æ) 16,530 855 Core Laboratories NV(Ñ) 26,267 2,995 Johnson Controls, Inc. 62,476 3,095 Devon Energy Corp. 14,331 853 Kohl's Corp. 13,800 864 EOG Resources, Inc. 16,400 1,436 L Brands, Inc. 16,370 1,403 EQT Corp. 14,400 1,171 Las Vegas Sands Corp. 44,420 2,335 Exxon Mobil Corp. 86,350 7,184 Liberty Media Corp.(Æ) 37,750 1,355 Frank's International NV 7,200 136 Lowe's Cos., Inc. 55,670 3,728 HollyFrontier Corp. 12,700 542 McDonald's Corp. 2,240 213 Kinder Morgan, Inc. 9,200 353 Netflix, Inc.(Æ) 738 485 Marathon Petroleum Corp. 11,120 582 News Corp. Class A(Æ) 47,200 689 Newfield Exploration Co.(Æ) 5,931 214 Nike, Inc. Class B 16,031 1,731 Occidental Petroleum Corp. 47,200 3,670 Omnicom Group, Inc. 38,310 2,662 Phillips 66(Æ) 15,300 1,233 O'Reilly Automotive, Inc.(Æ) 6,936 1,567 Schlumberger, Ltd. 47,940 4,132 Priceline Group, Inc. (The)(Æ) 2,365 2,723 Spectra Energy Corp. 78 3 PVH Corp. 7,793 898 Tesoro Corp. 9,900 836 Royal Caribbean Cruises, Ltd. 26,996 2,125 Valero Energy Corp. 26,300 1,646 Starbucks Corp. 97,084 5,205 World Fuel Services Corp. 17,300 830 Target Corp. 23,176 1,892 33,400 Tiffany & Co. 5,604 514 Time Warner, Inc. 31,260 2,732 Financial Services - 20.9% TJX Cos., Inc. 42,140 2,788 ACE, Ltd. 769 78 Ulta Salon Cosmetics & Fragrance, Inc.(Æ) 6,962 1,075 Aflac, Inc. 946 59 Under Armour, Inc. Class A(Æ) 7,846 655 Allstate Corp. (The) 950 62 Urban Outfitters, Inc.(Æ) 5,200 182 Ally Financial, Inc.(Æ) 37,400 839 VF Corp. 776 54 American Equity Investment Life Holding Viacom, Inc. Class B 60,888 3,936 Co. 100 3 Wal-Mart Stores, Inc. 39,192 2,780 American Express Co. 79,592 6,186 Walt Disney Co. (The) 40,652 4,639 American International Group, Inc. 20,500 1,267 Whirlpool Corp. 19,675 3,406 American Tower Corp. Class A(ö) 40,459 3,775 Yum! Brands, Inc. 6,515 586 Aon PLC 18,700 1,864 76,625 Arch Capital Group, Ltd.(Æ) 12,700 850 Bank of America Corp. 256,379 4,364 Consumer Staples - 5.2% Bank of New York Mellon Corp. (The) 41,636 1,748 Altria Group, Inc. 16,896 827 BankUnited, Inc. 12,487 449 Anheuser-Busch InBev - ADR 8,029 969 BB&T Corp. 1,536 62 Archer-Daniels-Midland Co. 29,190 1,407 Berkshire Hathaway, Inc. Class B(Æ) 30,983 4,217 Bunge, Ltd. 12,600 1,106 BlackRock, Inc. Class A 4,212 1,457 Coca-Cola Co. (The) 9,164 360 Boston Properties, Inc.(ö) 5,650 684 Colgate-Palmolive Co. 32,890 2,151 Capital One Financial Corp. 45,305 3,985 Constellation Brands, Inc. Class A 6,162 715 Chubb Corp. (The) 533 51 CVS Health Corp. 2,637 277 Citigroup, Inc. 145,714 8,049 General Mills, Inc. 1,393 78 Citizens Financial Group, Inc. 42,000 1,147 Hershey Co. (The) 19,659 1,746 See accompanying notes which are an integral part of the financial statements. 4 Multi-Style Equity Fund Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — June 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Comerica, Inc. 23,800 1,221 Gilead Sciences, Inc. 19,513 2,285 Corporate Office Properties Trust(ö) 23,600 556 HCA Holdings, Inc.(Æ) 9,431 856 Discover Financial Services 23,152 1,334 Health Net, Inc.(Æ) 10,500 673 E*Trade Financial Corp.(Æ) 15,300 458 Humana, Inc. 4,240 811 Equinix, Inc.(ö) 6,689 1,699 Illumina, Inc.(Æ) 3,028 661 Equity Residential(ö) 339 24 Intuitive Surgical, Inc.(Æ) 841 407 FleetCor Technologies, Inc.(Æ) 4,671 729 Johnson & Johnson 59,566 5,805 Franklin Resources, Inc. 906 44 McKesson Corp. 6,697 1,506 Goldman Sachs Group, Inc. (The) 14,790 3,088 Medtronic PLC 56,524 4,189 Hartford Financial Services Group, Inc. 19,729 820 Merck & Co., Inc. 57,466 3,272 Intercontinental Exchange, Inc. 11,650 2,605 Mylan NV(Æ) 22,631 1,536 JPMorgan Chase & Co. 24,683 1,672 Novartis AG - ADR(Æ) 12,490 1,228 Lincoln National Corp. 19,962 1,182 Pfizer, Inc. 189,583 6,357 Markel Corp.(Æ) 3,774 3,022 Qiagen NV(Æ)(Ñ) 39,800 987 Marsh & McLennan Cos., Inc. 1,246 71 Receptos, Inc.(Æ) 3,962 753 MasterCard, Inc. Class A 28,324 2,647 Regeneron Pharmaceuticals, Inc.(Æ) 2,558 1,305 McGraw Hill Financial, Inc. 8,774 881 Sanofi - ADR 24,197 1,198 MetLife, Inc. 38,178 2,138 St. Jude Medical, Inc. 34,237 2,502 Morgan Stanley 45,800 1,777 Stryker Corp. 6,089 582 Northern Trust Corp. 65,299 4,993 Thermo Fisher Scientific, Inc. 9,073 1,177 PartnerRe, Ltd. 4,020 517 UnitedHealth Group, Inc. 16,378 1,998 PNC Financial Services Group, Inc. (The) 19,900 1,904 Valeant Pharmaceuticals International, Inc. Principal Financial Group, Inc. 15,400 790 (Æ) 12,379 2,750 Progressive Corp. (The) 45,300 1,261 73,846 Prudential Financial, Inc. 31,991 2,800 Public Storage(ö) 329 61 Materials and Processing - 4.9% Regions Financial Corp. 120,000 1,243 Air Products & Chemicals, Inc. 366 50 Santander Consumer USA Holdings, Inc.(Æ) 27,800 711 Alcoa, Inc. 73,400 818 Simon Property Group, Inc.(ö) 575 99 Dow Chemical Co. (The) 44,612 2,283 State Street Corp. 32,840 2,529 Ecolab, Inc. 40,018 4,525 Synchrony Financial(Æ)(Ñ) 15,300 504 EI du Pont de Nemours & Co. 22,600 1,445 Thomson Reuters Corp. 727 28 Huntsman Corp. 39,873 880 Travelers Cos., Inc. (The) 14,954 1,446 International Paper Co. 23,500 1,118 US Bancorp 75,907 3,294 Monsanto Co. 51,321 5,471 Visa, Inc. Class A 96,832 6,501 Mosaic Co. (The) 57,020 2,671 Voya Financial, Inc. 27,300 1,269 PPG Industries, Inc. 15,344 1,761 Wells Fargo & Co. 92,688 5,211 Praxair, Inc. 11,581 1,384 102,325 Precision Castparts Corp. 5,598 1,119 Rock-Tenn Co. Class A 3,400 205 Health Care - 15.1% 23,730 Abbott Laboratories 41,149 2,020 Aetna, Inc. 15,697 2,000 Producer Durables - 10.9% Agilent Technologies, Inc. 3,900 150 3M Co. 1,494 231 Alexion Pharmaceuticals, Inc.(Æ) 2,437 441 Accenture PLC Class A 1,458 141 Allergan PLC(Æ) 26,154 7,936 Automatic Data Processing, Inc. 38,828 3,115 AmerisourceBergen Corp. Class A 4,823 513 B/E Aerospace, Inc. 31,110 1,708 Amgen, Inc. 21,363 3,280 Boeing Co. (The) 26,660 3,699 Anthem, Inc. 8,992 1,476 CSX Corp. 43,456 1,418 Baxter International, Inc. 1,272 89 Cummins, Inc. 339 44 Becton Dickinson and Co. 388 55 Curtiss-Wright Corp. 5,200 377 Biogen, Inc.(Æ) 6,731 2,719 Danaher Corp. 1,447 124 Bristol-Myers Squibb Co. 23,091 1,536 Deere & Co. 135 13 Cardinal Health, Inc. 17,861 1,494 Delta Air Lines, Inc. 21,720 892 Celgene Corp.(Æ) 4,737 548 Emerson Electric Co. 1,190 66 Cerner Corp.(Æ) 30,060 2,076 FedEx Corp. 13,584 2,315 Cigna Corp. 556 90 General Dynamics Corp. 681 96 Edwards Lifesciences Corp.(Æ) 4,768 679 General Electric Co. 210,443 5,592 Eli Lilly & Co. 2,287 191 Honeywell International, Inc. 77,766 7,930 Express Scripts Holding Co.(Æ) 41,773 3,715 Illinois Tool Works, Inc. 701 64 See accompanying notes which are an integral part of the financial statements. Multi-Style Equity Fund 5 Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — June 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $Shares $ JetBlue Airways Corp.(Æ) 13,900 289 Vodafone Group PLC - ADR 76,231 2,779 KBR, Inc. 12,800 249 Zynga, Inc. Class A(Æ) 138,400 396 L-3 Communications Holdings, Inc. 9,200 1,043 69,847 Lockheed Martin Corp. 11,893 2,211 Mettler-Toledo International, Inc.(Æ) 9,048 3,090 Utilities - 1.7% Norfolk Southern Corp. 6,525 570 American Electric Power Co., Inc. 18,528 981 Northrop Grumman Corp. 9,636 1,528 AT&T, Inc. 82,492 2,929 Paychex, Inc. 22,000 1,031 Dominion Resources, Inc. 437 29 Pentair PLC 40,620 2,793 Duke Energy Corp. 17,511 1,237 Raytheon Co. 15,257 1,460 Edison International 8,700 484 Sensata Technologies Holding NV(Æ) 33,109 1,746 Exelon Corp. 284 9 Textron, Inc. 26,100 1,165 NextEra Energy, Inc. 15,326 1,503 Towers Watson & Co. Class A 3,503 441 PG&E Corp. 21,330 1,047 TransDigm Group, Inc.(Æ) 11,520 2,588 Southern Co. 1,721 72 Union Pacific Corp. 21,427 2,043 Verizon Communications, Inc. 3,470 162 United Continental Holdings, Inc.(Æ) 17,265 915 8,453 United Parcel Service, Inc. Class B 1,622 157 United Technologies Corp. 2,094 232 Total Common Stocks Verisk Analytics, Inc. Class A(Æ) 15,790 1,149 (cost $391,405) 467,020 Waste Management, Inc. 471 22 Xylem, Inc. 23,783 882 Short-Term Investments - 4.3% Russell U.S. Cash Management Fund 21,050,356(8) 21,050 53,429 Total Short-Term Investments Technology - 14.3% (cost $21,050) 21,050 Adobe Systems, Inc.(Æ) 26,145 2,118 Apple, Inc. 65,712 8,242 Other Securities - 1.0% Russell U.S. Cash Collateral Fund(×) 4,959,530(8) 4,960 Avago Technologies, Ltd. Class A 9,108 1,211 Total Other Securities Cisco Systems, Inc. 42,865 1,177 (cost $4,960) 4,960 Cognizant Technology Solutions Corp. Class A(Æ) 4,362 266 Total Investments 100.8% Electronic Arts, Inc.(Æ) 24,500 1,629 EMC Corp. 153,900 4,062 (identified cost $417,415) 493,030 Facebook, Inc. Class A(Æ) 28,500 2,445 Other Assets and Liabilities, Net Google, Inc. Class C(Æ) 15,546 8,119 - (0.8%) (4,023) Hewlett-Packard Co. 85,369 2,562 Net Assets - 100.0% 489,007 Intel Corp. 133,534 4,061 International Business Machines Corp. 2,122 345 Intuit, Inc. 12,269 1,236 Juniper Networks, Inc. 38,500 1,000 Lam Research Corp. 8,056 655 Leidos Holdings, Inc. 16,746 676 LinkedIn Corp. Class A(Æ) 7,360 1,521 Marvell Technology Group, Ltd. 75,600 997 Microsoft Corp. 36,160 1,596 NetApp, Inc. 21,700 685 NXP Semiconductors NV(Æ) 11,267 1,106 Oracle Corp. 162,746 6,559 Palo Alto Networks, Inc.(Æ) 3,327 581 PMC-Sierra, Inc.(Æ) 28,100 241 Polycom, Inc.(Æ) 16,400 188 QUALCOMM, Inc. 90,068 5,641 Red Hat, Inc.(Æ) 19,655 1,492 Salesforce.com, Inc.(Æ) 16,846 1,173 SAP SE - ADR(Ñ) 27,205 1,911 ServiceNow, Inc.(Æ) 8,707 647 Splunk, Inc.(Æ) 7,657 533 Symantec Corp. 53,400 1,242 Tableau Software, Inc. Class A(Æ) 5,461 630 Texas Instruments, Inc. 2,431 125 See accompanying notes which are an integral part of the financial statements. 6 Multi-Style Equity Fund Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — June 30, 2015 (Unaudited) Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Russell 1000 Mini Index Futures 58 USD 6,666 09/15 (152) S&P 500 E-mini Index Futures 86 USD 8,834 09/15 (112) S&P E-mini Consumer Staples Select Sector Index Futures 47 USD 2,240 09/15 (20) S&P E-mini Energy Select Sector Index Futures 30 USD 2,252 09/15 (74) S&P E-mini Utilities Select Sector Index Futures 54 USD 2,244 09/15 (45) Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) (403) Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total % of Net Assets Common Stocks Consumer Discretionary $ 76,625 $ — $ — $ 76,625 15.7 Consumer Staples 25,365 — — 25,365 5.2 Energy 33,400 — — 33,400 6.8 Financial Services 102,325 — — 102,325 20.9 Health Care 73,846 — — 73,846 15.1 Materials and Processing 23,730 — — 23,730 4.9 Producer Durables 53,429 — — 53,429 10.9 Technology 69,847 — — 69,847 14.3 Utilities 8,453 — — 8,453 1.7 Short-Term Investments — 21,050 — 21,050 4.3 Other Securities — 4,960 — 4,960 1.0 Total Investments 467,020 26,010 — 493,030 100.8 Other Assets and Liabilities, Net (0.8) 100.0 Other Financial Instruments Futures Contracts (403) — — (403) (0.1) Total Other Financial Instruments * $ (403) $ — $ — $ (403) *Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the instruments. For a description of the Levels see note 2 in the Notes to Financial Statements. For disclosure on transfers between Levels 1, 2 and 3 during the period ended June 30, 2015, see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. Multi-Style Equity Fund 7 Russell Investment Funds Multi-Style Equity Fund Fair Value of Derivative Instruments — June 30, 2015 (Unaudited) Amounts in thousands Equity Derivatives not accounted for as hedging instruments Contracts Location: Statement of Assets and Liabilities - Liabilities Variation margin on futures contracts* $ 403 Equity Derivatives not accounted for as hedging instruments Contracts Location: Statement of Operations - Net realized gain (loss) Futures contracts $ 457 Location: Statement of Operations - Net change in unrealized appreciation (depreciation) Futures contracts $ (737) Includes cumulative appreciation/depreciation of futures contracts as reported in the Schedule of Investments. Only variation margin is reported within the Statement of Assets and Liabilities. For further disclosure on derivatives see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. 8 Multi-Style Equity Fund Russell Investment Funds Multi-Style Equity Fund Balance Sheet Offsetting of Financial and Derivative Instruments — June 30, 2015 (Unaudited) Amounts in thousands Offsetting of Financial Assets and Derivative Assets Gross Net Amounts Amounts of Assets Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Assets Assets Liabilities Liabilities Securities on Loan* Investments, at fair value $ 4,871 $ — $ 4,871 Futures Contracts Variation margin on futures contracts 62 — 62 Total $ 4,933 $ — $ 4,933 Financial Assets, Derivative Assets, and Collateral Held by Counterparty Gross Amounts Not Offset in the Statement of Assets and Liabilities Net Amounts of Assets Presented in the Statement Financial and of Assets and Derivative Collateral Counterparty Liabilities Instruments Received^ Net Amount Barclays $ 1,868 $ — $ 1,868 $ — Citigroup 1,078 — 1,078 — Fidelity 967 — 967 — Goldman Sachs 958 — 958 — Merrill Lynch 62 — — 62 Total $ 4,933 $ — $ 4,871 $ 62 See accompanying notes which are an integral part of the financial statements. Multi-Style Equity Fund 9 Russell Investment Funds Multi-Style Equity Fund Balance Sheet Offsetting of Financial and Derivative Instruments, continued — June 30, 2015 (Unaudited) Amounts in thousands Offsetting of Financial Liabilities and Derivative Liabilities Gross Net Amounts Amounts of Liabilities Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Liabilities Liabilities Liabilities Liabilities Futures Contracts Variation margin on futures contracts $ 12 $ — $ 12 Total $ 12 $ — $ 12 Financial Liabilities, Derivative Liabilities, and Collateral Pledged by Counterparty Gross Amounts Not Offset in the Statement of Assets and Liabilities Net Amounts of Liabilities Presented in the Statement Financial and of Assets and Derivative Collateral Counterparty Liabilities Instruments Pledged^ Net Amount Merrill Lynch $ 12 $ — $ 12 $ — Total $ 12 $ — $ 12 $ — * Fair value of securities on loan as reported in the footnotes to the Statement of Assets and Liabilities. ^Collateral received or pledged amounts may not reconcile to those disclosed in the Statement of Assets and Liabilities due to the inclusion of off-Balance Sheet collateral and adjustments made to exclude overcollateralization. For further disclosure on derivatives and counterparty risk see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. 10 Multi-Style Equity Fund Russell Investment Funds Multi-Style Equity Fund Statement of Assets and Liabilities  June 30, 2015 (Unaudited) Amounts in thousands Assets Investments, at identified cost $ Investments, at fair value(*)(>) Cash (restricted)(a) Receivables: Dividends and interest Dividends from affiliated Russell funds 2 Investments sold Fund shares sold 1 Variation margin on futures contracts 62 Prepaid expenses 5 Total assets Liabilities Payables: Investments purchased Fund shares redeemed Accrued fees to affiliates Other accrued expenses 97 Variation margin on futures contracts 12 Payable upon return of securities loaned Total liabilities Net Assets $ Net Assets Consist of: Undistributed (overdistributed) net investment income $ Accumulated net realized gain (loss) Unrealized appreciation (depreciation) on: Investments Futures contracts Shares of beneficial interest Additional paid-in capital Net Assets $ Net Asset Value , offering and redemption price per share: Net asset value per share:(#) $ Net assets $ Shares outstanding ($.01 par value) Amounts in thousands (*) Securities on loan included in investments $ (>) Investments in affiliates, Russell U.S. Cash Management Fund and Russell U.S. Cash Collateral Fund $ (a) Cash Collateral for Futures $ (#) Net asset value per share equals net assets divided by shares of beneficial interest outstanding. See accompanying notes which are an integral part of the financial statements. Multi-Style Equity Fund 11 Russell Investment Funds Multi-Style Equity Fund Statement of Operations  For the Period Ended June 30, 2015 (Unaudited) Amounts in thousands Investment Income Dividends $ Dividends from affiliated Russell funds 12 Securities lending income 8 Total investment income Expenses Advisory fees Administrative fees Custodian fees 51 Transfer agent fees 11 Professional fees 33 Trustees fees 6 Printing fees 32 Miscellaneous 13 Total expenses Net investment income (loss) Net Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investments Futures contracts Net realized gain (loss) Net change in unrealized appreciation (depreciation) on: Investments Futures contracts Net change in unrealized appreciation (depreciation) Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets from Operations $ See accompanying notes which are an integral part of the financial statements. 12 Multi-Style Equity Fund Russell Investment Funds Multi-Style Equity Fund Statements of Changes in Net Assets Period Ended June 30, 2015 Fiscal Year Ended Amounts in thousands (Unaudited) December 31, 2014 Increase (Decrease) in Net Assets Operations Net investment income (loss) $ 2,122 $ 5,406 Net realized gain (loss) 24,112 67,188 Net change in unrealized appreciation (depreciation) (14,410) (19,921) Net increase (decrease) in net assets from operations 11,824 52,673 Distributions From net investment income (1,941) (5,536) From net realized gain (10,063) (64,480) Net decrease in net assets from distributions (12,004) (70,016) Share Transactions* Net increase (decrease) in net assets from share transactions 656 30,774 Total Net Increase (Decrease) in Net Assets 476 13,431 Net Assets Beginning of period 488,531 475,100 End of period $ 489,007 $ 488,531 Undistributed (overdistributed) net investment income included in net assets $ 1,093 $ 912 * Share transaction amounts (in thousands) for the periods ended June 30, 2015 and December 31, 2014 were as follows: 2015 (Unaudited) 2014 Shares Dollars Shares Dollars Proceeds from shares sold 774 $ 14,167 646 $ 12,251 Proceeds from reinvestment of distributions 658 12,004 3,818 70,016 Payments for shares redeemed (1,403) (25,515) (2,691) (51,493) Total increase (decrease) 29 $ 656 1,773 $ 30,774 See accompanying notes which are an integral part of the financial statements. Multi-Style Equity Fund 13 Russell Investment Funds Multi-Style Equity Fund Financial Highlights — For the Periods Ended For a Share Outstanding Throughout Each Period. $ Net Asset Value, Net Net Realized Total from Distributions Distributions Beginning of Investment and Unrealized Investment from Net from Net Period Income (Loss) (a)(b) Gain (Loss) Operations Investment Income Realized Gain June 30, 2015(1) 18.11 .08 .37 .45 (.07) (.38) December 31, 2014 18.85 .22 1.94 2.16 (.22) (2.68) December 31, 2013 15.15 .19 4.75 4.94 (.22) (1.02) December 31, 2012 13.24 .19 1.88 2.07 (.16) — December 31, 2011 13.58 .14 (.35) (.21) (.13) — December 31, 2010 11.77 .11 1.81 1.92 (.11) — See accompanying notes which are an integral part of the financial statements. Multi-Style Equity Fund 14 % % % $ $ Ratio of Expenses Ratio of Expenses Ratio of Net Net Asset Value, % Net Assets, to Average to Average Investment Income % $ End of Total End of Period Net Assets, Net Assets, to Average Portfolio Total Distributions Period Return (d)(f) (000 ) Gross (e) Net (b)(e) Net Assets (b)(e) Turnover Rate (d) (.45 ) 18.11 2.48 489,007 .84 .84 .87 46 (2.90 ) 18.11 11.70 488,531 .86 .86 1.13 101 (1.24 ) 18.85 32.92 475,100 .84 .84 1.07 86 (.16 ) 15.15 15.69 390,549 .87 .87 1.28 109 (.13 ) 13.24 (1.55 ) 373,392 .85 .85 1.03 133 (.11 ) 13.58 16.46 400,471 .89 .89 .93 105 See accompanying notes which are an integral part of the financial statements. Multi-Style Equity Fund 15 Russell Investment Funds Aggressive Equity Fund Shareholder Expense Example — June 30, 2015 (Unaudited) Fund Expenses Please note that the expenses shown in the table are meant The following disclosure provides important information to highlight your ongoing costs only and do not reflect any regarding the Fund’s Shareholder Expense Example transactional costs. Therefore, the information under the heading (“Example”). “Hypothetical Performance (5% return before expenses)” is useful in comparing ongoing costs only, and will not help you Example determine the relative total costs of owning different funds. In As a shareholder of the Fund, you incur two types of costs: (1) addition, if these transactional costs were included, your costs transaction costs, and (2) ongoing costs, including advisory and would have been higher. The fees and expenses shown in this administrative fees and other Fund expenses. The Example is section do not reflect any Insurance Company Separate Account intended to help you understand your ongoing costs (in dollars) or Policy Charges. of investing in the Fund and to compare these costs with the Hypothetical ongoing costs of investing in other mutual funds. The Example Performance (5% is based on an investment of $1,000 invested at the beginning of Actual return before the period and held for the entire period indicated, which for this Performance expenses) Beginning Account Value Fund is from January 1, 2015 to June 30, 2015. January 1, 2015 $ 1,000.00 $ 1,000.00 Actual Expenses Ending Account Value June 30, 2015 $ 1,046.10 $ 1,019.79 The information in the table under the heading “Actual Expenses Paid During Period* $ 5.12 $ 5.06 Performance” provides information about actual account values and actual expenses. You may use the information in this column, * Expenses are equal to the Fund's annualized expense ratio of 1.01% together with the amount you invested, to estimate the expenses (representing the six month period annualized), multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half that you paid over the period. Simply divide your account value by year period). May reflect amounts waived and/or reimbursed. Without any $1,000 (for example, an $8,600 account value divided by $1,000 waivers and/or reimbursements, expenses would have been higher. 8.6), then multiply the result by the number in the first column in the row entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical Performance (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. 16 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Schedule of Investments — June 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Common Stocks - 96.5% Monro Muffler Brake, Inc. 15,583 969 Consumer Discretionary - 14.4% National CineMedia, Inc. 20,076 320 Abercrombie & Fitch Co. Class A 20,889 449 New Media Investment Group, Inc. 12,200 219 AMC Entertainment Holdings, Inc. Class A 9,078 278 New York Times Co. (The) Class A 19,000 259 American Eagle Outfitters, Inc. 18,700 322 Papa John's International, Inc. 493 37 Asbury Automotive Group, Inc.(Æ) 15,293 1,386 Papa Murphy's Holdings, Inc.(Æ) 18,600 385 Bassett Furniture Industries, Inc. 12,059 343 Penn National Gaming, Inc.(Æ) 20,200 371 Bravo Brio Restaurant Group, Inc.(Æ) 14,500 196 Performance Sports Group, Ltd.(Æ) 21,290 383 Bridgepoint Education, Inc.(Æ) 31,237 299 Perry Ellis International, Inc.(Æ) 11,389 271 Buffalo Wild Wings, Inc.(Æ) 1,803 282 Pool Corp. 2,700 189 Burlington Stores, Inc.(Æ) 5,487 281 Popeyes Louisiana Kitchen, Inc.(Æ) 7,213 433 Caesars Entertainment Corp.(Æ) 15,990 98 QuinStreet, Inc.(Æ) 10,500 68 Caleres, Inc. 6,001 190 Red Robin Gourmet Burgers, Inc.(Æ) 6,570 564 Capella Education Co. 1,377 74 Sizmek, Inc.(Æ) 2,700 19 Carmike Cinemas, Inc.(Æ) 8,360 222 Skullcandy, Inc.(Æ) 13,400 103 Cheesecake Factory, Inc. (The) 4,600 251 Smith & Wesson Holding Corp.(Æ)(Ñ) 36,551 606 Chico's FAS, Inc. 56,284 936 Sonic Corp. 44,716 1,289 Children's Place, Inc. (The) 4,892 320 Sotheby's Class A 12,089 546 Citi Trends, Inc.(Æ) 6,279 152 Stage Stores, Inc. 6,300 110 Columbia Sportswear Co. 2,942 178 Stamps.com, Inc.(Æ) 17,879 1,317 Cooper Tire & Rubber Co. 8,100 274 Stein Mart, Inc. 2,800 29 Cooper-Standard Holding, Inc.(Æ) 2,230 137 Steven Madden, Ltd.(Æ) 29,001 1,242 Cracker Barrel Old Country Store, Inc.(Ñ) 3,683 550 Tandy Leather Factory, Inc. 47,944 412 Delta Apparel, Inc.(Æ) 12,856 184 Texas Roadhouse, Inc. Class A 6,600 247 Denny's Corp.(Æ) 2,200 26 Tilly's, Inc. Class A(Æ) 2,600 25 Destination Maternity Corp. 8,800 103 Time, Inc.(Æ) 21,000 483 Destination XL Group, Inc.(Æ) 91,875 460 TiVo, Inc.(Æ) 10,600 107 Dick's Sporting Goods, Inc. 1,200 62 Townsquare Media, Inc. Class A(Æ) 3,200 43 Dorman Products, Inc.(Æ)(Ñ) 31,997 1,525 Tribune Publishing Co. 3,400 53 Drew Industries, Inc. 5,037 292 Tuesday Morning Corp.(Æ) 24,308 274 Express, Inc.(Æ) 28,000 507 Universal Electronics, Inc.(Æ) 29,369 1,464 Federal-Mogul Holdings Corp.(Æ) 9,200 104 Universal Technical Institute, Inc. 1,400 12 Finish Line, Inc. (The) Class A 7,200 200 Vail Resorts, Inc. 2,500 273 Fox Factory Holding Corp.(Æ) 15,520 250 Vera Bradley, Inc.(Æ) 4,850 55 Fuel Systems Solutions, Inc.(Æ) 14,422 108 VOXX International Corp. Class A(Æ) 9,300 77 G-III Apparel Group, Ltd.(Æ) 24,500 1,724 West Marine, Inc.(Æ) 23,221 223 Grand Canyon Education, Inc.(Æ) 31,728 1,345 ZAGG, Inc.(Æ) 91,337 723 Group 1 Automotive, Inc. 4,300 391 36,132 HealthStream, Inc.(Æ) 30,621 932 Helen of Troy, Ltd.(Æ) 7,024 684 Consumer Staples - 2.8% Hibbett Sports, Inc.(Æ)(Ñ) 10,250 477 Andersons, Inc. (The) 21,556 841 Hovnanian Enterprises, Inc. Class A(Æ)(Ñ) 30,115 80 Calavo Growers, Inc. 11,936 619 Intrawest Resorts Holdings, Inc.(Æ) 4,600 53 Cal-Maine Foods, Inc.(Ñ) 5,750 300 Isle of Capri Casinos, Inc.(Æ) 2,800 51 Casey's General Stores, Inc. 3,572 342 Jack in the Box, Inc. 3,747 330 Dean Foods Co. 5,474 89 Jason Industries, Inc.(Æ)(Ñ) 14,560 99 Ingles Markets, Inc. Class A 3,328 159 John Wiley & Sons, Inc. Class A(Æ) 5,900 321 J&J Snack Foods Corp. 8,838 978 Johnson Outdoors, Inc. Class A 1,200 28 John B Sanfilippo & Son, Inc. 12,747 661 Journal Media Group, Inc. Class W 32,408 269 Nutraceutical International Corp.(Æ) 600 15 Kona Grill, Inc.(Æ) 18,758 364 Sanderson Farms, Inc. 227 17 Krispy Kreme Doughnuts, Inc.(Æ) 29,221 563 Snyders-Lance, Inc. 21,149 683 La Quinta Holdings, Inc.(Æ) 9,700 222 SpartanNash Co. 4,300 140 Libbey, Inc. 28,415 1,175 TreeHouse Foods, Inc.(Æ) 19,610 1,590 Malibu Boats, Inc. Class A(Æ) 13,597 273 Universal Corp. 8,050 461 Marchex, Inc. Class B 15,700 78 6,895 Marriott Vacations Worldwide Corp. 1,485 136 Men's Wearhouse, Inc. (The) 5,670 363 Energy - 4.2% Meredith Corp. 11,792 615 Callon Petroleum Co.(Æ) 18,610 155 Meritor, Inc.(Æ) 24,396 320 CARBO Ceramics, Inc.(Ñ) 31,873 1,327 See accompanying notes which are an integral part of the financial statements. Aggressive Equity Fund 17 Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — June 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Delek US Holdings, Inc. 8,096 298 City Holding Co. 140 7 Emerald Oil, Inc.(Æ) 1,125 5 CoBiz Financial, Inc. 21,005 275 Exterran Holdings, Inc. 1,300 42 Cohen & Steers, Inc. 3,600 123 Geospace Technologies Corp.(Æ) 1,136 26 Columbia Banking System, Inc. 22,496 732 Green Plains, Inc. 23,100 636 Columbia Property Trust, Inc.(ö) 5,100 125 Gulf Island Fabrication, Inc. 6,800 76 Community Bank System, Inc. 4,752 179 Gulfport Energy Corp.(Æ) 14,984 603 Community Trust Bancorp, Inc. 2,310 81 Hallador Energy Co. 4,900 41 Consumer Portfolio Services, Inc.(Æ) 300 2 Helix Energy Solutions Group, Inc.(Æ) 13,800 174 Crawford & Co. Class B 800 7 Jones Energy, Inc. Class A(Æ) 5,100 46 CubeSmart Class A(ö) 7,400 171 Matador Resources Co.(Æ) 51,950 1,299 Cullen/Frost Bankers, Inc. 2,449 193 Patterson-UTI Energy, Inc. 71,422 1,344 CVB Financial Corp. 5,995 106 PBF Energy, Inc. Class A 4,715 134 DiamondRock Hospitality Co.(ö) 34,300 439 PDC Energy, Inc.(Æ) 17,012 912 Dime Community Bancshares, Inc. 13,700 232 Precision Drilling Corp.(Æ) 129,560 871 Donegal Group, Inc. Class A 1,000 15 Rex Energy Corp.(Æ)(Ñ) 62,572 350 DuPont Fabros Technology, Inc.(ö) 6,300 186 Ring Energy, Inc.(Æ) 40,300 451 E*Trade Financial Corp.(Æ) 700 21 Superior Energy Services, Inc. 58,354 1,228 East West Bancorp, Inc. 4,708 212 Synergy Resources Corp.(Æ) 28,150 322 Enstar Group, Ltd.(Æ) 238 37 World Fuel Services Corp. 1,400 67 EPR Properties(ö) 5,892 323 10,407 Equity One, Inc.(ö) 6,600 154 Essent Group, Ltd.(Æ) 7,300 200 Financial Services - 22.4% Evercore Partners, Inc. Class A 385 21 Advent Software, Inc. 18,225 806 Ezcorp, Inc. Class A(Æ) 10,000 74 AG Mortgage Investment Trust, Inc.(ö) 4,700 81 FCB Financial Holdings, Inc. Class A(Æ) 8,300 264 Alexander & Baldwin, Inc. 1,201 47 Fidelity & Guaranty Life 7,319 173 American Equity Investment Life Holding Fidelity Southern Corp. 3,300 58 Co. 20,300 548 First American Financial Corp. 20,000 744 Amerisafe, Inc. 22,067 1,038 First Busey Corp. 16,536 109 AmTrust Financial Services, Inc.(Ñ) 5,170 339 First Business Financial Services, Inc. 1,000 47 Anchor BanCorp Wisconsin, Inc.(Æ) 1,300 49 First Defiance Financial Corp. 4,151 155 Apollo Residential Mortgage, Inc.(ö) 18,400 270 First Financial Bancorp 35,116 630 Arbor Realty Trust, Inc.(ö) 9,200 62 First Financial Corp. 2,521 90 Argo Group International Holdings, Ltd. 1,416 79 First Merchants Corp. 23,195 573 Arlington Asset Investment Corp. Class A(Ñ) 6,104 119 First Midwest Bancorp, Inc. 59,984 1,138 Armada Hoffler Properties, Inc.(ö) 3,100 31 FirstMerit Corp. 3,800 79 Arthur J Gallagher & Co. 4,500 213 Flagstar Bancorp, Inc.(Æ) 2,800 52 Ashford Hospitality Prime, Inc.(ö) 9,000 135 FNB Corp. 129,190 1,850 Ashford Hospitality Trust, Inc.(ö) 14,800 125 Fulton Financial Corp. 8,094 106 Assurant, Inc. 2,812 189 GAIN Capital Holdings, Inc. 38,451 367 Asta Funding, Inc.(Æ) 8,781 74 Getty Realty Corp.(ö) 1,283 21 Astoria Financial Corp. 22,197 306 Global Payments, Inc. 2,000 207 Atlas Financial Holdings, Inc.(Æ) 21,310 423 Gramercy Property Trust, Inc.(ö) 11,725 274 Baldwin & Lyons, Inc. Class B 2,300 53 Great Ajax Corp.(Ñ)(ö) 15,536 220 BancFirst Corp. 3,965 259 Great Southern Bancorp, Inc. 2,772 116 BancorpSouth, Inc. 54,411 1,401 Green Dot Corp. Class A(Æ) 12,400 237 Bank of the Ozarks, Inc. 18,053 826 Greenhill & Co., Inc. 4,714 195 Bar Harbor Bankshares 700 25 Hallmark Financial Services, Inc.(Æ) 2,800 32 BNC Bancorp 3,100 60 Hancock Holding Co. 25,296 807 Boston Private Financial Holdings, Inc. 13,957 187 Hanmi Financial Corp. 1,610 40 Brookline Bancorp, Inc. 60,573 684 Hanover Insurance Group, Inc. (The) 2,273 168 Bryn Mawr Bank Corp. 2,036 61 Hatteras Financial Corp.(ö) 2,200 36 Capital City Bank Group, Inc. 700 11 Heartland Financial USA, Inc. 1,500 56 Capitol Federal Financial, Inc. 5,712 69 Heritage Financial Corp. 17,078 305 Capstead Mortgage Corp.(ö) 8,000 89 Higher One Holdings, Inc.(Æ) 13,700 41 CareTrust REIT, Inc.(ö) 2,194 28 Hilltop Holdings, Inc.(Æ) 13,000 313 Cash America International, Inc. 12,800 335 Home BancShares, Inc. 1,907 70 Chatham Lodging Trust(ö) 12,074 320 HomeTrust Bancshares, Inc.(Æ) 4,900 82 Chemical Financial Corp. 35,945 1,189 Horizon Bancorp 1,200 30 See accompanying notes which are an integral part of the financial statements. 18 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — June 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Hudson Pacific Properties, Inc.(ö) 4,900 139 State Bank Financial Corp. 17,003 369 Huntington Bancshares, Inc. 2,000 23 Sterling Bancorp 12,439 183 Iberiabank Corp. 14,728 1,005 Stifel Financial Corp.(Æ) 9,700 560 Independence Realty Trust, Inc.(ö) 1,300 10 Stock Yards Bancorp, Inc. 2,341 89 Infinity Property & Casualty Corp. 7,220 548 Stonegate Bank 4,100 122 Invesco Mortgage Capital, Inc.(ö) 21,200 304 Summit Hotel Properties, Inc.(ö) 25,877 337 Investment Technology Group, Inc. 17,612 437 Sunstone Hotel Investors, Inc.(ö) 24,500 368 Investors Real Estate Trust(Ñ)(ö) 3,600 26 Symetra Financial Corp. 12,560 303 iStar Financial, Inc.(Æ)(ö) 23,836 317 Talmer Bancorp, Inc. Class A 8,800 147 JER Investment Trust, Inc.(Å)(Æ) 1,771 — TCF Financial Corp. 354 6 Ladder Capital Corp. Class A(ö) 4,656 81 Third Point Reinsurance, Ltd.(Æ) 21,600 319 Lakeland Bancorp, Inc. 2,600 31 TriCo Bancshares 1,900 46 Lakeland Financial Corp. 2,087 90 Trustmark Corp. 13,723 343 LaSalle Hotel Properties(ö) 34,106 1,210 Umpqua Holdings Corp. 13,500 243 Legg Mason, Inc. 1,700 88 Union Bankshares Corp. 22,577 525 LTC Properties, Inc.(ö) 3,400 141 Universal Insurance Holdings, Inc. 4,330 105 Mack-Cali Realty Corp.(ö) 3,700 68 Walker & Dunlop, Inc.(Æ) 12,200 326 Maiden Holdings, Ltd. 32,499 512 Washington Federal, Inc. 17,733 414 MainSource Financial Group, Inc. 2,157 47 WesBanco, Inc. 2,789 95 Marcus & Millichap, Inc.(Æ) 6,903 319 Westamerica Bancorporation(Ñ) 20,162 1,021 MarketAxess Holdings, Inc. 19,258 1,786 Western Alliance Bancorp(Æ) 6,403 216 MB Financial, Inc. 11,358 391 Westwood Holdings Group, Inc. 12,522 746 Medical Properties Trust, Inc.(ö) 25,192 330 Wilshire Bancorp, Inc. 17,212 217 Mercantile Bank Corp. 4,901 105 Wintrust Financial Corp. 9,600 512 Morningstar, Inc. 3,750 298 WisdomTree Investments, Inc.(Ñ) 15,857 348 National Bank Holdings Corp. Class A 62,579 1,304 WSFS Financial Corp. 9,552 261 National Penn Bancshares, Inc. 102,509 1,157 56,231 Navigators Group, Inc. (The)(Æ) 5,097 396 NBT Bancorp, Inc. 834 22 Health Care - 11.8% New Residential Investment Corp.(ö) 89,377 1,361 Abaxis, Inc. 5,350 275 Northfield Bancorp, Inc. 20,081 302 Abiomed, Inc.(Æ) 5,098 335 Northrim BanCorp, Inc.(Ñ) 19,245 493 Affymetrix, Inc.(Æ) 23,133 253 Northwest Bancshares, Inc. 45,977 589 Air Methods Corp.(Æ) 18,770 776 OceanFirst Financial Corp. 4,688 88 Align Technology, Inc.(Æ) 13,880 870 Old National Bancorp 89,927 1,300 Amicus Therapeutics, Inc.(Æ) 4,256 60 Pacific Continental Corp. 2,349 32 Analogic Corp. 3,140 248 PennyMac Financial Services, Inc. Class ANI Pharmaceuticals, Inc.(Æ) 4,993 310 A(Æ) 1,000 18 ArQule, Inc.(Æ) 10,700 17 Pinnacle Financial Partners, Inc. 12,063 656 Atara Biotherapeutics, Inc.(Æ)(Ñ) 3,558 188 Piper Jaffray Cos.(Æ) 1,545 67 Bio-Reference Laboratories, Inc.(Æ)(Ñ) 7,007 289 Preferred Bank 2,681 80 Bioscrip, Inc.(Æ)(Ñ) 63,782 232 PrivateBancorp, Inc. Class A 51,734 2,059 Bio-Techne Corp. 15,020 1,479 ProAssurance Corp. 21,606 999 Cambrex Corp.(Æ) 27,465 1,207 Prosperity Bancshares, Inc. 8,068 466 Cantel Medical Corp. 39,934 2,143 Provident Financial Services, Inc. 49,026 931 Cellular Biomedicine Group, Inc.(Æ) 129 5 RE/MAX Holdings, Inc. Class A 900 32 Community Health Systems, Inc.(Æ) 500 31 Reinsurance Group of America, Inc. Class A 500 47 Cytokinetics, Inc.(Æ) 4,900 33 Renasant Corp.(Ñ) 9,593 313 Eagle Pharmaceuticals, Inc.(Æ) 10,280 831 RLJ Lodging Trust(ö) 14,400 429 Emergent BioSolutions, Inc.(Æ) 7,523 248 S&T Bancorp, Inc. 274 8 Exactech, Inc.(Æ) 19,807 413 Safeguard Scientifics, Inc.(Æ) 14,681 286 Greatbatch, Inc.(Æ) 8,059 435 Safety Insurance Group, Inc. 298 17 Hanger, Inc.(Æ) 3,400 80 Sandy Spring Bancorp, Inc. 1,489 42 Health Net, Inc.(Æ) 8,572 550 Select Income REIT(ö) 3,100 64 ICON PLC(Æ) 28,534 1,921 Selective Insurance Group, Inc. 13,424 376 ICU Medical, Inc.(Æ) 700 67 Silver Bay Realty Trust Corp.(ö) 18,300 298 IGI Laboratories, Inc.(Æ)(Ñ) 83,179 524 Simmons First National Corp. Class A 1,434 67 Lannett Co., Inc.(Æ)(Ñ) 12,096 719 South State Corp. 13,230 1,005 LHC Group, Inc.(Æ) 2,100 80 Sovran Self Storage, Inc.(ö) 3,100 269 Ligand Pharmaceuticals, Inc. Class B(Æ) 7,000 706 See accompanying notes which are an integral part of the financial statements. Aggressive Equity Fund 19 Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — June 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Luminex Corp.(Æ) 7,700 133 Omnova Solutions, Inc.(Æ) 58,100 435 Magellan Health, Inc.(Æ) 8,056 565 Patrick Industries, Inc.(Æ) 24,980 950 Masimo Corp.(Æ) 5,609 217 PGT, Inc.(Æ) 33,050 480 Medidata Solutions, Inc.(Æ) 30,005 1,630 Quaker Chemical Corp. 2,278 203 Merge Healthcare, Inc.(Æ) 74,003 355 Simpson Manufacturing Co., Inc. 21,190 720 National Research Corp. Class A 17,885 254 Stepan Co. 9,240 500 National Research Corp. Class B 8,297 280 TimkenSteel Corp. 30,180 815 Nektar Therapeutics(Æ) 11,700 146 Trinseo SA(Æ) 3,700 99 Neogen Corp.(Æ) 32,444 1,540 Universal Stainless & Alloy Products, Inc.(Æ) 22,019 433 Neurocrine Biosciences, Inc.(Æ) 8,152 389 US Silica Holdings, Inc. 156 5 Ocular Therapeutix, Inc.(Æ) 10,026 211 Valspar Corp. 1,100 90 Omnicell, Inc.(Æ) 34,753 1,312 18,491 OraSure Technologies, Inc.(Æ) 31,000 167 Owens & Minor, Inc. 17,100 581 Producer Durables - 16.9% PDL BioPharma, Inc. 23,400 150 ABM Industries, Inc. 2,830 93 PRA Health Sciences, Inc.(Æ) 12,440 452 ACCO Brands Corp.(Æ) 70,981 552 Prestige Brands Holdings, Inc.(Æ) 25,884 1,197 Advisory Board Co. (The)(Æ) 15,200 831 Providence Service Corp. (The)(Æ) 12,470 552 Air Transport Services Group, Inc.(Æ) 11,741 123 Repligen Corp.(Æ) 16,000 660 Aircastle, Ltd. 9,500 215 Rigel Pharmaceuticals, Inc.(Æ) 37,601 121 Allegiant Travel Co. Class A 1,310 233 RTI Surgical, Inc.(Æ) 49,428 319 American Superconductor Corp.(Æ)(Ñ) 5,169 27 Sagent Pharmaceuticals, Inc.(Æ) 22,580 549 ArcBest Corp. 800 25 Streamline Health Solutions, Inc.(Æ) 31,173 87 Ardmore Shipping Corp. 4,600 56 Supernus Pharmaceuticals, Inc.(Æ) 31,220 530 Ascent Capital Group, Inc. Class A(Æ) 634 27 SurModics, Inc.(Æ) 10,052 235 Astec Industries, Inc. 11,859 496 Trevena, Inc.(Æ) 1,300 8 AZZ, Inc. 22,554 1,168 Triple-S Management Corp. Class B(Æ) 4,200 108 Barnes Group, Inc. 2,200 86 United Therapeutics Corp.(Æ) 500 87 Blount International, Inc.(Æ) 1,028 11 US Physical Therapy, Inc. 15,727 861 BMX Technologies, Inc.(Æ) 6,400 210 Vascular Solutions, Inc.(Æ) 16,400 569 Briggs & Stratton Corp. 26,671 514 29,590 Bristow Group, Inc. 5,531 295 CAI International, Inc.(Æ) 5,000 103 Materials and Processing - 7.4% CDI Corp. 5,500 72 A Schulman, Inc. 3,866 169 Celadon Group, Inc. 25,190 521 AAON, Inc. 62,605 1,410 Clarcor, Inc. 7,063 440 Aceto Corp. 37,000 911 Columbus McKinnon Corp. 38,739 968 Advanced Drainage Systems, Inc. 22,450 658 Compass Diversified Holdings 58,202 955 Aspen Aerogels, Inc.(Æ) 2,300 15 Con-way, Inc. 21,909 841 Axiall Corp. 21,939 791 CoStar Group, Inc.(Æ) 4,767 959 Balchem Corp. 12,655 705 Crane Co. 18,650 1,095 Cabot Corp. 37,147 1,386 Cubic Corp. 4,570 217 Commercial Metals Co. 43,966 707 Curtiss-Wright Corp. 5,800 420 Compass Minerals International, Inc. 9,886 812 Deluxe Corp. 5,200 322 FutureFuel Corp. 15,100 194 Ducommun, Inc.(Æ) 12,061 310 Greif, Inc. Class A 15,127 542 EMCOR Group, Inc. 11,000 525 Haynes International, Inc. 11,363 560 EnerSys 13,200 928 Innospec, Inc. 9,900 446 Engility Holdings, Inc. 571 14 Insteel Industries, Inc. 8,833 165 Ennis, Inc. 27,095 504 Interface, Inc. Class A 22,553 565 Faro Technologies, Inc.(Æ) 11,975 560 Koppers Holdings, Inc. 12,281 304 Forward Air Corp. 3,970 207 Kraton Performance Polymers, Inc.(Æ) 11,300 270 FreightCar America, Inc. 3,300 69 Kronos Worldwide, Inc. 49,814 546 GP Strategies Corp.(Æ) 19,574 651 Landec Corp.(Æ) 20,557 297 Granite Construction, Inc. 36,402 1,293 LB Foster Co. Class A 4,100 142 Greenbrier Cos., Inc.(Ñ) 19,565 917 Minerals Technologies, Inc. 3,636 248 Hardinge, Inc. 2,100 21 MRC Global, Inc.(Æ) 13,400 207 Harsco Corp. 38,328 632 NN, Inc. 23,962 611 Healthcare Services Group, Inc. 18,700 618 Olympic Steel, Inc. 3,400 59 Herman Miller, Inc. 15,146 438 OM Group, Inc. 30,980 1,041 Hudson Technologies, Inc.(Æ)(Ñ) 84,982 297 See accompanying notes which are an integral part of the financial statements. 20 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — June 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Hyster-Yale Materials Handling, Inc. 1,300 90 Aviat Networks, Inc.(Æ) 12,000 15 Icad, Inc.(Æ) 9,030 29 Avid Technology, Inc.(Æ) 16,400 219 ICF International, Inc.(Æ) 1,400 49 Bel Fuse, Inc. Class B 2,570 53 InnerWorkings, Inc.(Æ) 4,000 27 Benchmark Electronics, Inc.(Æ) 19,567 426 Insperity, Inc. 4,000 204 Blackbaud, Inc. 17,425 992 Itron, Inc.(Æ) 5,200 179 Bottomline Technologies de, Inc.(Æ) 30,280 842 JetBlue Airways Corp.(Æ) 18,100 376 CACI International, Inc. Class A(Æ) 2,400 194 Kadant, Inc. 466 22 Calix, Inc.(Æ) 17,649 134 KBR, Inc. 64,487 1,256 Carbonite, Inc.(Æ) 3,000 35 Knight Transportation, Inc. 15,500 415 CEVA, Inc.(Æ) 26,964 523 Marten Transport, Ltd. 11,771 255 Ciber, Inc.(Æ) 9,100 31 Matson, Inc. 13,100 551 Coherent, Inc.(Æ) 5,600 355 MAXIMUS, Inc. 27,378 1,799 Cohu, Inc. 51,431 681 McGrath RentCorp 18,248 555 Computer Task Group, Inc. 1,300 10 Mesa Laboratories, Inc.(Ñ) 10,067 895 comScore, Inc.(Æ) 10,664 568 Mistras Group, Inc.(Æ) 8,300 158 Comtech Telecommunications Corp. 816 24 Mobile Mini, Inc. 16,000 673 CSG Systems International, Inc. 7,348 232 Modine Manufacturing Co.(Æ) 16,900 181 CYREN, Ltd.(Æ)(Ñ) 75,200 142 Moog, Inc. Class A(Æ) 7,200 509 Datalink Corp.(Æ) 5,900 53 MSA Safety, Inc. 11,935 579 Demand Media, Inc.(Æ) 13,400 85 MYR Group, Inc.(Æ) 6,424 199 Diebold, Inc. 39,682 1,389 Navios Maritime Acquisition Corp. 31,400 113 EarthLink Holdings Corp. 28,600 214 Old Dominion Freight Line, Inc.(Æ) 7,016 481 Ebix, Inc. 9,886 322 PAM Transportation Services, Inc.(Æ) 1,373 80 Electro Scientific Industries, Inc. 7,000 37 Primoris Services Corp. 3,910 77 Ellie Mae, Inc.(Æ) 29,036 2,027 Proto Labs, Inc.(Æ)(Ñ) 32,980 2,224 EMCORE Corp.(Æ) 8,600 52 Quad/Graphics, Inc. 15,475 287 Envestnet, Inc.(Æ) 19,026 769 Radiant Logistics, Inc.(Æ) 40,740 298 Exa Corp.(Æ) 23,650 264 Raven Industries, Inc. 23,155 471 Fleetmatics Group PLC(Æ)(Ñ) 19,071 893 Regal Beloit Corp. 15,529 1,127 FormFactor, Inc.(Æ) 24,795 229 Resources Connection, Inc. 500 8 Glu Mobile, Inc.(Æ)(Ñ) 81,349 505 Rollins, Inc. 21,922 625 GSI Group, Inc.(Æ) 28,870 434 RPX Corp. Class A(Æ) 2,900 49 Harmonic, Inc.(Æ) 48,700 333 Saia, Inc.(Æ) 16,989 667 Imation Corp.(Æ) 7,400 30 SkyWest, Inc. 7,100 107 Imperva, Inc.(Æ) 5,092 345 Sun Hydraulics Corp. 32,506 1,239 Infinera Corp.(Æ) 9,386 197 Teekay Tankers, Ltd. Class A 31,445 208 Insight Enterprises, Inc.(Æ) 6,371 191 Teledyne Technologies, Inc.(Æ) 6,690 706 Interactive Intelligence Group, Inc.(Æ)(Ñ) 15,120 672 TeleTech Holdings, Inc. 5,674 153 Intersil Corp. Class A 21,900 274 Tetra Tech, Inc. 42,530 1,090 InvenSense, Inc. Class A(Æ)(Ñ) 2,500 38 Tidewater, Inc.(Ñ) 23,459 533 Ixia(Æ) 8,000 100 Tutor Perini Corp.(Æ) 8,000 173 Jive Software, Inc.(Æ) 3,400 18 Vishay Precision Group, Inc.(Æ) 19,710 297 Kemet Corp.(Æ) 13,400 39 Wabash National Corp.(Æ) 19,534 245 KEYW Holding Corp. (The)(Æ)(Ñ) 30,364 283 WageWorks, Inc.(Æ) 29,910 1,210 Kimball Electronics, Inc.(Æ) 20,882 305 Watts Water Technologies, Inc. Class A 1,100 57 Leidos Holdings, Inc. 2,400 97 Werner Enterprises, Inc. 17,500 459 Limelight Networks, Inc.(Æ) 2,100 8 Woodward, Inc. 10,300 566 Luxoft Holding, Inc. Class A(Æ) 910 51 42,410 ManTech International Corp. Class A 15,906 461 Mattson Technology, Inc.(Æ) 85,821 288 Technology - 15.6% Mentor Graphics Corp. 10,450 276 Acacia Research Corp.(Ñ) 81,699 717 Micrel, Inc. 25,058 348 ACI Worldwide, Inc.(Æ) 42,761 1,050 NeoPhotonics Corp.(Æ) 7,800 71 ADTRAN, Inc. 63,200 1,027 NIC, Inc. 40,490 740 Alpha & Omega Semiconductor, Ltd.(Æ) 7,800 68 NVE Corp. 7,916 621 Ambarella, Inc.(Æ)(Ñ) 2,724 280 Oclaro, Inc.(Æ) 29,100 66 Amkor Technology, Inc.(Æ) 13,600 81 ON Semiconductor Corp.(Æ) 8,400 98 ANADIGICS, Inc.(Æ) 8,000 6 Paycom Software, Inc.(Æ) 7,817 267 Aspen Technology, Inc.(Æ) 10,941 498 PC Connection, Inc. 6,529 162 See accompanying notes which are an integral part of the financial statements. Aggressive Equity Fund 21 Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — June 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Photronics, Inc.(Æ) 9,974 95 2015 Rights 186 — Plexus Corp.(Æ) 1,465 64 Total Warrants & Rights PMC-Sierra, Inc.(Æ) 57,300 490 (cost $—) — Polycom, Inc.(Æ) 42,286 484 Progress Software Corp.(Æ) 20,482 563 Short -Term Investments - 3.5% Pros Holdings, Inc.(Æ) 35,810 756 Russell U.S. Cash Management Fund 8,812,421 (8) 8,812 QLogic Corp.(Æ) 29,248 415 Total Short-Term Investments Qualys, Inc.(Æ) 11,463 462 (cost $8,812) 8,812 Quantum Corp.(Æ) 23,700 40 Rofin-Sinar Technologies, Inc.(Æ) 3,200 88 Other Securities - 6.0% Rogers Corp.(Æ) 7,800 516 Russell U.S. Cash Collateral Fund(×) 14,975,464 (8) 14,975 Ruckus Wireless, Inc.(Æ) 50,670 524 Total Other Securities Rudolph Technologies, Inc.(Æ) 18,300 220 (cost $14,975) 14,975 Sanmina Corp.(Æ) 12,096 244 Sapiens International Corp. NV 36,455 379 Total Investments 106.0% SciQuest, Inc.(Æ) 28,475 422 (identified cost $228,501) 265,586 ShoreTel, Inc.(Æ) 12,700 86 Sigma Designs, Inc.(Æ) 14,400 172 Other Assets and Liabilities, Net Silicon Laboratories, Inc.(Æ) 32,240 1,741 - (6.0%) (14,901 ) Sparton Corp.(Æ) 23,930 654 Net Assets - 100.0% 250,685 SPS Commerce, Inc.(Æ) 21,660 1,426 Synaptics, Inc.(Æ) 6,000 520 Synchronoss Technologies, Inc.(Æ) 15,447 706 Synopsys, Inc.(Æ) 5,800 294 Syntel, Inc.(Æ) 2,508 119 Take-Two Interactive Software, Inc.(Æ) 10,208 281 Tangoe, Inc.(Æ) 5,640 71 TeleNav, Inc.(Æ) 8,317 67 TESSCO Technologies, Inc. 19,571 388 Tessera Technologies, Inc. 11,685 444 Towerstream Corp.(Æ)(Ñ) 91,722 164 Tremor Video, Inc.(Æ) 5,501 16 Tyler Technologies, Inc.(Æ) 19,095 2,471 United Online, Inc.(Æ) 9,300 146 VASCO Data Security International, Inc.(Æ) (Ñ) 10,193 308 Xcerra Corp.(Æ) 24,493 185 Xplore Technologies Corp.(Æ) 27,820 161 Zynga, Inc. Class A(Æ) 22,500 64 39,101 Utilities - 1.0% Atmos Energy Corp. 1,900 97 Cogent Communications Holdings, Inc. 16,553 561 IDT Corp. Class B 1,800 33 Laclede Group, Inc. (The) 4,848 252 New Jersey Resources Corp. 21,994 607 PNM Resources, Inc. 7,428 182 Portland General Electric Co. 3,000 99 Southwest Gas Corp. 8,813 468 UIL Holdings Corp. 519 24 Unitil Corp. 6,618 219 2,542 Total Common Stocks (cost $204,714) 241,799 Warrants & Rights - 0.0% Bioscrip, Inc.(Æ) See accompanying notes which are an integral part of the financial statements. 22 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Schedule of Investments, continued — June 30, 2015 (Unaudited) Restricted Securities Amounts in thousands (except share and cost per unit amounts) Principal Cost per Cost Fair Value % of Net Assets Acquisition Amount ($) Unit (000 ) (000 ) Securities Date or shares $ $ $ 0.0% JER Investment Trust, Inc. 05/27/04 1,771 82.03 145 — — For a description of restricted securities see note 7 in the Notes to Financial Statements. Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Russell 2000 Mini Index Futures 78 USD 9,753 09/15 (77 ) Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) (77 ) Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total % of Net Assets Common Stocks Consumer Discretionary $ 36,132 $ — $ — $ 36,132 14.4 Consumer Staples 6,895 — — 6,895 2.8 Energy 10,407 — — 10,407 4.2 Financial Services 56,231 — — 56,231 22.4 Health Care 29,590 — — 29,590 11.8 Materials and Processing 18,491 — — 18,491 7.4 Producer Durables 42,410 — — 42,410 16.9 Technology 39,101 — — 39,101 15.6 Utilities 2,542 — — 2,542 1.0 Warrants & Rights — * Short-Term Investments — 8,812 — 8,812 3.5 Other Securities — 14,975 — 14,975 6.0 Total Investments 241,799 23,787 — 265,586 106.0 Other Assets and Liabilities, Net (6.0 ) 100.0 Other Financial Instruments Futures Contracts (77 ) — — (77 ) (—) * Total Other Financial Instruments ** $ (77 ) $ — $ — $ (77 ) *Less than .05% of net assets. ** Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the instruments. For a description of the Levels see note 2 in the Notes to Financial Statements. For disclosure on transfers between Levels 1, 2 and 3 during the period ended June 30, 2015, see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. Aggressive Equity Fund 23 Russell Investment Funds Aggressive Equity Fund Fair Value of Derivative Instruments — June 30, 2015 (Unaudited) Amounts in thousands Equity Derivatives not accounted for as hedging instruments Contracts Location: Statement of Assets and Liabilities - Liabilities Variation margin on futures contracts* $ 77 Equity Derivatives not accounted for as hedging instruments Contracts Location: Statement of Operations - Net realized gain (loss) Futures contracts $ 1,069 Location: Statement of Operations - Net change in unrealized appreciation (depreciation) Futures contracts $ (484 ) * Includes cumulative appreciation/depreciation of futures contracts as reported in the Schedule of Investments. Only variation margin is reported within the Statement of Assets and Liabilities. For further disclosure on derivatives see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. 24 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Balance Sheet Offsetting of Financial and Derivative Instruments — June 30, 2015 (Unaudited) Amounts in thousands Offsetting of Financial Assets and Derivative Assets Gross Net Amounts Amounts of Assets Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Assets Assets Liabilities Liabilities Securities on Loan* Investments, at fair value $ 14,734 $ — $ 14,734 Futures Contracts Variation margin on futures contracts 38 — 38 Total $ 14,772 $ — $ 14,772 Financial Assets, Derivative Assets, and Collateral Held by Counterparty Gross Amounts Not Offset in the Statement of Assets and Liabilities Net Amounts of Assets Presented in the Statement Financial and of Assets and Derivative Collateral Counterparty Liabilities Instruments Received^ Net Amount Barclays $ 492 $ — $ 492 $ — Citigroup 660 — 660 — Deutsche Bank 100 — 100 — Fidelity 2,888 — 2,888 — Goldman Sachs 1,768 — 1,768 — JPMorgan Chase 6,846 — 6,846 — Merrill Lynch 38 — — 38 Morgan Stanley 1,980 — 1,980 — Total $ 14,772 $ — $ 14,734 $ 38 * Fair value of securities on loan as reported in the footnotes to the Statement of Assets and Liabilities. ^Collateral received or pledged amounts may not reconcile to those disclosed in the Statement of Assets and Liabilities due to the inclusion of off-Balance Sheet collateral and adjustments made to exclude overcollateralization. For further disclosure on derivatives and counterparty risk see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. Aggressive Equity Fund 25 Russell Investment Funds Aggressive Equity Fund Statement of Assets and Liabilities  June 30, 2015 (Unaudited) Amounts in thousands Assets Investments, at identified cost $ Investments, at fair value(*)(>) Cash (restricted)(a) Receivables: Dividends and interest Dividends from affiliated Russell funds 1 Investments sold Fund shares sold 11 Variation margin on futures contracts 38 Prepaid expenses 2 Total assets Liabilities Payables: Investments purchased Fund shares redeemed 33 Accrued fees to affiliates Other accrued expenses 26 Payable upon return of securities loaned Total liabilities Net Assets $ Net Assets Consist of: Undistributed (overdistributed) net investment income $ Accumulated net realized gain (loss) Unrealized appreciation (depreciation) on: Investments Futures contracts Shares of beneficial interest Additional paid-in capital Net Assets $ Net Asset Value , offering and redemption price per share: Net asset value per share:(#) $ Net assets $ Shares outstanding ($.01 par value) Amounts in thousands (*) Securities on loan included in investments $ (>) Investments in affiliates, Russell U.S. Cash Management Fund and Russell U.S. Cash Collateral Fund $ (a) Cash Collateral for Futures $ (#) Net asset value per share equals net assets divided by shares of beneficial interest outstanding. See accompanying notes which are an integral part of the financial statements. 26 Aggressive Equity Fund Russell Investment Funds Aggressive Equity Fund Statement of Operations  For the Period Ended June 30, 2015 (Unaudited) Amounts in thousands Investment Income Dividends $ Dividends from affiliated Russell funds 6 Securities lending income Total investment income Expenses Advisory fees Administrative fees 62 Custodian fees 51 Transfer agent fees 5 Professional fees 29 Trustees fees 3 Printing fees 17 Miscellaneous 11 Expenses before reductions Expense reductions Net expenses Net investment income (loss) Net Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investments Futures contracts Foreign currency-related transactions Net realized gain (loss) Net change in unrealized appreciation (depreciation) on: Investments Futures contracts Net change in unrealized appreciation (depreciation) Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets from Operations $ See accompanying notes which are an integral part of the financial statements. Aggressive Equity Fund 27 Russell Investment Funds Aggressive Equity Fund Statements of Changes in Net Assets Period Ended June 30, 2015 Fiscal Year Ended Amounts in thousands (Unaudited) December 31, 2014 Increase (Decrease) in Net Assets Operations Net investment income (loss) $ 694 $ 856 Net realized gain (loss) 7,143 17,994 Net change in unrealized appreciation (depreciation) 3,499 (14,560) Net increase (decrease) in net assets from operations 11,336 4,290 Distributions From net investment income (768) (618) From net realized gain (3,719) (23,723) Net decrease in net assets from distributions (4,487) (24,341) Share Transactions* Net increase (decrease) in net assets from share transactions (9,967) 36,026 Total Net Increase (Decrease) in Net Assets (3,118) 15,975 Net Assets Beginning of period 253,803 237,828 End of period $ 250,685 $ 253,803 Undistributed (overdistributed) net investment income included in net assets $ 254 $ 328 * Share transaction amounts (in thousands) for the periods ended June 30, 2015 and December 31, 2014 were as follows: 2015 (Unaudited) 2014 Shares Dollars Shares Dollars Proceeds from shares sold 291 $ 4,539 2,528 $ 40,528 Proceeds from reinvestment of distributions 289 4,487 1,557 24,341 Payments for shares redeemed (1,212) (18,993) (1,813) (28,843) Total increase (decrease) (632) $ (9,967) 2,272 $ 36,026 See accompanying notes which are an integral part of the financial statements. 28 Aggressive Equity Fund (This page intentionally left blank) Russell Investment Funds Aggressive Equity Fund Financial Highlights — For the Periods Ended For a Share Outstanding Throughout Each Period. $ Net Asset Value, Net Net Realized Total from Distributions Distributions Beginning of Investment and Unrealized Investment from Net from Net Period Income (Loss) (a)(b) Gain (Loss) Operations Investment Income Realized Gain June 30, 2015(1) 15.51 .04 .67 .71 (.05 ) (.23 ) December 31, 2014 16.88 .06 .18 .24 (.04 ) (1.57 ) December 31, 2013 13.02 .08 5.11 5.19 (.07 ) (1.26 ) December 31, 2012 11.36 .13 1.67 1.80 (.14 ) — December 31, 2011 11.92 .04 (.54 ) (.50 ) (.06 ) — December 31, 2010 9.59 .04 2.34 2.38 (.05 ) — See accompanying notes which are an integral part of the financial statements. Aggressive Equity Fund 30 % % % $ $ Ratio of Expenses Ratio of Expenses Ratio of Net Net Asset Value, % Net Assets, to Average to Average Investment Income % $ End of Total End of Period Net Assets, Net Assets, to Average Portfolio Total Distributions Period Return (d)(f) (000 ) Gross (e) Net (b)(e) Net Assets (b)(e) Turnover Rate (d) (.28 ) 15.94 4.61 250,685 1.04 1.01 .56 41 (1.61 ) 15.51 1.56 253,803 1.06 1.01 .35 80 (1.33 ) 16.88 40.00 237,828 1.05 1.00 .50 77 (.14 ) 13.02 15.84 185,902 1.09 1.04 1.08 150 (.06 ) 11.36 (4.20 ) 177,035 1.08 1.02 .37 105 (.05 ) 11.92 24.88 191,763 1.11 1.05 .44 107 See accompanying notes which are an integral part of the financial statements. Aggressive Equity Fund 31 Russell Investment Funds Non-U.S. Fund Shareholder Expense Example — June 30, 2015 (Unaudited) Fund Expenses Please note that the expenses shown in the table are meant The following disclosure provides important information to highlight your ongoing costs only and do not reflect any regarding the Fund’s Shareholder Expense Example transactional costs. Therefore, the information under the heading (“Example”). “Hypothetical Performance (5% return before expenses)” is useful in comparing ongoing costs only, and will not help you Example determine the relative total costs of owning different funds. In As a shareholder of the Fund, you incur two types of costs: (1) addition, if these transactional costs were included, your costs transaction costs, and (2) ongoing costs, including advisory and would have been higher. The fees and expenses shown in this administrative fees and other Fund expenses. The Example is section do not reflect any Insurance Company Separate Account intended to help you understand your ongoing costs (in dollars) or Policy Charges. of investing in the Fund and to compare these costs with the Hypothetical ongoing costs of investing in other mutual funds. The Example Performance (5% is based on an investment of $1,000 invested at the beginning of Actual return before the period and held for the entire period indicated, which for this Performance expenses) Beginning Account Value Fund is from January 1, 2015 to June 30, 2015. January 1, 2015 $ 1,000.00 $ 1,000.00 Ending Account Value Actual Expenses June 30, 2015 $ 1,064.00 $ 1,019.69 The information in the table under the heading “Actual Expenses Paid During Period* $ 5.27 $ 5.16 Performance” provides information about actual account values and actual expenses. You may use the information in this column, * Expenses are equal to the Fund's annualized expense ratio of 1.03% (representing the six month period annualized), multiplied by the average together with the amount you invested, to estimate the expenses account value over the period, multiplied by 181/365 (to reflect the one-half that you paid over the period. Simply divide your account value by year period). May reflect amounts waived and/or reimbursed. Without any $1,000 (for example, an $8,600 account value divided by $1,000 waivers and/or reimbursements, expenses would have been higher. 8.6), then multiply the result by the number in the first column in the row entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical Performance (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. 32 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments  June 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Common Stocks - 94.8% Loblaw Cos., Ltd. Australia - 0.9% National Bank of Canada 35 Amcor, Ltd. Class A 39 Pembina Pipeline Corp. 33 AMP, Ltd. 31 Potash Corp. of Saskatchewan, Inc. 58 Australia & New Zealand Banking Power Corp. of Canada 28 Group, Ltd. - ADR Rogers Communications, Inc. Class B 39 BHP Billiton, Ltd. - ADR Royal Bank of Canada - GDR Brambles, Ltd. 38 Sun Life Financial, Inc. 46 Commonwealth Bank of Australia - ADR Suncor Energy, Inc. CSL, Ltd. 92 Toronto Dominion Bank Insurance Australia Group, Ltd. 31 TransCanada Corp. 86 Macquarie Group, Ltd. Valeant Pharmaceuticals International, National Australia Bank, Ltd. - ADR Inc.(Æ) Orica, Ltd. Rio Tinto, Ltd. - ADR 35 Suncorp Group, Ltd. 39 Cayman Islands - 0.5% Telstra Corp., Ltd. 60 Alibaba Group Holding, Ltd. - ADR(Æ) Transurban Group - ADR(Æ) 30 Baidu, Inc. - ADR(Æ) Wesfarmers, Ltd. NetEase, Inc. - ADR Westfield Corp.(Æ)(ö) 39 Westpac Banking Corp. Woodside Petroleum, Ltd. 54 Czech Republic - 0.3% Woolworths, Ltd. 78 CEZ AS Denmark - 1.9% Austria - 0.5% Carlsberg A/S Class B Erste Group Bank AG(Æ) Coloplast A/S Class B 27 Danske Bank A/S Belgium - 0.7% Novo Nordisk A/S Class B Anheuser-Busch InBev NV Novozymes A/S Class B 31 KBC Groep NV TDC A/S Bermuda - 0.2% Finland - 0.3% Jardine Matheson Holdings, Ltd. 45 Kone OYJ Class B 43 Li & Fung, Ltd. Sampo Oyj Class A Brazil - 0.6% France - 9.6% Embraer SA - ADR Air Liquide SA Class A Itau Unibanco Holding SA - ADR AXA SA Bouygues SA - ADR Bureau Veritas SA Canada - 2.4% Capital Gemini SA Alimentation Couche-Tard, Inc. Class B Casino Guichard Perrachon SA(Æ) Bank of Montreal Christian Dior SE 29 Bank of Nova Scotia (The) Credit Agricole SA BCE, Inc. 51 Danone SA Brookfield Asset Management, Inc. Class Dassault Systemes SA A(Æ) Essilor International SA 75 Brookfield Asset Management, Inc. Faurecia Class A 92 GDF Suez Canadian Imperial Bank of Commerce(Þ) 86 Hermes International Canadian National Railway Co.(Æ)(Þ) JCDecaux SA Canadian National Railway Co. Kering 38 Canadian Natural Resources, Ltd. 30 Legrand SA - ADR CGI Group, Inc. Class A(Æ) 32 L'Oreal SA Fairfax Financial Holdings, Ltd. 63 31 LVMH Moet Hennessy Louis Vuitton Imperial Oil, Ltd. 31 SE - ADR Intact Financial Corp. 26 Natixis SA See accompanying notes which are an integral part of the financial statements. Non-U.S. Fund 33 Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued  June 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Pernod Ricard SA Hungary - 0.2% Publicis Groupe SA - ADR OTP Bank PLC Rallye SA Sanofi - ADR India - 1.0% Schneider Electric SE HDFC Bank, Ltd. - ADR(Æ) Sodexo SA 26 Housing Development Finance Corp., Technip SA Ltd. Total SA Tata Motors, Ltd. - ADR Unibail-Rodamco SE(ö) 72 Valeo SA Vallourec SA(Ñ) Indonesia - 0.3% Vinci SA 86 Bank Rakyat Indonesia Persero Tbk PT Vivendi SA - ADR 86 Telekomunikasi Indonesia Persero Tbk PT Germany - 6.7% Ireland - 1.2% Adidas AG 33 Allianz SE CRH PLC BASF SE Kerry Group PLC Class A 32 Bayer AG Ryanair Holdings PLC - ADR(Æ) XL Group PLC Class A Bayerische Motoren Werke AG Beiersdorf AG(Æ) Bidvest Group, Ltd.(Æ) Israel - 1.4% Continental AG Check Point Software Technologies, Ltd. Daimler AG (Æ) Deutsche Boerse AG Teva Pharmaceutical Industries, Ltd. Deutsche Post AG 82 - ADR Fresenius Medical Care AG & Co. KGaA 52 Teva Pharmaceutical Industries, Ltd. Fresenius SE & Co. KGaA 71 Henkel AG & Co. KGaA 29 Linde AG Italy - 2.1% Merck KGaA Enel SpA MTU Aero Engines AG ENI SpA - ADR Muenchener Rueckversicherungs- Intesa Sanpaolo SpA Gesellschaft AG in Muenchen 89 Luxottica Group SpA 29 ProSiebenSat.1 Media AG Snam Rete Gas SpA 30 Rational AG Telecom Italia SpA(Æ) SAP SE - ADR Siemens AG Volkswagen AG Japan - 13.8% Amada Holdings Co., Ltd. Asahi Group Holdings, Ltd. 35 Hong Kong - 2.5% Asahi Kasei Corp. 25 AIA Group, Ltd. Astellas Pharma, Inc. China Mobile, Ltd. Bridgestone Corp. 78 China Overseas Land & Investment, Ltd. Canon, Inc. CLP Holdings, Ltd. 47 Daihatsu Motor Co., Ltd. Global Brands Group Holdings, Ltd.(Æ) Dai-ichi Life Insurance Co., Ltd. (The) Guangdong Investment, Ltd. Daiichi Sankyo Co., Ltd. 31 Hang Seng Bank, Ltd. 43 Daikin Industries, Ltd. Hong Kong & China Gas Co., Ltd. 42 Denso Corp. Lenovo Group, Ltd. East Japan Railway Co. 72 Link REIT (The)(ö) 41 FANUC Corp. Power Assets Holdings, Ltd. 36 Fast Retailing Co., Ltd. 45 Sun Hung Kai Properties, Ltd. 49 Fuji Electric Co., Ltd. Tencent Holdings, Ltd.(Æ) Fuji Heavy Industries, Ltd. Fujitsu, Ltd. Hitachi, Ltd. Honda Motor Co., Ltd. See accompanying notes which are an integral part of the financial statements. 34 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued  June 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Hoya Corp. NXP Semiconductors NV(Æ) Iida Group Holdings(Æ) Randstad Holding NV(Æ) Inpex Corp. Reed Elsevier NV(Æ) 43 Isuzu Motors, Ltd. STMicroelectronics NV ITOCHU Corp. Unilever NV Japan Tobacco, Inc. Kao Corp. KDDI Corp. Norway - 0.4% Keyence Corp. Orkla ASA Kyocera Corp. Statoil ASA Class N 31 Mabuchi Motor Co., Ltd. TE Connectivity, Ltd. 46 Mitsubishi UFJ Financial Group, Inc. Mitsui & Co., Ltd. 54 MS&AD Insurance Group Holdings, Inc. Russia - 0.4% Murata Manufacturing Co., Ltd. Gazprom OAO - ADR(Æ) Nidec Corp. 38 Gazprom OAO - ADR Nippon Telegraph & Telephone Corp. 83 Nitori Holdings Co., Ltd. Singapore - 1.6% Nitto Denko Corp. 25 DBS Group Holdings, Ltd. NTT DOCOMO, Inc. Jardine Cycle & Carriage, Ltd. ORIX Corp. Oversea-Chinese Banking Corp., Ltd. 65 Otsuka Holdings Co., Ltd. 35 Singapore Telecommunications, Ltd. Secom Co., Ltd. 39 United Overseas Bank, Ltd. Seven & i Holdings Co., Ltd. Shin-Etsu Chemical Co., Ltd. SMC Corp. South Africa - 0.4% Sompo Japan Nipponkoa Holdings, Inc. Aspen Pharmacare Holdings, Ltd.(Æ) Sumitomo Corp. Discovery Holdings, Ltd. Sumitomo Mitsui Financial Group, Inc. Takeda Pharmaceutical Co., Ltd. Terumo Corp. South Korea - 1.3% Tokyo Gas Co., Ltd. 32 Hana Financial Group, Inc. Toyota Motor Corp. Hankook Tire Co., Ltd. Trend Micro, Inc. Samsung Electronics Co., Ltd. Shinhan Financial Group Co., Ltd. Jersey - 1.9% Delphi Automotive PLC Spain - 1.5% Experian PLC 55 Amadeus IT Holding SA Class A Wolseley PLC - ADR Banco de Sabadell SA - ADR WPP PLC Banco Santander SA - ADR Iberdrola SA 83 Inditex SA(Æ) Luxembourg - 0.0% Indra Sistemas SA(Ñ) SES SA 33 Netherlands - 7.4% Sweden - 1.1% Aegon NV Assa Abloy AB(Æ) 60 Airbus Group SE Atlas Copco AB A Shares(Æ) Akzo Nobel NV Electrolux AB ASML Holding NV 28 Hennes & Mauritz AB Class B CNH Industrial NV Hexagon AB Class B CNH Industrial NV(Ñ) Nordea Bank AB 82 Delta Lloyd NV Svenska Cellulosa AB SCA Class B 47 Heineken NV Svenska Handelsbanken AB A ING Groep NV Shares(Æ) 61 Koninklijke Ahold NV(Æ) 47 Telefonaktiebolaget LM Ericsson Class B 90 Koninklijke KPN NV TeliaSonera AB 44 Koninklijke Philips NV NN Group NV(Æ) See accompanying notes which are an integral part of the financial statements. Non-U.S. Fund 35 Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued  June 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Switzerland - 10.4% Dairy Crest Group PLC ABB, Ltd.(Æ) Diageo PLC ABB, Ltd. - ADR(Æ) DS Smith PLC Class F ACE, Ltd. GlaxoSmithKline PLC - ADR Actelion, Ltd.(Æ) Hays PLC 72 Cie Financiere Richemont SA 27 HSBC Holdings PLC Credit Suisse Group AG(Æ) IG Group Holdings PLC GAM Holding AG(Æ) Imperial Tobacco Group PLC Geberit AG Intercontinental Hotels Group PLC(Æ) Givaudan SA(Æ) 28 49 ITV PLC 35 Helvetia Holding AG Johnson Matthey PLC 26 Julius Baer Group, Ltd.(Æ) Kingfisher PLC Kuehne & Nagel International AG Land Securities Group PLC(ö) 43 Nestle SA Legal & General Group PLC 64 Novartis AG National Grid PLC OC Oerlikon Corp. AG(Æ) Next PLC 53 Partners Group Holding AG Pearson PLC 45 Roche Holding AG Prudential PLC SGS SA 16 29 Reckitt Benckiser Group PLC Sonova Holding AG Reed Elsevier PLC Swiss Life Holding AG(Æ) Rio Tinto PLC(Æ) Swiss Re AG(Æ) 89 Rolls-Royce Holdings PLC(Æ) Swisscom AG 73 41 Royal Bank of Scotland Group PLC(Æ) Syngenta AG 87 Royal Dutch Shell PLC Class A TE Connectivity, Ltd. 77 Royal Dutch Shell PLC Class B UBS Group AG(Æ) RSA Insurance Group PLC(Æ) Zurich Insurance Group AG(Æ) SABMiller PLC - ADR Sage Group PLC (The) 25 Scottish & Southern Energy PLC 28 Taiwan - 1.3% Sky PLC Compal Electronics, Inc. Smith & Nephew PLC 46 Hon Hai Precision Industry Co., Ltd. Smiths Group PLC Taiwan Semiconductor Manufacturing St. James's Place PLC Co., Ltd. - ADR Standard Chartered PLC Teco Electric and Machinery Co., Ltd. Standard Life PLC(Æ) 37 Travis Perkins PLC Unilever PLC Thailand - 0.6% Vodafone Group PLC Bangkok Bank PCL Whitbread PLC 41 Charoen Pokphand Foods PCL United Kingdom - 17.8% United States - 1.6% Autoliv, Inc.(Ñ) 29 Amec Foster Wheeler PLC - GDR Joy Global, Inc. ARM Holdings PLC NCR Corp.(Æ) Associated British Foods PLC 49 News Corp. Class A(Æ) AstraZeneca PLC - ADR(Æ) News Corp. Class B(Æ) Aviva PLC Philip Morris International, Inc. BAE Systems PLC 60 Yum! Brands, Inc. Barclays PLC BG Group PLC BHP Billiton PLC 38 Total Common Stocks BP PLC (cost $308,772) British American Tobacco PLC British Land Co. PLC (The)(ö) 37 BT Group PLC Bunzl PLC 28 Burberry Group PLC 32 Capita PLC 39 Compass Group PLC(Æ) See accompanying notes which are an integral part of the financial statements. 36 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — June 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Principal Fair Amount ($) Value or Shares $ Preferred Stocks - 0.2% Brazil - 0.1% Usinas Siderurgicas de Minas Gerais SA 332,575 441 Germany - 0.1% Henkel AG & Co. KGaA 519 58 Volkswagen AG 1,500 348 406 Total Preferred Stocks (cost $1,494) 847 Warrants & Rights - 0.0% Singapore - 0.0% Jardine Cycle & Carriage, Ltd.(Æ) 2015 Rights 8,111 43 Total Warrants & Rights (cost $—) 43 Short -Term Investments - 4.4% United States - 4.4% Russell U.S. Cash Management Fund 17,125,777 (8) 17,126 Total Short-Term Investments (cost $17,126) 17,126 Other Securities - 0.4% Russell U.S. Cash Collateral Fund(×) 1,692,166 (8) 1,692 Total Other Securities (cost $1,692) 1,692 Total Investments 99.8% (identified cost $329,084) 386,885 Other Assets and Liabilities, Net - 0.2% 749 Net Assets - 100.0% 387,634 See accompanying notes which are an integral part of the financial statements. Non-U.S. Fund 37 Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — June 30, 2015 (Unaudited) Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions CAC 40 Index Futures 45 EUR 2,154 07/15 (3) DAX Index Futures 7 EUR 1,925 09/15 37 EURO STOXX 50 Index Futures 110 EUR 3,780 09/15 (1) FTSE 100 Index Futures 34 GBP 2,208 09/15 (73) Hang Seng Index Futures 4 HKD 5,241 07/15 (11) NIKKEI 225 Index Futures 142 JPY 1,434,910 09/15 (60) S&P/TSX 60 Index Futures 13 CAD 2,194 09/15 (21) SPI 200 Index Futures 11 AUD 1,484 09/15 (22) TOPIX Index Futures 30 JPY 489,150 09/15 25 Short Positions MSCI Emerging Markets Mini Index Futures 248 USD 11,896 09/15 61 Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) (68) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of America USD 328 HKD 2,546 09/16/15 — Bank of America EUR 200 USD 224 09/16/15 — Bank of America JPY 10,000 USD 81 09/16/15 (1) Bank of New York USD 1,981 EUR 1,759 09/16/15 (17) Bank of New York USD 3,858 GBP 2,521 09/16/15 100 Bank of New York USD 160 JPY 19,600 09/16/15 1 Bank of New York USD 806 JPY 100,162 09/16/15 13 Brown Brothers Harriman USD 796 EUR 714 07/03/15 — Brown Brothers Harriman USD 7 JPY 883 07/02/15 — Brown Brothers Harriman USD 11 JPY 1,395 07/02/15 — Brown Brothers Harriman USD 17 JPY 2,103 07/02/15 — Brown Brothers Harriman USD 55 JPY 6,729 07/02/15 — Brown Brothers Harriman JPY 6,637 USD 54 07/02/15 — Citibank JPY 25,000 USD 202 09/16/15 (2) Citibank JPY 27,927 USD 225 09/16/15 (4) Commonwealth Bank of Australia USD 1,352 AUD 1,769 09/16/15 8 Commonwealth Bank of Australia USD 1,981 EUR 1,759 09/16/15 (18) Commonwealth Bank of Australia USD 806 JPY 100,162 09/16/15 13 Deutsche Bank USD 97 JPY 11,861 07/02/15 — Deutsche Bank USD 11 JPY 1,373 07/03/15 — Deutsche Bank USD 11 JPY 1,389 07/03/15 — Deutsche Bank USD 34 JPY 4,118 07/03/15 — Deutsche Bank JPY 11,696 USD 96 07/02/15 — HSBC USD 1,838 CAD 2,268 09/16/15 (24) HSBC USD 1,982 EUR 1,759 09/16/15 (18) HSBC USD 328 HKD 2,546 09/16/15 — HSBC USD 806 JPY 100,162 09/16/15 13 National Australia Bank USD 1,981 EUR 1,759 09/16/15 (18) National Australia Bank USD 806 JPY 100,162 09/16/15 13 National Australia Bank JPY 76,800 USD 618 09/16/15 (10) Standard Chartered USD 1,982 EUR 1,759 09/16/15 (18) Standard Chartered USD 492 JPY 60,000 09/16/15 (1) Standard Chartered USD 806 JPY 100,162 09/16/15 13 State Street USD 22 AUD 28 07/01/15 — State Street USD 11 EUR 9 06/30/15 — State Street USD 428 EUR 380 07/02/15 (4) State Street USD 6 JPY 724 07/01/15 — State Street USD 23 JPY 2,904 07/01/15 — State Street USD 35 JPY 4,362 07/01/15 — State Street USD 38 JPY 4,707 07/01/15 — See accompanying notes which are an integral part of the financial statements. 38 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — June 30, 2015 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ State Street USD 92 JPY 11,364 07/01/15 1 State Street USD 130 JPY 16,085 07/01/15 2 State Street USD 731 JPY 90,541 07/01/15 10 State Street USD 6 JPY 700 07/02/15 — State Street CAD 268 USD 216 07/02/15 2 State Street GBP 7 USD 11 07/01/15 — State Street GBP 16 USD 25 07/01/15 — State Street HKD 111 USD 14 07/02/15 — State Street HKD 154 USD 20 07/02/15 — State Street JPY 11,259 USD 91 07/01/15 (1) State Street JPY 2,313 USD 19 07/03/15 — State Street SGD 25 USD 18 07/01/15 — UBS AUD 100 USD 77 09/16/15 — UBS CAD 100 USD 81 09/16/15 1 UBS EUR 300 USD 338 09/16/15 4 UBS GBP 200 USD 313 09/16/15 (1) UBS JPY 25,000 USD 203 09/16/15 (2) Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts 55 Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total % of Net Assets Common Stocks Australia $ — $ 3,622 $ — $ 3,622 0.9 Austria — 1,930 — 1,930 0.5 Belgium — 2,853 — 2,853 0.7 Bermuda — 687 — 687 0.2 Brazil 2,257 — — 2,257 0.6 Canada 9,210 — — 9,210 2.4 Cayman Islands 1,917 — — 1,917 0.5 Czech Republic — 1,141 — 1,141 0.3 Denmark — 7,553 — 7,553 1.9 Finland — 1,221 — 1,221 0.3 France 37 37,094 — 37,131 9.6 Germany — 25,845 — 25,845 6.7 Hong Kong — 9,654 — 9,654 2.5 Hungary — 807 — 807 0.2 India 2,691 1,252 — 3,943 1.0 Indonesia — 1,086 — 1,086 0.3 Ireland 2,103 2,583 — 4,686 1.2 Israel 5,360 168 — 5,528 1.4 Italy — 8,022 — 8,022 2.1 Japan — 53,416 — 53,416 13.8 Jersey 864 6,308 — 7,172 1.9 Luxembourg — 33 — 33 — * Netherlands 1,153 27,427 — 28,580 7.4 Norway — 1,500 — 1,500 0.4 Russia 234 1,256 — 1,490 0.4 Singapore — 6,208 — 6,208 1.6 South Africa — 1,654 — 1,654 0.4 South Korea — 5,018 — 5,018 1.3 Spain — 5,911 — 5,911 1.5 Sweden — 4,249 — 4,249 1.1 Switzerland 1,646 38,622 — 40,268 10.4 Taiwan 1,913 3,220 — 5,133 1.3 Thailand — 2,503 — 2,503 0.6 United Kingdom — 68,929 — 68,929 17.8 See accompanying notes which are an integral part of the financial statements. Non-U.S. Fund 39 Russell Investment Funds Non-U.S. Fund Schedule of Investments, continued — June 30, 2015 (Unaudited) Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total % of Net Assets United States 6,020 — — 6,020 1.6 Preferred Stocks 441 406 — 847 0.2 Warrants & Rights — 43 — 43 — * Short-Term Investments — 17,126 — 17,126 4.4 Other Securities — 1,692 — 1,692 0.4 Total Investments 35,846 351,039 — 386,885 99.8 Other Assets and Liabilities, Net 0.2 100.0 Other Financial Instruments Futures Contracts (68) — — (68) (—*) Foreign Currency Exchange Contracts 55 — — 55 —* Total Other Financial Instruments ** $ (13) $ — $ — $ (13) *Less than .05% of net assets. ** Futures and foreign currency exchange contract values reflect the unrealized appreciation/depreciation on the instruments. For a description of the Levels see note 2 in the Notes to Financial Statements. For disclosure on transfers between Levels 1, 2 and 3 during the period ended June 30, 2015, see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. 40 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Fair Value of Derivative Instruments — June 30, 2015 (Unaudited) Amounts in thousands Foreign Equity Currency Derivatives not accounted for as hedging instruments Contracts Contracts Location: Statement of Assets and Liabilities - Assets Unrealized appreciation on foreign currency exchange contracts $ — $ 194 Variation margin on futures contracts* 123 — Total $ 123 $ 194 Location: Statement of Assets and Liabilities - Liabilities Variation margin on futures contracts* $191 $ — Unrealized depreciation on foreign currency exchange contracts — 139 Total $ 191 $ 139 Foreign Equity Currency Derivatives not accounted for as hedging instruments Contracts Contracts Location: Statement of Operations - Net realized gain (loss) Futures contracts $ 3,970 $ — Foreign currency-related transactions** — (982) Total $ 3,970 $ (982) Location: Statement of Operations - Net change in unrealized appreciation (depreciation) Futures contracts $ (332) $ — Foreign currency-related transactions*** — 324 Total $ (332) $ 324 * Includes cumulative appreciation/depreciation of futures contracts as reported in the Schedule of Investments. Only variation margin is reported within the Statement of Assets and Liabilities. ** Only includes net realized gain (loss) on forward and spot contracts. May differ from the net realized gain (loss) on foreign currency-related transactions reported within the Statement of Operations. *** Only includes change in unrealized gain (loss) on forward and spot contracts. May differ from the net change in unrealized gain (loss) on foreign currency-related transactions reported within the Statement of Operations. For further disclosure on derivatives see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. Non-U.S. Fund 41 Russell Investment Funds Non-U.S. Fund Balance Sheet Offsetting of Financial and Derivative Instruments — June 30, 2015 (Unaudited) Amounts in thousands Offsetting of Financial Assets and Derivative Assets Gross Net Amounts Amounts of Assets Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Assets Assets Liabilities Liabilities Securities on Loan* Investments, at fair value $ 1,598 $ —$ 1,598 Foreign Currency Exchange Contracts Unrealized appreciation on foreign currency exchange contracts 194 — 194 Futures Contracts Variation margin on futures contracts 132 — 132 Total $ 1,924 $ — $ 1,924 Financial Assets, Derivative Assets, and Collateral Held by Counterparty Gross Amounts Not Offset in the Statement of Assets and Liabilities Net Amounts of Assets Presented in the Statement Financial and of Assets and Derivative Collateral Counterparty Liabilities Instruments Received^ Net Amount Bank of New York $ 119 $ 17 $ — $ 102 Commonwealth Bank of Australia 21 17 — 4 Deutsche Bank 246 — 246 — Fidelity 23 — 23 — Goldman Sachs 1,054 — 1,054 — HSBC 13 13 — — JPMorgan Chase 275 — 275 — Morgan Stanley 133 — — 133 National Australia Bank 13 13 — — Standard Chartered 13 13 — — State Street 9 — — 9 UBS 5 3 — 2 Total $ 1,924 $ 76 $ 1,598 $ 250 See accompanying notes which are an integral part of the financial statements. 42 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Balance Sheet Offsetting of Financial and Derivative Instruments, continued — June 30, 2015 (Unaudited) Amounts in thousands Offsetting of Financial Liabilities and Derivative Liabilities Gross Net Amounts Amounts of Liabilities Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Liabilities Liabilities Liabilities Liabilities Futures Contracts Variation margin on futures contracts $ 315 $ — $ 315 Foreign Currency Exchange Contracts Unrealized depreciation on foreign currency exchange contracts 139 — 139 Total $ 454 $ — $ 454 Financial Liabilities, Derivative Liabilities, and Collateral Pledged by Counterparty Gross Amounts Not Offset in the Statement of Assets and Liabilities Net Amounts of Liabilities Presented in the Statement Financial and of Assets and Derivative Collateral Counterparty Liabilities Instruments Pledged^ Net Amount Bank of America $ 1 $ — $ — $ 1 Bank of New York 17 17 — — Citigroup 6 — — 6 Commonwealth Bank of Australia 17 17 — — HSBC 43 13 — 30 Morgan Stanley 315 — 315 — National Australia Bank 28 13 — 15 Standard Chartered 19 13 — 6 State Street 5 — — 5 UBS 3 3 — — Total $ 454 $ 76 $ 315 $ 63 * Fair value of securities on loan as reported in the footnotes to the Statement of Assets and Liabilities. ^Collateral received or pledged amounts may not reconcile to those disclosed in the Statement of Assets and Liabilities due to the inclusion of off-Balance Sheet collateral and adjustments made to exclude overcollateralization. For further disclosure on derivatives and counterparty risk see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. Non-U.S. Fund 43 Russell Investment Funds Non-U.S. Fund Statement of Assets and Liabilities  June 30, 2015 (Unaudited) Amounts in thousands Assets Investments, at identified cost $ Investments, at fair value(*)(>) Cash 20 Cash (restricted)(a) Foreign currency holdings(^) Unrealized appreciation on foreign currency exchange contracts Receivables: Dividends and interest Dividends from affiliated Russell funds 2 Investments sold Fund shares sold 18 Foreign capital gains taxes recoverable Variation margin on futures contracts Prepaid expenses 4 Total assets Liabilities Payables: Investments purchased Fund shares redeemed 30 Accrued fees to affiliates Other accrued expenses Variation margin on futures contracts Deferred capital gains tax liability 3 Unrealized depreciation on foreign currency exchange contracts Payable upon return of securities loaned Total liabilities Net Assets $ Net Assets Consist of: Undistributed (overdistributed) net investment income $ Accumulated net realized gain (loss) Unrealized appreciation (depreciation) on: Investments (net of deferred tax liability for foreign capital gains taxes) Futures contracts Foreign currency-related transactions 36 Shares of beneficial interest Additional paid-in capital Net Assets $ Net Asset Value , offering and redemption price per share: Net asset value per share: (#) $ Net assets $ Shares outstanding ($.01 par value) Amounts in thousands (^) Foreign currency holdings - cost $ (*) Securities on loan included in investments $ (>) Investments in affiliates, Russell U.S. Cash Management Fund and Russell U.S. Cash Collateral Fund $ (a) Cash Collateral for Futures $ (#) Net asset value per share equals net assets divided by shares of beneficial interest outstanding. See accompanying notes which are an integral part of the financial statements. 44 Non-U.S. Fund Russell Investment Funds Non-U.S. Fund Statement of Operations  For the Period Ended June 30, 2015 (Unaudited) Amounts in thousands Investment Income Dividends $ Dividends from affiliated Russell funds 9 Securities lending income Less foreign taxes withheld Total investment income Expenses Advisory fees Administrative fees 98 Custodian fees Transfer agent fees 9 Professional fees 37 Trustees fees 5 Printing fees 28 Miscellaneous 11 Expenses before reductions Expense reductions Net expenses Net investment income (loss) Net Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investments (net of deferred tax liability for foreign capital gains taxes) Futures contracts Foreign currency-related transactions Net realized gain (loss) Net change in unrealized appreciation (depreciation) on: Investments (net of deferred tax liability for foreign capital gains taxes) Futures contracts Foreign currency-related transactions Net change in unrealized appreciation (depreciation) Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets from Operations $ See accompanying notes which are an integral part of the financial statements. Non-U.S. Fund 45 Russell Investment Funds Non-U.S. Fund Statements of Changes in Net Assets Period Ended June 30, 2015 Fiscal Year Ended Amounts in thousands (Unaudited) December 31, 2014 Increase (Decrease) in Net Assets Operations Net investment income (loss) $ 4,643 $ 8,571 Net realized gain (loss) 11,219 18,292 Net change in unrealized appreciation (depreciation) 8,533 (44,306) Net increase (decrease) in net assets from operations 24,395 (17,443) Distributions From net investment income (3,550) (7,880) Net decrease in net assets from distributions (3,550) (7,880) Share Transactions* Net increase (decrease) in net assets from share transactions (12,886) (23,519) Total Net Increase (Decrease) in Net Assets 7,959 (48,842) Net Assets Beginning of period 379,675 428,517 End of period $ 387,634 $ 379,675 Undistributed (overdistributed) net investment income included in net assets $ 3,487 $ 2,394 * Share transaction amounts (in thousands) for the periods ended June 30, 2015 and December 31, 2014 were as follows: 2015 (Unaudited) 2014 Shares Dollars Shares Dollars Proceeds from shares sold 652 $ 7,880 1,560 $ 18,824 Proceeds from reinvestment of distributions 293 3,549 660 7,880 Payments for shares redeemed (1,993) (24,315) (4,102) (50,223) Total increase (decrease) (1,048) $ (12,886) (1,882) $ (23,519) See accompanying notes which are an integral part of the financial statements. 46 Non-U.S. Fund (This page intentionally left blank) Russell Investment Funds Non-U.S. Fund Financial Highlights — For the Periods Ended For a Share Outstanding Throughout Each Period. $ Net Asset Value, Net Net Realized Total from Distributions Beginning of Investment and Unrealized Investment from Net $ Period Income (Loss) (a)(b) Gain (Loss) Operations Investment Income Total Distributions June 30, 2015(1) 11.54 .14 .60 .74 (.11) (.11) December 31, 2014 12.32 .26 (.80) (.54) (.24) (.24) December 31, 2013 10.31 .18 2.05 2.23 (.22) (.22) December 31, 2012 8.75 .18 1.55 1.73 (.17) (.17) December 31, 2011 10.21 .17 (1.46) (1.29) (.17) (.17) December 31, 2010 9.25 .12 .92 1.04 (.08) (.08) See accompanying notes which are an integral part of the financial statements. Non-U.S. Fund 48 % % % $ $ Ratio of Expenses Ratio of Expenses Ratio of Net Net Asset Value, % Net Assets, to Average to Average Investment Income % End of Total End of Period Net Assets, Net Assets, to Average Portfolio Period Return (d)(f) (000 ) Gross (e) Net (b)(e) Net Assets (b)(e) Turnover Rate (d) 12.17 6.40 387,634 1.06 1.03 2.38 18 11.54 (4.45 ) 379,675 1.08 1.03 2.13 32 12.32 21.91 428,517 1.04 .99 1.76 36 10.31 19.81 356,856 1.07 1.01 1.94 47 8.75 (12.88 ) 329,578 1.10 1.04 1.74 49 10.21 11.42 366,870 1.12 1.06 1.30 49 See accompanying notes which are an integral part of the financial statements. Non-U.S. Fund 49 Russell Investment Funds Core Bond Fund Shareholder Expense Example — June 30, 2015 (Unaudited) Fund Expenses Please note that the expenses shown in the table are meant The following disclosure provides important information to highlight your ongoing costs only and do not reflect any regarding the Fund’s Shareholder Expense Example transactional costs. Therefore, the information under the heading (“Example”). “Hypothetical Performance (5% return before expenses)” is useful in comparing ongoing costs only, and will not help you Example determine the relative total costs of owning different funds. In As a shareholder of the Fund, you incur two types of costs: (1) addition, if these transactional costs were included, your costs transaction costs, and (2) ongoing costs, including advisory and would have been higher. The fees and expenses shown in this administrative fees and other Fund expenses. The Example is section do not reflect any Insurance Company Separate Account intended to help you understand your ongoing costs (in dollars) or Policy Charges. of investing in the Fund and to compare these costs with the Hypothetical ongoing costs of investing in other mutual funds. The Example Performance (5% is based on an investment of $1,000 invested at the beginning of Actual return before the period and held for the entire period indicated, which for this Performance expenses) Beginning Account Value Fund is from January 1, 2015 to June 30, 2015. January 1, 2015 $ 1,000.00 $ 1,000.00 Actual Expenses Ending Account Value June 30, 2015 $ 999.90 $ 1,021.67 The information in the table under the heading “Actual Expenses Paid During Period* $ 3.12 $ 3.16 Performance” provides information about actual account values and actual expenses. You may use the information in this column, * Expenses are equal to the Fund's annualized expense ratio of 0.63% together with the amount you invested, to estimate the expenses (representing the six month period annualized), multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half that you paid over the period. Simply divide your account value by year period). May reflect amounts waived and/or reimbursed. Without any $1,000 (for example, an $8,600 account value divided by $1,000 waivers and/or reimbursements, expenses would have been higher. 8.6), then multiply the result by the number in the first column in the row entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical Performance (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. 50 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments — June 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Long-Term Investments - 76.6% Series 2006-HE5 Class A5 Asset-Backed Securities - 8.7% 0.425% due 07/25/36 (Ê) 1,200 1,000 Access Group, Inc. BA Credit Card Trust Series 2003-A Class A2 Series 2007-A1 Class A1 1.225% due 07/01/38 (Ê) 332 328 5.170% due 06/15/19 1,500 1,593 Series 2006-1 Class B Babson CLO, Ltd. 0.732% due 08/25/37 (Ê) 90 82 1.713% due 07/20/25 (Ê) 470 470 Ally Auto Receivables Trust Bank of The West Auto Trust Series 2012-3 Class A3 Series 2014-1 Class A3 0.850% due 08/15/16 176 176 1.090% due 03/15/19 (Þ) 1,130 1,131 Series 2012-4 Class A3 Bayview Financial Acquisition Trust Series 2006-A Class 1A3 0.590% due 01/17/17 452 452 Series 2012-5 Class A3 5.865% due 02/28/41 190 197 Bear Stearns Asset Backed Securities 0.620% due 03/15/17 1,045 1,045 Trust Series 2013-1 Class A3 0.668% due 06/25/35 (Ê) 437 435 0.630% due 05/15/17 530 530 BMW Vehicle Owner Trust Series 2014-1 Class A2 Series 2013-A Class A3 0.480% due 02/15/17 (µ) 832 831 0.670% due 11/27/17 1,511 1,513 Series 2014-2 Class A2 Brazos Higher Education Authority, Inc. 0.680% due 07/17/17 669 669 Series 2010-1 Class A2 Ally Master Owner Trust 1.482% due 02/25/35 (Ê) 500 519 Series 2013-1 Class A2 Series 2011-2 Class A3 1.000% due 02/15/18 835 836 1.277% due 10/27/36 (Ê) 410 416 Alm Loan Funding Capital Auto Receivables Asset Trust Series 2012-7A Class A1 Series 2013-3 Class A2 1.695% due 10/19/24 (Ê)(Þ) 450 450 1.040% due 11/21/16 581 581 American Express Credit Account CarFinance Capital Auto Trust Master Trust Series 2014-1A Class A Series 2012-2 Class A 1.460% due 12/17/18 (Þ) 566 565 0.680% due 03/15/18 500 500 CarFinance Capital LLC Series 2012-3 Class A 0.336% due 03/15/18 (Ê) 225 225 Series 2013-1A Class A 1.650% due 07/17/17 (Þ) 4 4 American Money Management Corp. CarMax Auto Owner Trust Series 2014-14A Class A1L 1.680% due 07/27/26 (µ)(ƒ)(Þ) 500 500 Series 2013-1 Class A3 AmeriCredit Automobile Receivables 0.600% due 10/16/17 754 753 Series 2013-4 Class A2 Series Trust 2012-4 Class A3 0.520% due 11/15/16 41 41 0.670% due 06/08/17 210 210 CCG Receivables Trust Series 2012-5 Class A3 Series 2013-1 Class A2 1.050% due 08/14/20 (Þ) 326 326 0.620% due 06/08/17 88 88 Series 2013-1 Class B Series 2014-1 Class A2 1.060% due 11/15/21 (Þ) 353 353 1.070% due 03/08/18 1,000 1,002 Series 2014-1 Class A2 Chase Issuance Trust Series 2012-A8 Class A8 0.570% due 07/10/17 141 141 0.540% due 10/16/17 800 800 Series 2014-2 Class A2A Chesapeake Funding LLC 0.540% due 10/10/17 241 241 Series 2012-1A Class A Series 2014-2 Class A2B 0.934% due 11/07/23 (Ê)(Þ) 289 289 0.464% due 10/10/17 (Ê) 686 685 Series 2014-1A Class C Ameriquest Mortgage Securities, Inc. 1.384% due 03/07/26 (Ê)(Þ) 500 498 0.580% due 07/25/35 (Ê) 675 674 CIT Education Loan Trust Asset Backed Securities Corp. Home Series 2007-1 Class A Equity Loan Trust Series 2005-HE5 Class M3 0.371% due 03/25/42 (Ê)(Þ) 356 332 Citibank Credit Card Issuance Trust 0.907% due 06/25/35 (Ê) 1,050 984 Series 2006-A7 Class A7 0.346% due 12/17/18 (Ê) 1,295 1,291 See accompanying notes which are an integral part of the financial statements. Core Bond Fund 51 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Citigroup Mortgage Loan Trust, Inc. Series 2014-1 Class A Series 2007-WFH1 Class A3 1.332% due 05/25/34 (Ê)(Þ) 440 446 0.337% due 01/25/37 (Ê) 580 570 Honda Auto Receivables Owner Trust Series 2007-WFH1 Class A4 Series 2013-2 Class A3 0.387% due 01/25/37 (Ê) 934 870 0.530% due 02/16/17 767 767 CNH Equipment Trust Hyundai Auto Receivables Trust Series 2012-D Class A3 Series 2011-C Class A4 0.650% due 04/16/18 86 86 1.300% due 02/15/18 510 512 Countrywide Asset-Backed Certificates Series 2013-A Class A3 Series 2007-4 Class A2 0.560% due 07/17/17 1,091 1,091 5.530% due 04/25/47 134 141 Series 2013-B Class A3 Education Loan Asset-Backed Trust I 0.710% due 09/15/17 895 896 Series 2013-1 Class B1 Series 2013-C Class A3 1.187% due 11/25/33 (Ê)(Þ) 980 915 1.010% due 02/15/18 2,779 2,781 Educational Funding of the South, Inc. Series 2014-A Class A3 Series 2011-1 Class A2 0.790% due 07/16/18 500 500 0.927% due 04/25/35 (Ê) 409 408 JGWPT XXX LLC EFS Volunteer LLC Series 2013-3A Class A Series 2010-1 Class A2 4.080% due 01/17/73 (Þ) 289 298 1.127% due 10/25/35 (Ê)(Þ) 500 506 JGWPT XXXII LLC Exeter Automobile Receivables Trust Series 2014-2A Class A Series 2013-1A Class A 3.610% due 01/17/73 (Þ) 388 392 1.290% due 10/16/17 (Þ) 29 29 JPMorgan Mortgage Acquisition Corp. Series 2014-1A Class A Series 2007-HE1 Class AF6 1.290% due 05/15/18 (Þ) 356 357 4.414% due 03/25/47 1,408 1,096 Fannie Mae Grantor Trust Lehman XS Trust Series 2003-T4 Class 2A5 Series 2006-9 Class A1B (Ê) 5.276% due 09/26/33 47 51 0.347% due 05/25/46 103 88 Fannie Mae REMICS Series 2006-13 Class 1A2 Series 2005-24 Class ZE 0.357% due 09/25/36 (Ê) 103 91 5.000% due 04/25/35 475 526 Federal Home Loan Mortgage Corp. Series 2006-19 Class A2 Structured Pass Through Securities 0.357% due 12/25/36 (Ê) 109 90 Series 2000-30 Class A5 Long Beach Mortgage Loan Trust 7.632% due 12/25/30 32 33 Series 2004-4 Class M1 Ford Credit Auto Owner Trust 1.087% due 10/25/34 (Ê) 1,200 1,138 Series 2011-B Class A4 Mercedes-Benz Auto Receivable Bonds 1.350% due 12/15/16 36 36 0.430% due 02/15/17 2,054 2,053 Series 2012-D Class A3 Merrill Lynch First Franklin Mortgage Loan Trust 0.510% due 04/15/17 156 156 Series 2007-1 Class A2B Series 2013-A Class A3 0.357% due 04/25/37 (Ê) 103 59 0.550% due 07/15/17 223 223 Series 2007-4 Class 2A2 Series 2013-C Class A3 0.307% due 07/25/37 (Ê) 731 467 0.820% due 12/15/17 574 574 Montana Higher Education Student Series 2014-A Class A2 Assistance Corp. 0.480% due 11/15/16 132 132 Series 2012-1 Class A3 Freddie Mac REMICS 1.237% due 07/20/43 (Ê) 650 658 Series 2006-R007 Class ZA MSCC Heloc Trust 6.000% due 05/15/36 605 689 Series 2007-1 Class A Green Tree 0.287% due 12/25/31 (Ê) 335 320 Series 2008-MH1 Class A2 Navient Private Education Loan Trust 8.970% due 04/25/38 (Þ) 331 345 Series 2014-AA Class A2A Hertz Vehicle Financing LLC 2.740% due 02/15/29 (Þ) 795 799 Series 2013-1A Class A1 Navient Student Loan Trust 1.120% due 08/25/17 (Þ) 720 720 Series 2014-2 Class A Higher Education Funding I 0.827% due 03/25/43 (Ê) 927 920 See accompanying notes which are an integral part of the financial statements. 52 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2014-3 Class A Series 2013-2 Class A3 0.807% due 03/25/43 (Ê) 926 919 0.700% due 09/15/17 637 637 Series 2014-4 Class A Series 2013-3 Class A3 0.807% due 03/25/43 (Ê) 794 787 0.700% due 10/16/17 1,389 1,389 Nelnet Student Loan Trust Series 2014-1 Class A2A Series 2014-4A Class A2 0.660% due 06/15/17 123 123 1.137% due 11/25/43 (Ê)(Þ) 470 461 Series 2014-2 Class A3 Series 2015-2A Class A2 0.800% due 04/16/18 750 750 0.787% due 09/25/42 (Ê)(Þ) 950 950 Series 2014-3 Class A2A Nissan Auto Receivables Owner Trust 0.540% due 08/15/17 398 397 Series 2011-B Class A4 Series 2014-4 Class B 1.240% due 01/16/18 754 755 1.820% due 05/15/19 420 421 Series 2014-A Class A3 Series 2006-1 Class A6 0.720% due 08/15/18 250 250 SLC Student Loan Trust Northstar Education Finance, Inc. 0.446% due 12/15/38 (Ê) 780 692 Series 2007-1 Class A1 Series 2010-A Class 2A 0.379% due 04/28/30 (Ê) 475 466 SLM Private Education Loan Trust OHA Credit Partners VII, Ltd. 3.436% due 05/16/44 (Ê)(Þ) 1,138 1,192 Series 2012-7A Class A Series 2003-11 Class A6 1.696% due 11/20/23 (Ê)(Þ) 450 450 SLMStudent Loan Trust Popular ABS Mortgage Pass-Through 1.036% due 12/15/25 (Ê)(Þ) 350 350 Trust Series 2005-6 Class A3 Series 2004-8 Class B 0.737% due 01/25/40 (Ê) 125 115 4.313% due 01/25/36 70 67 Series 2005-4 Class A3 Series 2006-C Class A4 0.349% due 01/25/27 (Ê) 1,005 984 0.437% due 07/25/36 (Ê) 1,380 1,301 Series 2006-2 Class A6 Series 2006-D Class A3 0.447% due 01/25/41 (Ê) 570 520 0.447% due 11/25/46 (Ê) 1,500 1,306 Series Auto 2013-1A Class A2 Series 2006-8 Class A6 Prestige Receivables Trust 0.437% due 01/25/41 (Ê) 570 529 1.090% due 02/15/18 (Þ) 33 33 Series 2007-6 Class B Series 2014-1A Class A3 1.127% due 04/27/43 (Ê) 184 167 1.520% due 04/15/20 (Þ) 403 404 Series 2008-2 Class B RAMP Trust 1.477% due 01/25/29 (Ê) 205 191 Series 2003-RS9 Class AI6A Series 2008-3 Class B 5.945% due 10/25/33 265 279 1.477% due 04/25/29 (Ê) 205 191 Series 2003-RS11 Class AI6A Series 2008-4 Class A4 5.980% due 12/25/33 99 107 1.927% due 07/25/22 (Ê) 1,400 1,456 RASC Trust Series 2008-4 Class B Series 2003-KS4 Class AIIB 2.127% due 04/25/29 (Ê) 205 199 0.767% due 06/25/33 (Ê) 22 19 Series 2008-5 Class B Red River CLO, Ltd. 2.127% due 07/25/29 (Ê) 205 208 Series 2006-1A Class A Series 2008-6 Class B 0.548% due 07/27/18 (Ê)(Þ) 136 135 2.127% due 07/25/29 (Ê) 205 206 Renaissance Home Equity Loan Trust Series 2008-7 Class B Series 2005-2 Class AF4 2.127% due 07/25/29 (Ê) 205 206 4.934% due 08/25/35 85 85 Series 2008-8 Class B Series 2006-1 Class AF3 2.527% due 10/25/29 (Ê) 205 213 5.608% due 05/25/36 11 8 Series 2008-9 Class A Series 2006-1 Class AF6 1.777% due 04/25/23 (Ê) 880 903 5.746% due 05/25/36 118 83 Series 2008-9 Class B Series 2007-1 Class AF2 2.527% due 10/25/29 (Ê) 205 214 5.512% due 04/25/37 507 268 Series 2012-7 Class A3 Santander Drive Auto Receivables Trust Series 2013-1 Class B 0.837% due 05/26/26 (Ê) 475 475 Series 2013-4 Class A 1.160% due 01/15/19 1,603 1,602 0.737% due 06/25/27 (Ê) 362 363 See accompanying notes which are an integral part of the financial statements. Core Bond Fund 53 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ SMART Asset-Backed Securities Trust Series 2011-1 Class A Series 2012-1USA Class A4A 5.250% due 01/31/21 260 281 2.010% due 12/14/17 (Þ) 929 936 Series 2013-1 Class A SMB Private Education Loan Trust 4.000% due 01/15/27 416 421 Series 2015-A Class A3 Series 2013-2 Class A 1.680% due 02/17/32 (Ê)(Þ) 1,100 1,105 4.950% due 01/15/23 435 462 SoFi Professional Loan Program LLC Series 2014-1 Class B Series 2014-B Class A2 4.375% due 10/01/22 353 358 2.550% due 08/27/29 (Þ) 738 741 American Honda Finance Corp. Soundview Home Equity Loan Trust Series 2005-1 Class M2 1.125% due 10/07/16 1,240 1,244 American International Group, Inc. 0.935% due 04/25/35 (Ê) 87 87 Series 2005-OPT3 Class A4 6.400% due 12/15/20 920 1,094 0.487% due 11/25/35 (Ê) 77 76 4.375% due 01/15/55 575 512 Toyota Auto Receivables Owner Trust American Tower Trust I Series 2013-A Class A3 3.070% due 03/15/23 (Þ) 805 788 0.550% due 01/17/17 230 230 Ameriprise Financial, Inc. Series 2015-B Class A2B 7.518% due 06/01/66 435 435 0.398% due 11/15/17 (Ê) 515 514 Anadarko Petroleum Corp. Volkswagen Auto Loan Enhanced Trust 4.500% due 07/15/44 125 115 Series 2012-1 Class A3 Apollo Management Holdings, LP 0.850% due 08/22/16 127 127 4.000% due 05/30/24 (Þ) 597 598 Series 2012-2 Class A3 Apple, Inc. 0.460% due 01/20/17 527 527 0.529% due 05/03/18 (Ê) 1,180 1,182 Wachovia Student Loan Trust 2.700% due 05/13/22 1,415 1,401 Series 2006-1 Class A6 3.200% due 05/13/25 905 900 0.447% due 04/25/40 (Ê)(Þ) 770 702 Series 2014-A Class A2 AT&T, Inc. World Omni Auto Receivables Trust 1.700% due 06/01/17 620 622 0.430% due 05/15/17 631 630 2.450% due 06/30/20 490 480 76,086 4.750% due 05/15/46 585 532 Corporate Bonds and Notes - 17.2% Avaya, Inc. 21st Century Fox America, Inc. 9.000% due 04/01/19 (Þ) 725 740 8.250% due 10/17/96 20 26 Axiall Corp. AbbVie, Inc. 4.875% due 05/15/23 785 758 4.500% due 05/14/35 590 577 Bank of America Corp. AIG Global Funding 5.625% due 10/14/16 200 211 1.650% due 12/15/17 (Þ) 355 356 5.750% due 12/01/17 140 153 Albemarle Corp. 4.000% due 01/22/25 1,210 1,179 4.150% due 12/01/24 280 279 Series GMTN 5.450% due 12/01/44 720 721 6.400% due 08/28/17 200 219 Ally Financial, Inc. 5.500% due 02/15/17 520 542 Series L 4.750% due 04/21/45 240 223 3.600% due 05/21/18 880 881 Bank of America NA Alterra USA Holdings, Ltd. 0.745% due 11/14/16 (Ê) 650 650 7.200% due 04/14/17 (Þ) 155 167 0.643% due 05/08/17 300 300 Altice US Finance I Corp. 5.375% due 07/15/23 (Þ) 210 205 Series BKNT 5.300% due 03/15/17 200 212 Altria Group, Inc. 6.100% due 06/15/17 775 839 9.950% due 11/10/38 50 81 1.650% due 03/26/18 430 429 10.200% due 02/06/39 317 522 Amazon.com, Inc. 1.750% due 06/05/18 1,105 1,103 1.200% due 11/29/17 295 294 Bank of Montreal 0.467% due 11/10/16 (460) 750 750 4.950% due 12/05/44 670 653 American Airlines Pass Through Trust Baxalta, Inc. See accompanying notes which are an integral part of the financial statements. 54 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 1.061% due 06/22/18 (Ê)(Þ) 1,180 1,180 5.850% due 08/02/16 220 231 2.875% due 06/23/20 (Þ) 940 939 6.000% due 08/15/17 450 489 Bayer US Finance LLC 6.125% due 11/21/17 405 445 2.375% due 10/08/19 (Þ) 425 427 1.850% due 11/24/17 815 817 Bear Stearns Cos. LLC (The) 1.800% due 02/05/18 1,180 1,177 5.550% due 01/22/17 525 557 5.375% due 08/09/20 250 280 7.250% due 02/01/18 195 221 Bellsouth Capital Funding Corp. 4.400% due 06/10/25 625 623 Comcast Corp. 7.875% due 02/15/30 380 475 Berkshire Hathaway Energy Co. 6.950% due 08/15/37 340 442 Commonwealth Edison Co. 4.500% due 02/01/45 320 315 Berkshire Hathaway Finance Corp. 5.800% due 03/15/18 290 323 Compass Bank 4.400% due 05/15/42 275 271 Series BKNT BMW US Capital LLC Co. 6.400% due 10/01/17 890 968 0.568% due 06/02/17 (Þ) 1,200 1,196 ConAgra Foods, Inc. Boardwalk Pipelines, LP 4.950% due 08/15/20 580 629 4.950% due 12/15/24 500 490 Continental Airlines Pass Through Trust Boston Scientific Corp. Series 00A1 Class A-1 6.000% due 01/15/20 290 328 8.048% due 11/01/20 202 229 2.850% due 05/15/20 195 194 Series 071A Class A Branch Banking & Trust Co. 5.983% due 04/19/22 121 135 Series BKNT Series 09-1 1.350% due 10/01/17 630 629 9.000% due 07/08/16 179 191 Burlington Northern Santa Fe LLC Series 991A Class A 3.400% due 09/01/24 1,410 1,400 6.545% due 02/02/19 127 140 6.875% due 12/01/27 25 31 Continental Resources, Inc. 6.750% due 03/15/29 10 13 4.900% due 06/01/44 125 105 4.150% due 04/01/45 325 300 Crown Castle Towers LLC California Resources Corp. 4.174% due 08/15/17 (Þ) 705 731 6.000% due 11/15/24 450 387 3.222% due 05/15/22 (Þ) 650 640 Capital One Bank USA NA DaVita HealthCare Partners, Inc. Series BKNT 5.125% due 07/15/24 220 216 1.150% due 11/21/16 550 548 DCP Midstream Operating, LP Capital One NA 2.500% due 12/01/17 115 111 Series BKNT 1.650% due 02/05/18 645 640 Delta Air Lines Pass Through Trust CCO Holdings LLC / CCO Holdings Series 2002-1 Class G-1 6.718% due 01/02/23 96 112 Capital Corp. 5.125% due 05/01/23 (Þ) 425 413 Series 2007-1 Class A 6.821% due 08/10/22 452 519 CenterPoint Energy Resources Corp. DIRECTV Holdings LLC / DIRECTV 6.125% due 11/01/17 50 55 Financing Co., Inc. Chase Capital III 4.450% due 04/01/24 1,075 1,100 Series C 0.833% due 03/01/27 (Æ)(Ê) 295 251 Discover Series Bank BKNT Chesapeake Energy Corp. 3.100% due 06/04/20 500 500 3.525% due 04/15/19 (Ê) 400 366 Discover Financial Services 6.625% due 08/15/20 650 634 3.950% due 11/06/24 590 573 CHS/Community Health Systems, Inc. DISH DBS Corp. 8.000% due 11/15/19 180 190 6.750% due 06/01/21 630 657 Cisco Systems, Inc. Duke Energy Carolinas LLC 2.450% due 06/15/20 1,375 1,385 4.000% due 09/30/42 600 567 CIT Group, Inc. Duke Energy Progress, Inc. 6.625% due 04/01/18 (Þ) 390 414 4.100% due 03/15/43 310 296 Citigroup, Inc. Duquesne Light Holdings, Inc. See accompanying notes which are an integral part of the financial statements. Core Bond Fund 55 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 6.400% due 09/15/20 (Þ) 500 579 4.500% due 03/11/44 610 620 eBay, Inc. General Mills, Inc. 0.479% due 07/28/17 (Ê) 580 571 5.650% due 02/15/19 590 659 0.758% due 08/01/19 (Ê) 370 362 General Motors Co. El Paso Natural Gas Co. LLC 4.875% due 10/02/23 940 991 7.500% due 11/15/26 100 121 5.200% due 04/01/45 1,030 1,020 Energy Transfer Partners, LP Georgia-Pacific LLC 4.050% due 03/15/25 600 566 8.875% due 05/15/31 610 880 6.050% due 06/01/41 375 368 Gilead Sciences, Inc. 3.296% due 11/01/66 (Ê) 1,380 1,173 4.500% due 02/01/45 405 403 Enterprise Products Operating LLC Goldman Sachs Capital I 5.250% due 01/31/20 620 689 6.345% due 02/15/34 (Æ) 520 603 Goldman Sachs Group, Inc. (The) 3.700% due 02/15/26 890 862 Series B 6.150% due 04/01/18 400 445 7.034% due 01/15/68 370 398 1.884% due 11/29/23 (Ê) 540 549 Exelon Corp. 6.750% due 10/01/37 170 199 2.850% due 06/15/20 725 729 4.800% due 07/08/44 330 326 Exxon Mobil Corp. 5.150% due 05/22/45 255 246 0.326% due 03/15/17 (Ê) 1,200 1,199 Series D 3.567% due 03/06/45 210 190 6.000% due 06/15/20 150 171 Farmers Exchange Capital Series GMTN 7.200% due 07/15/48 (Þ) 300 369 7.500% due 02/15/19 600 705 Farmers Exchange Capital II Series M 6.151% due 11/01/53 (Þ) 630 671 5.375% due 12/31/49 (Æ)(ƒ) 740 731 Farmers Exchange Capital III Great Plains Energy, Inc. 5.454% due 10/15/54 (Þ) 600 587 5.292% due 06/15/22 620 690 Fifth Third Bank HCA, Inc. Series BKNT 6.500% due 02/15/20 200 224 2.875% due 10/01/21 700 693 4.750% due 05/01/23 200 203 First Data Corp. 12.625% due 01/15/21 330 381 HCP, Inc. 400 441 FirstEnergy Transmission, LLC 5.375% due 02/01/21 4.250% due 11/15/23 445 449 5.450% due 07/15/44 500 520 Health Care REIT, Inc. Ford Motor Credit Co. LLC 4.950% due 01/15/21 365 398 4.250% due 02/03/17 660 686 5.250% due 01/15/22 200 219 2.145% due 01/09/18 925 929 2.240% due 06/15/18 575 575 Hewlett-Packard Co. 410 423 Forest Laboratories LLC 3.750% due 12/01/20 4.875% due 02/15/21 (Þ) 880 954 HJ Heinz Co. (Þ) 320 320 FPL Energy Wind Funding LLC 1.600% due 06/30/17 2.000% due 07/02/18 (Þ) 1,220 1,220 6.876% due 06/27/17 (Þ) 36 29 General Electric Capital Corp. 5.200% due 07/15/45 (Þ) 540 553 Hospira, Inc. 0.444% due 02/15/17 (Ê) 560 559 5.200% due 08/12/20 1,265 1,414 4.375% due 09/16/20 300 327 HSBC Bank USA NA 0.659% due 05/05/26 (Ê) 525 501 Series BKNT Series GMTN 5.875% due 11/01/34 475 556 0.926% due 07/12/16 (Ê) 625 628 Indiantown Cogeneration, LP 1.250% due 05/15/17 1,560 1,564 Series A-10 5.625% due 05/01/18 230 255 9.770% due 12/15/20 114 130 Innovation Ventures LLC / Innovation 6.875% due 01/10/39 350 470 Ventures Finance Corp. General Electric Co. 9.500% due 08/15/19 (Þ) 140 146 5.250% due 12/06/17 340 370 International Lease Finance Corp. See accompanying notes which are an integral part of the financial statements. 56 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 6.750% due 09/01/16 (Þ) 100 105 10.750% due 08/01/39 1,000 1,619 International Paper Co. Metropolitan Life Global Funding I 5.150% due 05/15/46 540 519 1.875% due 06/22/18 (Þ) 750 755 IPALCO Enterprises, Inc. Microsoft Corp. 5.000% due 05/01/18 500 528 3.750% due 02/12/45 325 293 Jersey Central Power & Light Co. Monongahela Power Co. 6.150% due 06/01/37 200 230 4.100% due 04/15/24 (Þ) 375 390 JetBlue Airways Pass Through Trust 5.400% due 12/15/43 (Þ) 255 282 Series 04-2 Class G-2 0.724% due 11/15/16 (Ê) 750 739 Morgan Stanley 425 455 Johnson & Johnson 5.550% due 04/27/17 6.250% due 08/28/17 500 548 0.356% due 11/28/16 (Ê) 1,000 1,000 JPMorgan Chase & Co. 5.625% due 09/23/19 275 308 2.750% due 06/23/20 440 440 2.800% due 06/16/20 670 671 4.250% due 10/15/20 300 321 3.950% due 04/23/27 600 566 3.875% due 09/10/24 500 492 4.300% due 01/27/45 965 902 Series FRN Series GMTN 0.794% due 02/15/17 (Ê) 1,200 1,202 5.450% due 01/09/17 225 238 JPMorgan Chase Bank NA Mutual of Omaha Insurance Co. Series BKNT 4.297% due 07/15/54 (Þ) 715 701 6.000% due 10/01/17 945 1,030 National City Bank JPMorgan Chase Capital XIII Series BKNT Series M 0.649% due 06/07/17 (Ê) 500 498 1.232% due 09/30/34 (Æ)(Ê) 480 409 Nationwide Mutual Insurance Company JPMorgan Chase Capital XXI Series 144a Series U 2.576% due 12/15/24 (Ê)(Þ) 500 500 1.229% due 02/02/37 (Æ)(Ê) 335 279 New York Life Global Funding JPMorgan Chase Capital XXIII 1.450% due 12/15/17 (Þ) 885 884 1.274% due 05/15/47 (Æ)(Ê) 545 432 NiSource Finance Corp. Kinder Morgan, Inc. 6.400% due 03/15/18 58 65 4.300% due 06/01/25 555 536 Noble Energy, Inc. KKR Group Finance Co. II LLC 3.900% due 11/15/24 150 148 5.500% due 02/01/43 (Þ) 35 35 NVR, Inc. KKR Group Finance Co. III LLC 3.950% due 09/15/22 520 527 5.125% due 06/01/44 (Þ) 1,090 1,045 Oncor Electric Delivery Co. LLC KKR Group Finance Co. LLC 6.800% due 09/01/18 550 636 6.375% due 09/29/20 (Þ) 545 639 Oracle Corp. Life Technologies Corp. 2.250% due 10/08/19 475 478 6.000% due 03/01/20 460 517 6.125% due 07/08/39 300 362 Manufacturers & Traders Trust Co. O'Reilly Automotive, Inc. 5.585% due 12/28/20 84 85 3.800% due 09/01/22 225 230 Series BKNT PACCAR Financial Corp. 1.400% due 07/25/17 780 779 0.469% due 06/06/17 (Ê) 625 625 Medco Health Solutions, Inc. Panhandle Eastern Pipe Line Co., LP 4.125% due 09/15/20 535 568 8.125% due 06/01/19 450 527 Medtronic, Inc. Pfizer, Inc. 3.150% due 03/15/22 (Þ) 480 482 0.424% due 05/15/17 (Ê) 1,460 1,460 4.625% due 03/15/45 (Þ) 820 830 6.200% due 03/15/19 330 377 Memorial Sloan-Kettering Cancer Center Procter & Gamble Co. (The) Series 2015 0.359% due 11/04/16 (Ê) 1,000 1,000 4.200% due 07/01/55 400 361 Public Service Co. of New Mexico Merck & Co., Inc. 7.950% due 05/15/18 260 303 0.636% due 05/18/18 (Ê) 1,170 1,174 QUALCOMM, Inc. MetLife, Inc. 3.000% due 05/20/22 985 978 See accompanying notes which are an integral part of the financial statements. Core Bond Fund 57 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 4.650% due 05/20/35 510 494 Series 2011-1 Class A QVC, Inc. 7.125% due 10/22/23 371 430 4.375% due 03/15/23 930 914 Series 2012-1 Class A 5.450% due 08/15/34 320 290 5.900% due 10/01/24 405 458 Rayonier AM Products, Inc. US Bank NA Series BKNT 5.500% due 06/01/24 (Þ) 560 500 Reliance Standard Life Global Funding 0.486% due 09/11/17 (Ê) 500 500 II 1.375% due 09/11/17 275 276 2.500% due 01/15/20 (Þ) 475 472 USF&G Capital III Reynolds American, Inc. 8.312% due 07/01/46 (Þ) 350 501 4.000% due 06/12/22 400 409 Verizon Communications, Inc. 4.450% due 06/12/25 375 382 2.500% due 09/15/16 891 905 5.850% due 08/15/45 815 855 2.036% due 09/14/18 (Ê) 100 103 Reynolds Group Issuer, Inc. / Reynolds 3.000% due 11/01/21 700 691 Group Issuer LLC 5.050% due 03/15/34 3,463 3,485 5.750% due 10/15/20 435 446 Rockwood Specialties Group, Inc. 4.672% due 03/15/55 (Þ) 954 830 Series FRN 4.625% due 10/15/20 765 797 Sabine Pass LNG, LP 1.816% due 09/15/16 (Ê) 920 931 Viacom, Inc. 7.500% due 11/30/16 175 184 Series 144a 5.850% due 09/01/43 535 533 Wachovia Capital Trust III 7.500% due 11/30/16 (Þ) 380 400 SABMiller Holdings, Inc. 5.570% due 03/29/49 (Æ)(Ê)(ƒ) 550 544 Wachovia Corp. 3.750% due 01/15/22 (Þ) 905 935 Samsung Electronics America, Inc. 0.556% due 06/15/17 (Ê) 865 862 Wal-Mart Stores, Inc. 1.750% due 04/10/17 (Þ) 305 307 SL Green Realty Corp. 4.750% due 10/02/43 225 240 Wells Fargo & Co. 7.750% due 03/15/20 325 387 South Carolina Electric & Gas Co. 0.531% due 06/02/17 3,300 3,294 6.500% due 11/01/18 150 173 3.900% due 05/01/45 485 436 Sprint Capital Corp. Williams Cos., Inc. (The) 8.750% due 03/15/32 1,255 1,220 7.875% due 09/01/21 161 189 Sprint Communications, Inc. Williams Partners, LP 9.000% due 11/15/18 (Þ) 380 429 5.100% due 09/15/45 590 521 Williams Partners, LP / Williams Symantec Corp. Partners Finance Corp. 2.750% due 06/15/17 210 213 7.250% due 02/01/17 235 255 Tennessee Gas Pipeline Co. LLC 8.375% due 06/15/32 200 240 ZF NA Capital, Inc. 4.500% due 04/29/22 (Þ) 150 147 Toyota Motor Credit Corp. 0.466% due 02/16/17 (Ê) 1,535 1,536 ZFS Finance USA Trust II 6.450% due 12/15/65 (Þ) 550 563 1.450% due 01/12/18 320 320 ZFS Finance USA Trust V UAL Pass Through Trust 6.500% due 05/09/37 (Þ) 1,135 1,180 Series 09-1 10.400% due 11/01/16 25 27 Zimmer Biomet Holdings, Inc. Union Pacific Railroad Co. Trust Pass- 3.550% due 04/01/25 730 705 Through Certificates 150,105 Series 06-1 International Debt - 5.9% 5.866% due 07/02/30 152 177 ABN AMRO Bank NV UnitedHealth Group, Inc. 1.079% due 10/28/16 (Ê)(Þ) 300 301 6.000% due 06/15/17 3 3 Actavis Funding SCS 4.750% due 03/15/45 375 357 3.875% due 10/15/20 390 417 Univision Communications, Inc. AerCap Ireland Ltd., Co. 4.625% due 07/01/22 735 737 5.125% due 05/15/23 (Þ) 100 97 ArcelorMittal US Airways Pass Through Trust 6.125% due 06/01/18 370 394 See accompanying notes which are an integral part of the financial statements. 58 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 6.125% due 06/01/25 895 892 2.250% due 03/06/17 (Þ) 920 931 Avago Technologies Cayman, Ltd. Term Dryden 37 Senior Loan Fund Loan B Series 2015-37A Class A 3.750% due 05/06/21 431 431 1.816% due 04/15/27 (Ê)(Þ) 540 540 AWAS Aviation Capital, Ltd. Eaton Vance Ltd. 7.000% due 10/17/16 (Þ) 207 210 Series 2014-1A Class A Babson CLO, Ltd. 1.725% due 07/15/26 (Ê)(Þ) 150 150 Series 2014-IIA Class A Ensco PLC 1.664% due 10/17/26 (Ê)(Þ) 130 130 5.750% due 10/01/44 515 459 Baidu, Inc. Global SC Finance SRL 3.250% due 08/06/18 540 556 3.090% due 07/17/29 527 525 Banco do Brasil SA HBOS PLC 9.000% due 12/29/49 (ƒ)(Þ) 450 406 Series GMTN Bank of Nova Scotia 6.750% due 05/21/18 (Þ) 825 915 Series YCD HSBC Holdings PLC 0.456% due 11/07/16 (Ê)(460) 730 730 6.375% due 12/31/49 (ƒ) 505 508 Barclays Bank PLC Intelsat Jackson Holdings SA 0.821% due 12/09/16 (Ê) 975 976 5.500% due 08/01/23 975 863 2.750% due 11/08/19 515 511 Intesa Sanpaolo SpA Barclays PLC 2.375% due 01/13/17 530 533 2.000% due 03/16/18 650 649 5.017% due 06/26/24 (Þ) 480 466 Barrick Gold Corp. Korea Electric Power Corp. 4.100% due 05/01/23 1,032 1,006 5.125% due 04/23/34 (Þ) 60 67 Betony CLO, Ltd. LBG Capital No.1 PLC Co. Series 2015-1A Class A 8.000% due 12/29/49 1,370 1,569 1.779% due 04/15/27 (Ê)(Þ) 460 460 Limerock CLO II, Ltd. BP Capital Markets PLC Series 2014-2A Class A 3.506% due 03/17/25 1,455 1,435 1.775% due 04/18/26 (Ê)(Þ) 540 540 BPCE SA Lloyds Banking Group PLC 0.846% due 11/18/16 (Ê) 300 300 7.500% due 06/27/24 (Æ)(ƒ) 685 706 Braskem Finance, Ltd. Macquarie Bank, Ltd. 6.450% due 02/03/24 425 402 0.907% due 10/27/17 (Ê)(Þ) 650 651 Caisse Centrale Desjardins Magnetite XII, Ltd. 0.682% due 03/27/17 (Ê)(Þ) 1,095 1,096 Series 2015-12A Class A CDP Financial, Inc. 1.817% due 04/15/27 (Ê)(Þ) 190 190 5.600% due 11/25/39 (Þ) 465 567 Marfrig Overseas, Ltd. Cooperatieve Centrale Raiffeisen- 9.500% due 05/04/20 (Þ) 665 679 Boerenleenbank BA Nokia OYJ 0.558% due 04/28/17 400 400 6.625% due 05/15/39 770 835 3.375% due 05/21/25 585 570 Nomura Holdings Inc. Credit Suisse 2.000% due 09/13/16 835 841 0.717% due 05/26/17 (ƒ) 300 299 NOVA Chemicals Corp. 1.750% due 01/29/18 755 752 5.250% due 08/01/23 (Þ) 835 848 6.000% due 02/15/18 385 423 NXP BV/NXP Funding LLC Co. Credit Suisse Group Funding Guernsey, 4.125% due 06/15/20 (Þ) 400 403 Ltd. Paragon Offshore PLC 4.875% due 05/15/45 (Þ) 560 539 7.250% due 08/15/24 (Þ) 720 234 Credit Suisse NY Petrobras Global Finance BV Series GMTN 6.250% due 03/17/24 450 434 1.375% due 05/26/17 805 804 Petroleos de Venezuela SA Deutsche Bank AG 6.000% due 11/15/26 2,360 832 1.875% due 02/13/18 645 643 5.375% due 04/12/27 295 101 4.500% due 04/01/25 935 890 Petroleos Mexicanos Deutsche Telekom International Finance 4.500% due 01/23/26 (Þ) 415 406 BV See accompanying notes which are an integral part of the financial statements. Core Bond Fund 59 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ 5.625% due 01/23/46 (Þ) 355 331 5.125% due 09/15/20 520 530 Rabobank Nederland 51,242 11.000% due 06/29/49 (ƒ)(Þ) 782 991 Loan Agreements - 0.5% Rio Tinto Finance (USA) PLC Chrysler Group LLC Term Loan B 3.750% due 06/15/25 680 670 3.500% due 05/24/17 (Ê) 563 561 Royal Bank of Scotland Group PLC First Data Corp. Term Loan 1.875% due 03/31/17 350 348 3.667% due 03/24/18 (Ê) 575 573 6.400% due 10/21/19 180 201 MacDermid, Inc. 1st Lien Term Loan 4.500% due 06/07/20 (Ê) 608 608 5.125% due 05/28/24 395 395 Numericable US LLC 1st Lien Term Saudi Electricity Global Sukuk Co. Loan B1 5.060% due 04/08/43 (Þ) 645 639 4.500% due 05/21/20 (Ê) 293 294 Seagate HDD Cayman Numericable US LLC 1st Lien Term 5.750% due 12/01/34 (Þ) 715 704 Loan B2 Shell International Finance BV 4.500% due 05/21/20 (Ê) 254 254 0.484% due 11/15/16 (Ê) 1,455 1,458 Sungard Availability Services Capital, Inc. Term Loan B 3.250% due 05/11/25 1,324 1,311 6.000% due 03/31/19 (Ê) 397 362 4.375% due 05/11/45 885 873 TWCC Holding Corp. 2nd Lien Term Sirius International Group, Ltd. Loan 7.506% due 05/29/49 (ƒ)(Þ) 365 381 7.000% due 06/26/20 (Ê) 765 712 Sky PLC Valeant Pharmaceuticals International, 6.100% due 02/15/18 (Þ) 355 390 Inc. 1st Lien Term Loan B Standard Chartered PLC 3.500% due 08/05/20 (Ê) 318 317 Valeant Pharmaceuticals International, 2.250% due 04/17/20 (Þ) 560 550 Inc. Term Loan B Suncor Energy, Inc. Zero coupon due 04/02/22 (Ê) 599 598 5.950% due 12/01/34 320 364 Tencent Holdings, Ltd. 4,279 3.375% due 05/02/19 (Þ) 330 339 Mortgage-Backed Securities - 22.5% Adjustable Rate Mortgage Trust Toronto-Dominion Bank (The) Series 2007-1 Class 1A1 (Ê) 0.741% due 09/09/16 (Ê) 1,250 1,254 2.744% due 03/25/37 673 559 Total Capital International SA American Home Mortgage Investment 1.000% due 08/12/16 1,180 1,182 Trust Total Capital SA Series 2004-4 Class 4A 2.125% due 08/10/18 510 518 2.423% due 02/25/45 (Ê) 40 40 Trade MAPS 1, Ltd. Series 2007-1 Class GA1C Series 2013-1A Class A 0.377% due 05/25/47 (Ê) 667 485 0.885% due 12/10/18 (Ê)(Þ) 640 640 Series 2007-4 Class A2 Transocean, Inc. 0.377% due 08/25/37 (Ê) 65 63 3.000% due 10/15/17 655 635 Banc of America Commercial Mortgage Trust 4.300% due 10/15/22 500 376 Series 2007-2 Class AM Tyco Electronics Group SA 5.793% due 04/10/49 585 616 6.550% due 10/01/17 450 499 Banc of America Funding Trust UBS AG Series 2006-3 Class 5A3 1.375% due 06/01/17 590 589 5.500% due 03/25/36 580 543 1.800% due 03/26/18 1,090 1,088 Series 2006-3 Class 5A8 Vale Overseas, Ltd. 5.500% due 03/25/36 158 147 8.250% due 01/17/34 90 100 Banc of America Merrill Lynch Commercial Mortgage, Inc. 6.875% due 11/21/36 70 68 Series 2005-6 Class A4 Validus Holdings, Ltd. 5.328% due 09/10/47 1,208 1,214 8.875% due 01/26/40 325 416 Series 2006-2 Class A4 Voya CLO, Ltd. Series 2014-4A Class A1 5.916% due 05/10/45 200 203 Series 2008-1 Class A4 1.777% due 10/14/26 (Ê)(Þ) 310 310 Weatherford International, Ltd. 6.430% due 02/10/51 463 504 See accompanying notes which are an integral part of the financial statements. 60 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Banc of America Mortgage Securities, Series 2007-AR8 Class 2A1A Inc. 2.776% due 07/25/37 (Ê) 347 323 Series 2004-1 Class 5A1 Citigroup/Deutsche Bank Commercial 6.500% due 09/25/33 2 2 Mortgage Trust Series 2004-11 Class 2A1 Series 2005-CD1 Class A4 5.750% due 01/25/35 49 50 5.380% due 07/15/44 410 410 Series 2005-H Class 2A5 Series 2005-CD1 Class AJ 2.687% due 09/25/35 (Ê) 130 119 5.380% due 07/15/44 330 332 Banc of America Re-REMIC Trust Series 2005-CD1 Class C Series 2010-UB5 Class A4A 5.380% due 07/15/44 190 191 5.675% due 02/17/51 (Þ) 424 439 Commercial Mortgage Asset Trust BCAP LLC Trust Series 2001-J2A Class E Series 2011-R11 Class 15A1 7.160% due 07/16/34 (Þ) 345 363 2.596% due 10/26/33 (Ê)(Þ) 303 307 Series 2005-C6 Class AJ Series 2011-R11 Class 20A5 5.209% due 06/10/44 90 90 2.617% due 03/26/35 (Ê)(Þ) 184 186 Series 2012-CR2 Class A1 Bear Stearns Adjustable Rate Mortgage 0.824% due 08/15/45 112 112 Trust Series 2003-8 Class 4A1 Series 2013-CR7 Class A1 0.716% due 03/10/46 540 538 2.716% due 01/25/34 (Ê) 107 107 Series 2014-UBS4 Class A1 Series 2004-5 Class 2A 1.309% due 08/10/47 294 294 3.083% due 07/25/34 (Ê) 434 435 Countrywide Home Loan Mortgage Pass Series 2004-9 Class 22A1 3.034% due 11/25/34 (Ê) 21 21 Series Through 2005-3 Trust Class 1A2 Series 2005-2 Class A1 0.477% due 04/25/35 (Ê) 15 13 2.680% due 03/25/35 (Ê) 301 304 Series 2007-HY5 Class 1A1 Bear Stearns Commercial Mortgage 2.656% due 09/25/47 (Ê) 980 860 Securities Trust Credit Suisse Commercial Mortgage Series 2002-TOP6 Class G 6.000% due 10/15/36 (Þ) 209 212 Series Trust 2006-C5 Class A1A Series 2005-PW10 Class A4 5.297% due 12/15/39 1,145 1,195 5.405% due 12/11/40 128 129 Series 2007-C1 Class A3 Series 2006-T22 Class A4 5.383% due 02/15/40 81 85 5.766% due 04/12/38 398 406 Credit Suisse First Boston Mortgage BHMS Mortgage Trust Securities Corp. Series 2014-ATLS Class AFL Series 2005-9 Class 2A1 1.684% due 07/05/33 (Ê)(Þ) 180 179 5.500% due 10/25/35 164 158 Series 2014-ATLS Class BFX Series 2005-C3 Class AJ 4.241% due 07/05/33 (Þ) 500 499 4.771% due 07/15/37 11 11 CFCRE Commercial Mortgage Trust Series 2005-C5 Class AJ Series 2011-C2 Class C 5.100% due 08/15/38 210 210 5.760% due 12/15/47 (Þ) 195 218 Series 2005-C6 Class B CHL Mortgage Pass-Through Trust 5.230% due 12/15/40 375 378 Series 2004-22 Class A3 Credit Suisse Mortgage Capital 2.429% due 11/25/34 (Ê) 80 76 Certificates Series 2004-HYB9 Class 1A1 Series 2007-2 Class 3A4 2.494% due 02/20/35 (Ê) 119 118 5.500% due 03/25/37 549 514 Citicorp Mortgage Securities Trust CSMC Mortgage-Backed Trust Series 2006-3 Class 1A9 Series 2007-5 Class 8A2 5.750% due 06/25/36 143 146 6.000% due 10/25/24 968 1,014 Citigroup Commercial Mortgage Trust Series 2011-4R Class 5A1 Series 2009-RR1 Class MA4A 2.702% due 05/27/36 (Þ) 217 218 5.485% due 03/17/51 (Þ) 300 316 Series 2014-USA Class A2 Citigroup Mortgage Loan Trust, Inc. 3.953% due 09/15/37 (Þ) 380 391 Series 2005-11 Class A2A DBCCRE Mortgage Trust 2.510% due 10/25/35 (Ê) 22 22 Series 2014-ARCP Class C 5.099% due 01/10/34 (Þ) 295 310 See accompanying notes which are an integral part of the financial statements. Core Bond Fund 61 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ DBRR Trust 4.000% due 2045 2,523 2,683 Series 2011-LC2 Class A4A 4.537% due 07/12/44 (Þ) 340 374 2.500% 15 Year TBA(Ï) 1,295 1,311 DBUBS Mortgage Trust Series 2011-LC1A Class A1 3.000% 515 534 3.742% due 11/10/46 (Þ) 662 669 3.500% 2,650 2,794 Series 2011-LC2A Class A2 30 Year TBA(Ï) 3.386% due 07/10/44 (Þ) 727 741 3.000% 11,405 11,360 Deutsche Alt-A Securities Mortgage 3.500% 23,100 23,803 Loan Trust Series 2005-AR1 Class 2A3 4.000% 8,400 8,900 1.840% due 08/25/35 (Ê) 342 275 4.500% 7,420 8,020 Fannie Mae 5.000% 2,625 2,900 3.584% due 2020 553 590 5.500% 1,325 1,488 3.615% due 2020 697 747 6.000% 1,510 1,715 3.664% due 2020 696 748 Series 2003-343 Class 6 Interest Only STRIP 3.763% due 2020 1,593 1,711 5.000% due 10/25/33 43 8 3.950% due 2020 405 440 Series 2003-345 Class 18 4.250% due 2020 724 791 Interest Only STRIP 5.500% due 2020 13 14 4.500% due 12/25/18 51 3 4.250% due 2021 395 435 Series 2003-345 Class 19 Interest Only STRIP 4.298% due 2021 725 798 4.500% due 01/25/19 55 3 5.500% due 2022 83 89 Series 2004-W5 2.500% due 2024 1,014 1,040 6.000% due 02/25/47 281 317 2.800% due 2025 540 534 Series 2005-365 Class 12 Interest Only STRIP 4.000% due 2025 349 373 5.500% due 12/25/35 123 25 4.500% due 2025 758 813 Series 2006-369 Class 8 3.240% due 2026 133 135 Interest Only STRIP 4.000% due 2026 450 474 5.500% due 04/25/36 20 4 6.000% due 2026 91 103 Fannie Mae Grantor Trust Series 2001-T4 Class A1 2.966% due 2027 725 715 7.500% due 07/25/41 273 328 6.000% due 2027 54 61 Fannie Mae REMICS 3.500% due 2032 778 814 Series 1999-56 Class Z 6.000% due 2032 59 67 7.000% due 12/18/29 22 26 Series 2003-35 Class FY 3.000% due 2033 1,754 1,790 0.587% due 05/25/18 (Ê) 29 29 3.500% due 2033 1,484 1,553 Series 2005-110 Class MB 5.000% due 2033 14 16 5.500% due 09/25/35 62 67 6.150% due 2033(Ê) 78 86 Series 2009-39 Class LB 3.500% due 2034 319 334 4.500% due 06/25/29 323 349 5.000% due 2034 22 24 Series 2009-96 Class DB 4.000% due 11/25/29 380 405 5.500% due 2034 45 51 Series 2010-95 Class S 5.500% due 2037 393 439 Interest Only STRIP 5.500% due 2038 1,210 1,365 6.413% due 09/25/40 (Ê) 1,052 197 4.000% due 2040 518 555 Series 2012-55 Class PC 6.000% due 2040 370 420 3.500% due 05/25/42 700 722 Series 2013-111 Class PL 4.000% due 2041 1,489 1,586 2.000% due 12/25/42 570 515 6.000% due 2041 405 460 Series 2011-M1 Class A3 3.500% due 2043 1,763 1,820 Fannie Mae-Aces 4.000% due 2044 1,647 1,766 3.763% due 06/25/21 875 940 See accompanying notes which are an integral part of the financial statements. 62 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2012-M8 Class ASQ2 Series 2003-56 Class A5 1.520% due 12/25/19 1,294 1,303 5.231% due 05/25/43 306 336 Series 2012-M12 Class 1A First Horizon Mortgage Pass-Through 2.935% due 08/25/22 924 949 Trust Series 2005-AR4 Class 2A1 Series 2013-M4 Class ASQ2 2.564% due 10/25/35 (Ê) 664 580 1.451% due 02/25/18 578 579 Series 2006-2 Class 1A3 Series 2014-M1 Class A1 6.000% due 08/25/36 557 525 2.325% due 07/25/23 277 284 Freddie Mac Series 2014-M8 Class FA 5.500% due 2037 237 261 0.431% due 05/25/18 (Ê) 766 768 Series 2014-M9 Class ASQ2 5.500% due 2038 755 861 1.462% due 04/25/17 800 807 6.000% due 2038 213 241 Series 2014-M12 Class FA 5.000% due 2040 543 601 0.497% due 10/25/21 (Ê) 716 718 4.000% due 2041 2,288 2,446 Series 2014-M13 Class A2 4.500% due 2041 549 597 3.021% due 08/25/24 430 433 Series 2014-M13 Class AB2 3.000% due 2042 300 299 2.951% due 08/25/24 510 512 5.000% due 2042 519 574 Series 2014-M13 Class ASQ2 3.500% due 2043 875 906 1.637% due 11/25/17 4,307 4,354 3.500% due 2044 1,248 1,289 Series 2015-M1 Class ASQ1 4.000% due 2044 1,084 1,153 0.782% due 02/25/18 1,092 1,089 3.500% due 2045 3,374 3,480 Series 2015-M1 Class ASQ2 4.000% due 2045 1,238 1,314 1.626% due 02/25/18 1,360 1,375 Series 2015-M7 Class ASQ1 Series 2015-K046 Class A2 3.205% due 03/25/25 1,045 1,066 0.882% due 04/25/18 862 861 Series 2015-M7 Class ASQ2 Freddie Mac Reference REMIC Series 2006-R006 Class ZA 1.550% due 04/25/18 465 468 6.000% due 04/15/36 716 817 FDIC Trust Freddie Mac REMICS Series 2010-R1 Class A 2.184% due 05/25/50 (Þ) 794 800 Series 2003-2624 Class QH 5.000% due 06/15/33 188 210 Series 2011-R1 Class A 2.672% due 07/25/26 (Þ) 326 333 Series 2007-3335 Class FT Federal Home Loan Mortgage Corp. 0.336% due 08/15/19 (Ê) 49 49 Series 2009-3569 Class NY Certificates Multifamily Structured Pass Through 5.000% due 08/15/39 1,400 1,561 Series 2010-KSCT Class A2 Series 2010-3653 Class B 4.285% due 01/25/20 295 325 4.500% due 04/15/30 592 640 Series 2014-K041 Class A2 Series 2010-3704 Class DC 3.171% due 10/25/24 710 725 4.000% due 11/15/36 352 374 Series 2014-KF05 Class A Series 2011-3901 Class LA 0.531% due 09/25/21 (Ê) 1,319 1,321 4.000% due 06/15/38 52 53 Series 2015-K044 Class A2 Series 2012-4010 Class KM 2.811% due 01/25/25 260 258 3.000% due 01/15/42 313 321 Federal Home Loan Mortgage Corp. Series 2013-4233 Class MD Multifamily Structured Pass-Through 1.750% due 03/15/25 563 570 Certificates FREMF Mortgage Trust Series 2011-K702 Class X1 Series 2010-K7 Class B Interest Only STRIP 5.624% due 04/25/20 (Þ) 510 571 1.617% due 02/25/18 6,061 207 Series 2012-K705 Class B Series 2012-K501 Class X1A Interest Only STRIP 4.303% due 09/25/44 (Þ) 217 229 Series 2013-K24 Class B 1.734% due 08/25/16 3,700 45 Federal Home Loan Mortgage Corp. 3.623% due 11/25/45 (Þ) 155 156 Structured Pass-Through Securities GAHR Commercial Mortgage Trust See accompanying notes which are an integral part of the financial statements. Core Bond Fund 63 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2015-NRF Class AFX 4.500% 495 534 3.235% due 12/15/19 (Þ) 455 466 GMACM Mortgage Loan Trust GE Capital Commercial Mortgage Corp. Series 2005-AR2 Class 4A Series 2005-C3 Class F 3.174% due 05/25/35 (Ê) 178 170 5.304% due 07/10/45 (Þ) 515 515 GS Mortgage Securities Corp. II Ginnie Mae Series 2011-GC5 Class A4 Series 2007-26 Class SD 3.707% due 08/10/44 735 776 Interest Only STRIP Series 2013-GC10 Class A1 6.615% due 05/16/37 (Ê) 1,030 179 0.696% due 02/10/46 86 86 Series 2010-124 Class C Series 2013-GC12 Class A1 3.392% due 03/16/45 47 48 GS Mortgage Securities Trust Series 2010-H03 Class HI 0.742% due 06/10/46 187 187 Interest Only STRIP Series 2013-GC16 Class A1 1.478% due 03/20/60 12,388 518 1.264% due 11/10/46 205 205 Series 2010-H04 Class BI Series 2014-GC26 Class C Interest Only STRIP 4.662% due 11/10/47 240 238 1.397% due 04/20/60 1,373 66 Series 2015-GC28 Class A5 Series 2010-H12 Class PT 3.396% due 02/10/48 295 295 5.470% due 11/20/59 432 453 GSMPS Mortgage Loan Trust Series 2010-H22 Class JI Series 2006-RP1 Class 1A2 Interest Only STRIP 7.500% due 01/25/36 (Þ) 342 363 2.501% due 11/20/60 2,233 175 GSR Mortgage Loan Trust Series 2011-38 Class C Series 2005-AR7 Class (Ê) 6A1 4.134% due 09/16/51 525 562 4.947% due 11/25/35 46 44 Series 2011-67 Class B Series 2005-4 Class 3A1 3.863% due 10/16/47 230 237 HarborView Mortgage Loan Trust Series 2011-H02 Class BI 2.670% due 07/19/35 (Ê) 78 70 Interest Only STRIP Series 2006-AR41 Class A3 0.418% due 02/20/61 9,517 142 IndyMac Index Mortgage Loan Trust Series 2012-115 Class IO 0.367% due 02/25/37 (Ê) 852 586 Interest Only STRIP Series 2015-C29 Class A4 0.430% due 04/16/54 762 32 JPMBB Commericial Mortgage Trust Ginnie Mae I 3.611% due 05/15/48 350 357 4.564% due 2062 1,237 1,350 JPMorgan Alternative Loan Trust Ginnie Mae II Series 2006-A2 Class 3A1 1.750% due 2040(Ê) 77 82 2.630% due 05/25/36 (Ê) 889 722 JPMorgan Chase Commercial Mortgage 2.000% due 2040(Ê) 279 290 Securities Corp. 3.500% due 2040(Ê) 69 72 Series 2003-C1 Class D 4.000% due 2040(Ê) 277 293 5.192% due 01/12/37 14 14 5.500% due 2043 423 482 Series 2004-LN2 Class B 3.500% due 2045 2,052 2,140 5.436% due 07/15/41 150 152 Series 2005-LDP5 Class A4 5.294% due 2060 503 542 5.412% due 12/15/44 496 497 4.810% due 2061 1,057 1,131 Series 2006-CB15 Class A4 5.245% due 2061 627 686 5.814% due 06/12/43 131 134 4.652% due 2063 88 97 Series 2007-LDPX Class A3 4.661% due 2063 37 41 5.420% due 01/15/49 653 683 JPMorgan Chase Commercial Mortgage 4.732% due 2063 207 225 4.683% due 2064 701 751 Series Securities 2004-C1 Trust Class H 4.793% due 2064 414 444 6.082% due 01/15/38 (Þ) 700 700 30 Year TBA(Ï) Series 2005-CB12 Class AJ 3.000% 1,155 1,166 4.987% due 09/12/37 220 221 3.500% 2,050 2,128 Series 2007-LD11 Class AM 5.815% due 06/15/49 180 188 4.000% 1,015 1,076 See accompanying notes which are an integral part of the financial statements. 64 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 2007-LDPX Class AM Series 2005-HQ6 Class D 5.464% due 01/15/49 600 620 5.202% due 08/13/42 89 89 Series 2011-C3 Class A2 Series 2005-HQ7 Class A4 3.673% due 02/15/46 (Þ) 202 206 5.362% due 11/14/42 141 141 Series 2011-C3 Class A3 Series 2006-HQ8 Class A4 4.388% due 02/15/46 (Þ) 900 959 5.601% due 03/12/44 388 391 Series 2014-FBLU Class C Series 2006-IQ12 Class AM 2.186% due 12/15/28 (Ê)(Þ) 285 285 5.370% due 12/15/43 180 189 JPMorgan Mortgage Trust Series 2007-HQ12 Class A2 Series 2004-A2 Class 3A1 5.861% due 04/12/49 30 30 2.170% due 05/25/34 (Ê) 31 30 Series 2007-IQ14 Class A1A Series 2005-A1 Class 6T1 5.665% due 04/15/49 325 346 2.594% due 02/25/35 (Ê) 12 12 Series 2011-C1 Class A3 Series 2005-A5 Class TA1 4.700% due 09/15/47 (Þ) 995 1,075 4.433% due 08/25/35 (Ê) 72 71 Series 2011-C3 Class A2 Series 2005-A8 Class 1A1 3.224% due 07/15/49 152 155 4.931% due 11/25/35 (Ê) 618 587 Series 2011-C3 Class A4 Series 2005-S3 Class 1A2 4.118% due 07/15/49 115 124 5.750% due 01/25/36 31 27 Morgan Stanley Dean Witter Capital I Series 2006-A6 Class 1A2 Trust 2.555% due 10/25/36 (Ê) 114 103 Series 2001-TOP3 Class C Series 2006-A7 Class 2A4R 6.790% due 07/15/33 6 6 2.559% due 01/25/37 (Ê) 839 770 Mortgage Pass Through Certificates Series 2007-C3 Class AM Series 2001-CIB2 Class D LB Commercial Mortgage Trust 6.847% due 04/15/35 60 60 6.101% due 07/15/44 560 605 Motel 6 Trust Series 2006-2 Class 4A1 Series 2015-MTL6 Class A2A2 Mastr Adjustable Rate Mortgages Trust 2.605% due 02/05/30 (Þ) 580 578 2.648% due 02/25/36 (Ê) 63 62 MSCG Trust Series 2015-ALDR Class A2 Series 2007-HF2 Class A1 3.577% due 06/07/35 (Þ) 255 255 0.497% due 09/25/37 (Ê) 413 372 Prime Mortgage Trust Mastr Alternative Loan Trust Series 2004-CL1 Class 1A2 Series 2003-4 Class B1 0.587% due 02/25/34 (Ê) 7 6 5.988% due 06/25/33 66 64 RBSCF Trust Series 2004-10 Class 5A6 Series 2010-RR3 Class MSCA 5.750% due 09/25/34 55 57 6.104% due 06/16/49 (Þ) 93 96 Merrill Lynch Mortgage Trust Series 2010-RR4 Class CMLA Series 2005-A10 Class A 6.239% due 12/16/49 (Þ) 173 180 0.397% due 02/25/36 (Ê) 54 50 RBSSP Resecuritization Trust Series 2005-CIP1 Class AM Series 2010-3 Class 9A1 5.107% due 07/12/38 656 657 5.500% due 02/26/35 (Þ) 330 339 Series 2005-LC1 Class A4 Series 2003-A15 Class 1A2 5.291% due 01/12/44 205 206 Residential Asset Securitization Trust Series 2006-C2 Class AM 0.637% due 02/25/34 (Ê) 45 42 5.782% due 08/12/43 500 520 RFMSI Trust Series 2008-C1 Class A4 Series 2006-SA4 Class 2A1 5.690% due 02/12/51 254 274 3.459% due 11/25/36 (Ê) 174 150 ML-CFC Commercial Mortgage Trust Rialto Capital Management LLC Series 2006-1 Class A4 Series 2014-LT5 Class A 5.650% due 02/12/39 448 454 2.850% due 05/15/24 (Þ) 39 39 Morgan Stanley Bank of America Merrill RREF LLC Lynch Trust Series 2014-LT6 Class A Series 2013-C7 Class A1 2.750% due 09/15/24 (Þ) 110 110 0.738% due 02/15/46 123 123 Series 2015-LT7 Class A Morgan Stanley Capital I Trust 3.000% due 12/25/32 (Þ) 995 994 See accompanying notes which are an integral part of the financial statements. Core Bond Fund 65 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Structured Adjustable Rate Mortgage 196,176 Loan Trust Municipal Bonds - 0.5% Series 2004-12 Class 2A City of Houston Texas General 2.468% due 09/25/34 (Ê) 767 762 Obligation Limited Structured Asset Mortgage Investments 6.290% due 03/01/32 230 280 II Trust City of New York New York General Series 2004-AR8 Class A1 Obligation Unlimited 0.868% due 05/19/35 (Ê) 223 217 5.047% due 10/01/24 375 427 Series 2007-AR6 Class A1 6.646% due 12/01/31 250 293 1.658% due 08/25/47 (Ê) 802 670 Structured Asset Securities Corp. 6.246% due 06/01/35 1,100 1,248 Mortgage Pass-Through Certificates Municipal Electric Authority of Georgia Series 2003-34A Class 5A4 Revenue Bonds 2.454% due 11/25/33 (Ê) 412 413 6.637% due 04/01/57 370 448 Wachovia Bank Commercial Mortgage 7.055% due 04/01/57 600 659 Trust New York City New York Water & Sewer Series 2005-C22 Class AM System Revenue Bonds 5.498% due 12/15/44 175 177 5.375% due 06/15/43 525 610 Series 2006-C26 Class AM State of California General Obligation 6.171% due 06/15/45 430 447 Unlimited Series 2007-C31 Class AM 6.650% due 03/01/22 200 242 5.591% due 04/15/47 500 530 7.500% due 04/01/34 100 139 Washington Mutual Mortgage Pass University of California Revenue Bonds Through Certificates 6.270% due 05/15/31 400 445 Series 2003-AR7 Class A7 2.320% due 08/25/33 (Ê) 169 169 Non-US Bonds - 3.5% 4,791 Series 2005-AR13 Class A1A1 Australia Government Bond 0.477% due 10/25/45 (Ê) 17 15 Series 120 Series 2006-AR7 Class A1A 6.000% due 02/15/17 AUD 324 266 1.078% due 09/25/46 (Ê) 697 472 Series 126 Series 2007-HY2 Class 2A3 4.500% due 04/15/20 AUD 2,340 1,985 1.782% due 04/25/37 (Ê) 598 439 Series 133 Wells Fargo Mortgage Backed Securities 5.500% due 04/21/23 AUD 780 716 Trust Series 140 Series 2004-P Class 2A1 4.500% due 04/21/33 AUD 990 867 2.626% due 09/25/34 (Ê) 227 228 Series 2006-2 Class 2A3 Bonos De Tesoreria Bonds 5.700% due 08/12/24 PEN 3,690 1,105 5.500% due 03/25/36 74 71 Series 2006-AR2 Class 2A1 Bonos Soberanos de Peru 6.900% due 08/12/37 PEN 2,840 860 2.621% due 03/25/36 101 101 Brazil Notas do Tesouro Nacional Series 2006-AR10 Class 4A1 Series NTNB 2.610% due 07/25/36 (Ê) 28 26 6.000% due 05/15/45 BRL 704 599 Series 2006-AR17 Class A1 6.000% due 08/15/50 BRL 625 544 2.613% due 10/25/36 (Ê) 494 468 Series 2007-8 Class 1A16 Series NTNF 10.000% due 01/01/23 BRL 3,135 888 6.000% due 07/25/37 76 77 WF-RBS Commercial Mortgage Trust 10.000% due 01/01/25 BRL 7,430 2,068 Series 2011-C4 Class A3 Ireland Government Bond 4.394% due 06/15/44 (Þ) 810 869 5.400% due 03/13/25 EUR 950 1,411 Series 2011-C5 Class A4 Malaysia Government Bond 3.667% due 11/15/44 545 575 3.394% due 03/15/17 MYR 520 138 Series 2012-C9 Class A1 4.181% due 07/15/24 MYR 1,560 419 0.673% due 11/15/45 67 66 Series 0111 Series 2013-C14 Class A1 4.160% due 07/15/21 MYR 190 51 0.836% due 06/15/46 210 210 Series 0113 Series 2014-C19 Class A3 3.172% due 07/15/16 MYR 359 95 3.660% due 03/15/47 500 523 See accompanying notes which are an integral part of the financial statements. 66 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Series 1/06 United States Treasury Inflation Indexed 4.262% due 09/15/16 MYR 1,424 383 Bonds Malaysia Government International Bond 0.125% due 04/15/17 (Æ) 927 940 3.314% due 10/31/17 MYR 780 207 0.125% due 07/15/24 (Æ) 1,888 1,841 3.654% due 10/31/19 MYR 1,350 359 0.250% due 01/15/25 (Æ) 2,013 1,974 4.048% due 09/30/21 MYR 780 209 0.625% due 02/15/43 (Æ) 617 547 3.795% due 09/30/22 MYR 360 94 1.375% due 02/15/44 (Æ) 3,096 3,305 Mexican Bonos 0.750% due 02/15/45 (Æ) 769 702 Series M United States Treasury Notes 8.000% due 06/11/20 MXN 13,960 993 0.500% due 04/30/17 7,795 7,782 7.750% due 11/13/42 MXN 12,120 859 0.625% due 05/31/17 3,685 3,685 Series M 10 0.625% due 06/30/17 4,910 4,908 8.500% due 12/13/18 MXN 5,840 414 0.875% due 07/15/17 1,670 1,677 7.500% Series M due 20 06/03/27 MXN 13,652 954 1.125% due 06/15/18 2,415 2,424 Series M 30 1.375% due 02/29/20 31,215 30,944 10.000% due 11/20/36 MXN 21,549 1,875 1.500% due 05/31/20 15,050 14,968 New Zealand Government Bond 1.625% due 06/30/20 4,760 4,760 2.000% due 09/20/25 NZD 340 236 1.750% due 04/30/22 4,730 4,641 4.500% due 04/15/27 NZD 1,320 968 1.875% due 05/31/22 2,295 2,270 Series 423 2.000% due 02/15/25 11,945 11,605 Series 5.500% 521 due 04/15/23 NZD 1,500 1,170 2.125% due 05/15/25 27,980 27,473 6.000% due 05/15/21 NZD 2,680 2,096 2.750% due 08/15/42 935 870 Norway Government Bond 2.875% due 05/15/43 540 515 3.000% due 03/14/24 NOK 2,650 371 3.750% due 11/15/43 745 838 1.750% due 03/13/25 NOK 1,780 225 2.500% due 02/15/45 17,185 15,124 Series 472 3.000% due 05/15/45 6,835 6,698 4.250% due 05/19/17 (Þ) NOK 10,990 1,492 151,464 South Africa Government Bond Total Long-Term Investments Series R203 8.250% due 09/15/17 ZAR 4,960 416 (cost $669,013) 668,112 Series R209 6.250% due 03/31/36 ZAR 7,450 461 Common Stocks - 0.0% Series R214 Financial Services - 0.0% 6.500% due 02/28/41 ZAR 17,150 1,072 Escrow GM Corp.(Å) 80,000 — Titulos De Tesoreria B Bonds Total Common Stocks 10.000% due 07/24/24 COP 6,724,900 3,047 (cost $—) — 6.000% due 04/28/28 COP 1,169,200 382 30,295 Preferred Stocks - 0.2% United States Government Agencies - 0.4% Financial Services - 0.1% Federal Farm Credit Banks XLIT, Ltd. 600 507 0.176% due 09/14/16 955 956 0.241% due 02/27/17 (Ê) 950 951 Technology - 0.1% Federal Home Loan Banks Verizon Communications, Inc. 32,300 847 3.150% due 06/28/17 1,080 1,080 Total Preferred Stocks Federal Home Loan Mortgage Corp. 2.000% due 08/25/16 675 687 (cost $1,313) 1,354 3,674 United States Government Treasuries - 17.4% Options Purchased - 0.0% United States Treasury Coupon (Number of Contracts) Principal Only STRIP Swaptions Zero coupon due 11/15/27 1,360 973 (Fund Receives/Fund Pays) USD 5.000%/USD Three Month LIBOR See accompanying notes which are an integral part of the financial statements. Core Bond Fund 67 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Jan 2019 0.00 Put (1) 1,095 (ÿ) 32 Zero coupon due 07/17/15 (ç)(460) 1,280 1,280 Total Options Purchased Zero coupon due 07/20/15 (ç)(460) 4,300 4,300 (cost $74) 32 Zero coupon due 07/29/15 (ç)(460) 2,355 2,355 Short-Term Investments - 30.4% Zero coupon due 08/04/15 (ç)(460) 2,870 2,870 First Investors Auto Owner Trust Adam Aircraft Industries Term Loan Series 2015-1A Class A1 12.255% due 05/23/16 (Å) 49 — 0.500% due 04/15/16 (Þ) 1,109 1,109 Anheuser-Busch InBev Worldwide, Inc. Ford Credit Auto Lease Trust 0.800% due 07/15/15 1,230 1,230 Series 2013-A Class A3 2.875% due 02/15/16 240 243 0.600% due 03/15/16 54 54 Antalis US Funding Corp. Ford Motor Credit Co. LLC 1.000% due 07/02/15 (ç)(460) 400 400 3.984% due 06/15/16 540 553 AT&T, Inc. General Electric Capital Corp. 2.950% due 05/15/16 605 615 1.000% due 01/08/16 1,550 1,554 Series FRN General Mills, Inc. 0.665% due 02/12/16 (Ê) 557 556 0.479% due 01/28/16 (Ê) 435 434 Bank of America Corp. Series FRN 4.750% due 08/01/15 410 411 0.579% due 01/29/16 (Ê) 1,065 1,065 1.500% due 10/09/15 750 752 Goldman Sachs Group, Inc. (The) 0.731% due 03/22/16 (Ê) 900 899 3.625% due 03/17/16 1,100 1,120 Series GMTN 1.101% due 03/22/16 (Ê) 650 651 3.700% due 08/01/15 1,520 1,523 Bank of America NA Historic TW, Inc. Series BKNT 8.050% due 01/15/16 195 202 0.566% due 06/15/16 (Ê) 600 598 BBVA US Senior SAU International Business Machines Corp. 0.349% due 02/05/16 (Ê) 1,200 1,200 4.664% due 10/09/15 650 656 IPALCO Enterprises, Inc. Caisse Centrale Desjardins 7.250% due 04/01/16 (Þ) 400 418 2.650% due 09/16/15 (Þ) 410 412 Citigroup, Inc. Japan Treasury Bills 0.010% due 12/10/15 (460) JPY 140,000 1,148 2.250% due 08/07/15 1,000 1,001 JPMorgan Chase & Co. 4.587% due 12/15/15 700 712 0.935% due 10/15/15 (Ê) 500 501 1.074% due 04/01/16 (Ê) 600 601 1.125% due 02/26/16 750 752 Commonwealth Bank of Australia 0.483% due 06/03/16 (Ê)(Þ) 1,120 1,121 Series GMTN 0.902% due 02/26/16 (Ê) 1,400 1,402 Concord Minutemen Capital Co., LLC JPMorgan Chase Bank NA 1.000% due 07/01/15 (ç)(460) 600 600 Series BKNT Credit Suisse 5.875% due 06/13/16 70 73 Series YCD 0.602% due 08/24/15 (ç)(Ê)(460) 1,290 1,290 Macquarie Bank, Ltd. 3.450% due 07/27/15 (Þ) 400 401 Daimler Finance NA LLC 1.300% due 07/31/15 (Þ) 1,300 1,301 Merck & Co., Inc. 0.466% due 05/18/16 (Ê) 350 350 Deutsche Bank AG 0.597% due 07/23/15 (ç)(460) 500 500 Metropolitan Life Global Funding I 0.356% due 06/23/16 (Þ) 900 900 Drive Auto Receivables Trust Morgan Stanley Series 2015-BA Class A1 0.755% due 10/15/15 (Ê) 530 530 0.460% due 06/15/16 (Þ) 1,465 1,465 Nissan Auto Lease eBay, Inc. Series 2013-A Class A3 0.700% due 07/15/15 570 570 0.610% due 04/15/16 148 148 Fannie Mae 5.432% due 02/01/16 860 873 PACCAR Financial Corp. Federal Home Loan Bank Discount 0.546% due 02/08/16 (Ê) 125 125 Notes Prestige Auto Receivables Trust Series 2015-1 Class A1 Zero coupon due 07/06/15 (ç)(460) 8,225 8,225 0.500% due 04/15/16 (Þ) 1,183 1,183 See accompanying notes which are an integral part of the financial statements. 68 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Private Export Funding Corp. Other Assets and Liabilities, Zero coupon due 11/02/15 (460) 530 530 Net - (7.2%) (62,429 ) Progress Energy, Inc. 5.625% due 01/15/16 40 41 Net Assets - 100.0% 871,843 Reckitt Benckiser Treasury Services PLC Zero coupon due 11/09/15 (460) 800 799 Regency Markets No. 1LLC 1.000% due 07/20/15 (ç)(460) 800 800 Royal Bank of Canada 0.800% due 10/30/15 745 746 Royal Bank of Scotland Group PLC 2.550% due 09/18/15 1,150 1,153 Russell U.S. Cash Management Fund 178,852,950 (8) 178,853 Sanofi SA 2.625% due 03/29/16 1,400 1,422 Santander Drive Auto Receivables Trust Series 2015-1 Class A1 0.320% due 03/15/16 176 176 Series 2015-2 Class A1 0.450% due 05/16/16 801 801 Series 2015-3 Class A1 0.480% due 06/15/16 1,725 1,725 SMART Asset-Backed Securities Trust Series 2015-1USA Class A1 0.400% due 03/14/16 861 861 Tennessee Gas Pipeline Co. LLC 8.000% due 02/01/16 200 208 UBS AG 0.270% due 07/31/15 (ç)(460) 750 750 United States Treasury Bills Zero coupon due 08/20/15 7,680 7,680 Zero coupon due 09/03/15 100 100 Zero coupon due 09/10/15 14 14 0.035% due 12/10/15 3,090 3,089 United States Treasury Inflation Indexed Bonds 0.125% due 04/15/16 (Æ) 3,039 3,053 United States Treasury Notes 0.250% due 04/15/16 7,145 7,143 Vodafone Group PLC Series FRN 0.662% due 02/19/16 (Ê) 1,000 999 Willis Group Holdings PLC 4.125% due 03/15/16 210 214 World Omni Auto Receivables Trust Series 2013-A Class A2A 0.730% due 05/16/16 385 385 Total Short-Term Investments (cost $264,795) 264,774 Total Investments 107.2% (identified cost $935,195) 934,272 See accompanying notes which are an integral part of the financial statements. Core Bond Fund 69 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2015 (Unaudited) Restricted Securities Amounts in thousands (except share and cost per unit amounts) Principal Cost per Cost Fair Value % of Net Assets Acquisition Amount ($) Unit (000 ) (000 ) Securities Date or shares $ $ $ 0.0% Adam Aircraft Industries – Term Loan 05/22/07 48,786 114.22 56 — Escrow GM Corp. 04/21/11 80,000 — For a description of restricted securities see note 7 in the Notes to Financial Statements. Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions United States 2 Year Treasury Note Futures 162 USD 35,468 09/15 59 United States 5 Year Treasury Note Futures 477 USD 56,887 09/15 (51 ) United States 10 Year Treasury Note Futures 347 USD 43,780 09/15 (206 ) United States Treasury Long Bond Futures 113 USD 17,045 09/15 (373 ) Short Positions Euro-Bobl Futures 34 EUR 4,406 09/15 (28 ) Euro-BTP Futures 19 EUR 2,474 09/15 13 Euro-OAT Futures 17 EUR 2,490 09/15 (12 ) Japan Government 10 Year Bond Futures 4 JPY 587,880 09/15 (14 ) Long Gilt Futures 28 GBP 3,240 09/15 51 United States 2 Year Treasury Note Futures 200 USD 43,787 09/15 (71 ) United States 10 Year Treasury Note Futures 36 USD 4,542 09/15 10 Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) (622 ) Options Written Amounts in thousands (except contract amounts) Number of Strike Notional Expiration Fair Value Call/Put Contracts Price Amount Date $ Swaptions (Fund Receives/Fund Pays) USD 5.000%/USD Three Month LIBOR Put 1 0.00 4,135 01/14/19 (42 ) Total Liability for Options Written (premiums received $107) (42 ) Transactions in options written contracts for the period ended June 30, 2015 were as follows: Number of Premiums Contracts Received Outstanding December 31, 2014 2 $ 116 Opened — — Closed (1 ) (9 ) Expired — — Outstanding June 30, 2015 1 $ 107 Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Austrailia and New Zealand Banking Group JPY 230,998 USD 1,865 07/27/15 (23 ) Bank of America USD 8,342 AUD 10,855 07/07/15 31 Bank of America USD 2,498 AUD 3,256 08/07/15 9 Bank of America USD 7,753 GBP 4,992 07/27/15 89 See accompanying notes which are an integral part of the financial statements. 70 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2015 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of America USD 8,457 JPY 1,036,363 08/07/15 15 Bank of America USD 2,340 NZD 3,473 08/07/15 6 Bank of America AUD 3,256 USD 2,503 07/07/15 (9) Bank of America AUD 10,855 USD 8,328 08/07/15 (31) Bank of America JPY 1,036,363 USD 8,453 07/07/15 (15) Barclays USD 1,845 SEK 15,100 07/27/15 (23) Barclays JPY 230,894 USD 1,865 07/27/15 (22) Barclays JPY 140,000 USD 1,122 12/10/15 (25) Citibank USD 1,839 EUR 1,674 07/27/15 28 Citibank AUD 9,656 USD 7,433 07/27/15 (7) Citibank GBP 1,167 USD 1,851 07/27/15 18 Citibank GBP 1,439 USD 2,286 07/27/15 26 Commonwealth Bank of Australia USD 2,568 CHF 2,390 07/07/15 (11) Commonwealth Bank of Australia USD 8,560 CHF 7,968 07/07/15 (36) Commonwealth Bank of Australia USD 5,999 CHF 5,577 08/07/15 (25) Commonwealth Bank of Australia USD 6,031 EUR 5,389 07/07/15 (22) Commonwealth Bank of Australia USD 8,619 EUR 7,699 08/07/15 (32) Commonwealth Bank of Australia USD 2,598 SEK 21,383 07/07/15 (19) Commonwealth Bank of Australia USD 6,063 SEK 49,894 07/07/15 (45) Commonwealth Bank of Australia CHF 5,577 USD 5,992 07/07/15 25 Commonwealth Bank of Australia CHF 2,390 USD 2,571 08/07/15 11 Commonwealth Bank of Australia CHF 7,968 USD 8,569 08/07/15 36 Commonwealth Bank of Australia EUR 7,699 USD 8,616 07/07/15 32 Commonwealth Bank of Australia EUR 5,389 USD 6,034 08/07/15 23 Commonwealth Bank of Australia SEK 21,383 USD 2,600 08/07/15 19 Commonwealth Bank of Australia SEK 49,894 USD 6,067 08/07/15 43 HSBC EUR 1,346 USD 1,504 07/31/15 2 JPMorgan Chase USD 4,421 CAD 5,566 07/15/15 35 JPMorgan Chase USD 2,622 JPY 321,456 08/17/15 6 JPMorgan Chase USD 13 MXN 205 07/15/15 — JPMorgan Chase USD 1,861 MYR 6,800 07/15/15 (51) JPMorgan Chase USD 3,489 NOK 28,320 07/15/15 122 JPMorgan Chase USD 1,030 PLN 3,760 07/15/15 (30) JPMorgan Chase USD 1,272 PLN 4,819 07/15/15 10 JPMorgan Chase USD 2,719 SEK 23,885 07/15/15 163 JPMorgan Chase USD 2,304 TWD 71,450 07/15/15 10 JPMorgan Chase USD 318 ZAR 3,860 07/15/15 (1) JPMorgan Chase AUD 7,870 USD 6,091 08/17/15 34 JPMorgan Chase BRL 2,052 USD 675 07/15/15 18 JPMorgan Chase BRL 2,442 USD 776 07/15/15 (6) JPMorgan Chase BRL 2,840 USD 913 07/15/15 4 JPMorgan Chase CHF 1,719 SEK 15,057 07/27/15 (23) JPMorgan Chase CHF 3,287 USD 3,364 07/15/15 (153) JPMorgan Chase CLP 1,319,553 USD 2,127 07/15/15 66 JPMorgan Chase COP 521,808 USD 220 07/15/15 20 JPMorgan Chase COP 1,249,446 USD 486 07/15/15 7 JPMorgan Chase COP 1,736,000 USD 673 07/15/15 7 JPMorgan Chase COP 8,594,781 USD 3,406 07/15/15 111 JPMorgan Chase CZK 33,283 USD 1,290 07/15/15 (71) JPMorgan Chase EUR 1,622 USD 1,803 07/27/15 (6) JPMorgan Chase EUR 11,802 USD 13,231 07/27/15 69 JPMorgan Chase EUR 1,697 USD 1,923 08/17/15 30 JPMorgan Chase GBP 2,418 USD 3,733 08/17/15 (65) JPMorgan Chase IDR 28,792,681 USD 2,171 07/15/15 19 JPMorgan Chase JPY 463,384 AUD 4,851 07/27/15 (50) JPMorgan Chase MXN 10,241 USD 671 07/15/15 20 JPMorgan Chase MXN 22,379 USD 1,467 07/15/15 44 JPMorgan Chase NOK 1,244 USD 161 07/15/15 2 JPMorgan Chase NZD 4,052 USD 2,739 07/07/15 (6) JPMorgan Chase NZD 586 USD 405 08/17/15 9 JPMorgan Chase NZD 17,728 USD 12,681 08/17/15 715 JPMorgan Chase PEN 3,628 USD 1,138 07/15/15 (1) See accompanying notes which are an integral part of the financial statements. Core Bond Fund 71 Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2015 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ JPMorgan Chase PEN 7,758 USD 2,447 07/15/15 11 JPMorgan Chase TRY 5,488 USD 2,040 07/15/15 1 JPMorgan Chase ZAR 4,182 USD 342 07/15/15 (1) Royal Bank of Canada USD 52 AUD 68 07/07/15 1 Royal Bank of Canada USD 134 AUD 174 08/07/15 1 Royal Bank of Canada USD 39 CHF 37 07/07/15 — Royal Bank of Canada USD 130 CHF 122 07/07/15 1 Royal Bank of Canada USD 108 CHF 101 08/07/15 — Royal Bank of Canada USD 359 CHF 335 08/07/15 — Royal Bank of Canada USD 15 EUR 14 07/07/15 — Royal Bank of Canada USD 36 EUR 33 07/07/15 1 Royal Bank of Canada USD 2,574 EUR 2,310 07/07/15 1 Royal Bank of Canada USD 290 EUR 260 08/07/15 — Royal Bank of Canada USD 5,711 GBP 3,632 08/07/15 (6) Royal Bank of Canada USD 207 JPY 25,729 07/07/15 3 Royal Bank of Canada USD 3 NOK 27 07/07/15 — Royal Bank of Canada USD 5 NOK 38 07/07/15 — Royal Bank of Canada USD 2,511 NOK 19,555 07/07/15 (17) Royal Bank of Canada USD 5,791 NOK 45,602 07/07/15 25 Royal Bank of Canada USD 8,273 NOK 65,146 07/07/15 35 Royal Bank of Canada USD 88 NOK 690 08/07/15 — Royal Bank of Canada USD 125 NOK 985 08/07/15 — Royal Bank of Canada USD 2,480 NOK 19,544 08/07/15 11 Royal Bank of Canada USD 121 NZD 171 07/07/15 (5) Royal Bank of Canada USD 282 NZD 398 07/07/15 (13) Royal Bank of Canada USD 78 NZD 116 08/07/15 — Royal Bank of Canada USD 45 SEK 388 07/07/15 1 Royal Bank of Canada USD 106 SEK 906 07/07/15 3 Royal Bank of Canada USD 121 SEK 1,001 08/07/15 — Royal Bank of Canada USD 282 SEK 2,335 08/07/15 — Royal Bank of Canada AUD 228 USD 174 07/07/15 (2) Royal Bank of Canada AUD 52 USD 40 08/07/15 — Royal Bank of Canada CHF 86 USD 91 07/07/15 (1) Royal Bank of Canada CHF 235 USD 251 08/07/15 — Royal Bank of Canada EUR 1,666 GBP 1,180 07/27/15 (5) Royal Bank of Canada EUR 46 USD 51 07/07/15 (1) Royal Bank of Canada EUR 371 USD 414 08/07/15 — Royal Bank of Canada JPY 24,488 USD 200 08/07/15 — Royal Bank of Canada JPY 303,563 USD 2,482 08/07/15 — Royal Bank of Canada NOK 12 USD 1 07/07/15 — Royal Bank of Canada NOK 19,544 USD 2,482 07/07/15 (11) Royal Bank of Canada NOK 45,629 USD 5,859 07/07/15 40 Royal Bank of Canada NOK 65,184 USD 8,369 07/07/15 57 Royal Bank of Canada NOK 296 USD 38 08/07/15 — Royal Bank of Canada NOK 45,602 USD 5,787 08/07/15 (25) Royal Bank of Canada NOK 65,146 USD 8,267 08/07/15 (35) Royal Bank of Canada NZD 4,052 USD 2,739 07/07/15 (6) Royal Bank of Canada SEK 21,771 USD 2,562 07/07/15 (64) Royal Bank of Canada SEK 50,800 USD 5,979 07/07/15 (148) Royal Bank of Scotland USD 543 JPY 67,253 07/31/15 7 Royal Bank of Scotland AUD 520 USD 397 07/31/15 (4) Standard Chartered USD 3,671 NZD 5,310 07/27/15 (81) State Street USD 2,436 AUD 3,188 07/07/15 23 State Street USD 8,162 JPY 1,010,634 07/07/15 96 State Street AUD 10,627 USD 8,119 07/07/15 (78) UBS USD 6,020 CHF 5,663 07/07/15 38 UBS USD 8,502 EUR 7,745 07/07/15 133 UBS CHF 2,427 USD 2,580 07/07/15 (16) UBS CHF 8,090 USD 8,600 07/07/15 (54) UBS CHF 1,723 USD 1,851 07/27/15 6 UBS EUR 2,324 USD 2,551 07/07/15 (40) UBS EUR 5,422 USD 5,951 07/07/15 (94) See accompanying notes which are an integral part of the financial statements. 72 Core Bond Fund Russell Investment Funds Core Bond Fund Schedule of Investments, continued — June 30, 2015 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Westpac USD 2,347 NZD 3,303 07/07/15 (109) Westpac USD 5,476 NZD 7,706 07/07/15 (255) Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts 550 Index Swap Contracts (*) Amounts in thousands Fund Receives Notional Termination Fair Value Underlying Security Counterparty Amount Date $ Barclays Capital U.S. Aggregate Bond Index Barclays USD 12,361 08/31/15 (142) Barclays Capital U.S. Aggregate Bond Index Barclays USD 9,111 10/30/15 (102) Barclays Capital U.S. Aggregate Bond Index Barclays USD 8,087 11/30/15 (91) Barclays Capital U.S. Aggregate Bond Index Barclays USD 4,044 11/30/15 (45) Barclays Capital U.S. Aggregate Bond Index Barclays USD 18,954 04/29/16 (214) Barclays Capital U.S. Aggregate Bond Index Barclays USD 20,949 04/29/16 (238) Barclays Capital U.S. Aggregate Bond Index Barclays USD 12,500 06/30/16 — Barclays Capital U.S. Aggregate Bond Index Barclays USD 22,501 06/30/16 — Total Fair Value ofOpen Index Swap Contracts Premiums Paid (Received) - $— (å) (832) (*) Total return swaps (which includes index swaps) are agreements between counterparties to exchange cash flows, one based on a market-linked returns of an individual asset or a basket of assets (i.e. an index), and the other on a fixed or floating rate. The floating rate fees were all based on the 1 Month LIBOR rate plus a fee ranging from 0.10% to 0.19%. Interest Rate Swap Contracts Amounts in thousands Termination Fair Value Counterparty Notional Amount Fund Receives Fund Pays Date $ Barclays USD 425 Three Month LIBOR 2.417% 11/15/27 (17) Barclays USD 425 Three Month LIBOR 2.481% 11/15/27 (22) Citigroup USD 850 Three Month LIBOR 2.714% 08/15/42 23 Citigroup USD 685 Three Month LIBOR 3.676% 11/15/43 (109) JPMorgan Chase DKK 15,600 Three Month SIBOR 0.943% 05/05/25 110 JPMorgan Chase HKD 17,800 Three Month HIBOR 2.160% 05/14/25 (3) Total Fair Value on Open Interest Rate Swap Contracts Premiums Paid (Received) - $— (å) (18) Credit Default Swap Contracts Amounts in thousands Credit Indices Fund (Pays)/ Receives Termination Fair Value Reference Entity Counterparty Notional Amount Fixed Rate Date $ CDX NA High Yield Index Goldman Sachs USD 723 5.000% 06/20/20 52 Total Fair Value on Open Credit Indices Premiums Paid (Received) - $45 52 See accompanying notes which are an integral part of the financial statements. Core Bond Fund 73 Russell Investment Funds Core Bond Fund Schedule of Investments, continued  June 30, 2015 (Unaudited) Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total % of Net Assets Long-Term Investments Asset-Backed Securities $  $ $ $ Corporate Bonds and Notes  International Debt   Loan Agreements   Mortgage-Backed Securities  Municipal Bonds   Non-US Bonds   United States Government Agencies   United States Government Treasuries   Common Stocks      Preferred Stocks   Options Purchased  32  32  * Short-Term Investments   Total Investments Other Assets and Liabilities, Net Other Financial Instruments Futures Contracts   Options Written   () * Foreign Currency Exchange Contracts   Index Swap Contracts   Interest Rate Swap Contracts   () * Credit Default Swap Contracts  52  52  * Total Other Financial Instruments ** $ $ $  $ *Less than .05% of net assets. **Futures and foreign currency exchange contract values reflect the unrealized appreciation (depreciation) on the instruments. For a description of the Levels see note 2 in the Notes to Financial Statements. For disclosure on transfers between Levels 1, 2 and 3 during the period ended June 30, 2015, see note 2 in the Notes to Financial Statements. Investments in which significant unobservable inputs (Level 3) were used in determining a fair value for the periods ended June 30, 2015 were less than 1% of net assets. See accompanying notes which are an integral part of the financial statements. 74 Core Bond Fund Russell Investment Funds Core Bond Fund Fair Value of Derivative Instruments — June 30, 2015 (Unaudited) Amounts in thousands Foreign Credit Currency Interest Rate Derivatives not accounted for as hedging instruments Contracts Contracts Contracts Location: Statement of Assets and Liabilities - Assets Investments, at fair value* $ — $ — $ 32 Unrealized appreciation on foreign currency exchange contracts — 2,429 — Variation margin on futures contracts** — — 133 Interest rate swap contracts, at fair value — — 133 Credit default swap contracts, at fair value 52 — — Total $ 52 $ 2,429 $ 298 Location: Statement of Assets and Liabilities - Liabilities Variation margin on futures contracts** $ — $ — $ 755 Unrealized depreciation on foreign currency exchange contracts — 1,879 — Options written, at fair value — — 42 Index swap contracts, at fair value — — 832 Interest rate swap contracts, at fair value — — 151 Total $ — $ 1,879 $ 1,780 Foreign Credit Currency Interest Rate Derivatives not accounted for as hedging instruments Contracts Contracts Contracts Location: Statement of Operations - Net realized gain (loss) Investments*** $ — $ — $ 2 Futures contracts — — 1,667 Options written — — (199) Index swap contracts — — 337 Interest rate swap contracts — — (176) Credit default swap contracts 200 — — Foreign currency-related transactions**** — 4,369 — Total $ 200 $ 4,369 $ 1,631 Location: Statement of Operations - Net change in unrealized appreciation (depreciation) Investments***** $ — $ — $ 178 Futures contracts — — (1,320) Options written — — (6) Index swap contracts — — (867) Interest rate swap contracts — — 316 Credit default swap contracts 14 — — Foreign currency-related transactions***** — (1,391) — Total $ 14 $ (1,391) $ (1,699) * Fair value of purchased options. ** Includes cumulative appreciation/depreciation of futures contracts as reported in the Schedule of Investments. Only variation margin is reported within the Statement of Assets and Liabilities. *** Includes net realized gain (loss) on purchased options as reported in the Statement of Operations. **** Only includes net realized gain (loss) on forward and spot contracts. May differ from the net realized gain (loss) on foreign currency-related transactions reported within the Statement of Operations. ***** Includes net unrealized gain (loss) on purchased options as reported in the Schedule of Investments. ***** Only includes change in unrealized gain (loss) on forward and spot contracts. May differ from the net change in unrealized gain (loss) on foreign currency- related transactions reported within the Statement of Operations. For further disclosure on derivatives see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. Core Bond Fund 75 Russell Investment Funds Core Bond Fund Balance Sheet Offsetting of Financial and Derivative Instruments — June 30, 2015 (Unaudited) Amounts in thousands Offsetting of Financial Assets and Derivative Assets Gross Net Amounts Amounts of Assets Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Assets Assets Liabilities Liabilities Options Purchased Contracts Investments, at fair value $ 32 $ — $ 32 Foreign Currency Exchange Contracts Unrealized appreciation on foreign currency exchange contracts 2,429 — 2,429 Futures Contracts Variation margin on futures contracts 853 — 853 Interest Rate Swap Contracts Interest rate swap contracts, at fair value 133 — 133 Credit Default Swap Contracts Credit default swap contracts, at fair value 52 — 52 Total $ 3,499 $ — $ 3,499 Financial Assets, Derivative Assets, and Collateral Held by Counterparty Gross Amounts Not Offset in the Statement of Assets and Liabilities Net Amounts of Assets Presented in the Statement Financial and of Assets and Derivative Collateral Counterparty Liabilities Instruments Received^ Net Amount Bank of America $ 151 $ 56 $ — $ 95 Barclays 780 32 54 694 Citigroup 95 7 — 88 Commonwealth Bank of Australia 189 189 — — Goldman Sachs 157 — 123 34 HSBC 2 — — 2 JPMorgan Chase 1,641 453 1,130 58 Royal Bank of Canada 180 180 — — Royal Bank of Scotland 7 4 — 3 State Street 119 78 — 41 UBS 178 172 — 6 Total $ 3,499 $ 1,171 $ 1,307 $ 1,021 See accompanying notes which are an integral part of the financial statements. 76 Core Bond Fund Russell Investment Funds Core Bond Fund Balance Sheet Offsetting of Financial and Derivative Instruments, continued — June 30, 2015 (Unaudited) Amounts in thousands Offsetting of Financial Liabilities and Derivative Liabilities Gross Net Amounts Amounts of Liabilities Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Liabilities Liabilities Liabilities Liabilities Futures Contracts Variation margin on futures contracts $ 42 $ — $ 42 Foreign Currency Exchange Contracts Unrealized depreciation on foreign currency exchange contracts 1,879 — 1,879 Options Written Contracts Options written, at fair value 42 — 42 Index Swap Contracts Index swap contracts, at fair value 832 — 832 Interest Rate Swap Contracts Interest rate swap contracts, at fair value 151 — 151 Total $ 2,946 $ — $ 2,946 Financial Liabilities, Derivative Liabilities, and Collateral Pledged by Counterparty Gross Amounts Not Offset in the Statement of Assets and Liabilities Net Amounts of Liabilities Presented in the Statement Financial and of Assets and Derivative Collateral Counterparty Liabilities Instruments Pledged^ Net Amount Australia and New Zealand Banking Group $ 23 $ — $ — $ 23 Bank of America 56 56 — — Barclays 965 32 754 179 Citigroup 118 7 111 — Commonwealth Bank of Australia 189 189 — — Goldman Sachs 39 — 39 — HSBC 1 — 1 — JPMorgan Chase 486 453 — 33 Royal Bank of Canada 339 180 — 159 Royal Bank of Scotland 4 4 — — Standard Chartered 81 — — 81 State Street 78 78 — — UBS 204 172 — 32 Westpac 363 — — 363 Total $ 2,946 $ 1,171 $ 905 $ 870 ^Collateral received or pledged amounts may not reconcile to those disclosed in the Statement of Assets and Liabilities due to the inclusion of off-Balance Sheet collateral and adjustments made to exclude overcollateralization. For further disclosure on derivatives and counterparty risk see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. Core Bond Fund 77 Russell Investment Funds Core Bond Fund Statement of Assets and Liabilities — June 30, 2015 (Unaudited) Amounts in thousands Assets Investments, at identified cost $ 935,195 Investments, at fair value(>) 934,272 Cash 2,883 Cash (restricted)(a)(b) 3,084 Foreign currency holdings(^) 643 Unrealized appreciation on foreign currency exchange contracts 2,429 Receivables: Dividends and interest 3,646 Dividends from affiliated Russell funds 15 Investments sold 42,529 Fund shares sold 18 Variation margin on futures contracts 853 Prepaid expenses 8 Interest rate swap contracts, at fair value(•) 133 Credit default swap contracts, at fair value(+) 52 Total assets 990,565 Liabilities Payables: Due to broker (c)(d) 1,306 Investments purchased 113,711 Fund shares redeemed 159 Accrued fees to affiliates 420 Other accrued expenses 180 Variation margin on futures contracts 42 Unrealized depreciation on foreign currency exchange contracts 1,879 Options written, at fair value(x) 42 Index swap contracts, at fair value(∞) 832 Interest rate swap contracts, at fair value(•) 151 Total liabilities 119,016 Net Assets $ 871,843 See accompanying notes which are an integral part of the financial statements. 78 Core Bond Fund Russell Investment Funds Core Bond Fund Statement of Assets and Liabilities, continued  June 30, 2015 (Unaudited) Amounts in thousands Net Assets Consist of: Undistributed (overdistributed) net investment income $ Accumulated net realized gain (loss) Unrealized appreciation (depreciation) on: Investments Futures contracts Options written 65 Index swap contracts Interest rate swap contracts Credit default swap contracts 7 Foreign currency-related transactions Shares of beneficial interest Additional paid-in capital Net Assets $ Net Asset Value , offering and redemption price per share: Net asset value per share: (#) $ Net assets $ Shares outstanding ($.01 par value) Amounts in thousands (^) Foreign currency holdings - cost $ (x) Premiums received on options written $ (+) Credit default swap contracts - premiums paid (received) $ 45 (>) Investments in affiliates, Russell U.S. Cash Management Fund $ () Interest rate swap contracts - premiums paid (received) $  (8) Index swap contracts - premiums paid (received) $  (a) Cash Collateral for Futures $ (b) Cash Collateral for Swaps $ (c)Due to Broker for Futures $ (d) Due to Broker for Swaps $ (#) Net asset value per share equals net assets divided by shares of beneficial interest outstanding. See accompanying notes which are an integral part of the financial statements. Core Bond Fund 79 Russell Investment Funds Core Bond Fund Statement of Operations  For the Period Ended June 30, 2015 (Unaudited) Amounts in thousands Investment Income Dividends $ 34 Dividends from affiliated Russell funds 85 Interest Total investment income Expenses Advisory fees Administrative fees Custodian fees Transfer agent fees 19 Professional fees 53 Trustees fees 10 Printing fees 54 Miscellaneous 22 Expenses before reductions Expense reductions Net expenses Net investment income (loss) Net Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investments Futures contracts Options written Index swap contracts Interest rate swap contracts Credit default swap contracts Foreign currency-related transactions Net realized gain (loss) Net change in unrealized appreciation (depreciation) on: Investments Futures contracts Options written Index swap contracts Interest rate swap contracts Credit default swap contracts 14 Foreign currency-related transactions Net change in unrealized appreciation (depreciation) Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets from Operations $ See accompanying notes which are an integral part of the financial statements. 80 Core Bond Fund Russell Investment Funds Core Bond Fund Statements of Changes in Net Assets Period Ended June 30, 2015 Fiscal Year Ended Amounts in thousands (Unaudited) December 31, 2014 Increase (Decrease) in Net Assets Operations Net investment income (loss) $ 5,823 $ 11,343 Net realized gain (loss) 6,758 23,868 Net change in unrealized appreciation (depreciation) (12,846) 7,026 Net increase (decrease) in net assets from operations (265) 42,237 Distributions From net investment income (6,132) (12,125) From net realized gain (3,448) (16,153) Net decrease in net assets from distributions (9,580) (28,278) Share Transactions* Net increase (decrease) in net assets from share transactions 42,230 61,598 Total Net Increase (Decrease) in Net Assets 32,385 75,557 Net Assets Beginning of period 839,458 763,901 End of period $ 871,843 $ 839,458 Undistributed (overdistributed) net investment income included in net assets $ 1,674 $ 1,983 * Share transaction amounts (in thousands) for the periods ended June 30, 2015 and December 31, 2014 were as follows: 2015 (Unaudited) 2014 Shares Dollars Shares Dollars Proceeds from shares sold 4,498 $ 47,982 9,002 $ 96,140 Proceeds from reinvestment of distributions 898 9,580 2,658 28,278 Payments for shares redeemed (1,433) (15,332) (5,920) (62,820) Total increase (decrease) 3,963 $ 42,230 5,740 $ 61,598 See accompanying notes which are an integral part of the financial statements. Core Bond Fund 81 Russell Investment Funds Core Bond Fund Financial Highlights — For the Periods Ended For a Share Outstanding Throughout Each Period. $ Net Asset Value, Net Net Realized Total from Distributions Distributions Beginning of Investment and Unrealized Investment from Net from Net Period Income (Loss) (a)(b) Gain (Loss) Operations Investment Income Realized Gain June 30, 2015(1) 10.66 .07 (.07 ) — (.08 ) (.04 ) December 31, 2014 10.46 .15 .43 .58 (.17 ) (.21 ) December 31, 2013 10.81 .18 (.35 ) (.17 ) (.15 ) (.03 ) December 31, 2012 10.47 .25 .61 .86 (.25 ) (.27 ) December 31, 2011 10.51 .35 .14 .49 (.34 ) (.19 ) December 31, 2010 10.20 .37 .63 1.00 (.40 ) (.29 ) See accompanying notes which are an integral part of the financial statements. Core Bond Fund 82 % % % $ $ Ratio of Expenses Ratio of Expenses Ratio of Net Net Asset Value, % Net Assets, to Average to Average Investment Income % $ End of Total End of Period Net Assets, Net Assets, to Average Portfolio Total Distributions Period Return (d)(f) (000 ) Gross (e) Net (b)(e) Net Assets (b)(e) Turnover Rate (d) (.12 ) 10.54 (.01 ) 871,843 .67 .63 1.36 103 (.38 ) 10.66 5.55 839,458 .69 .64 1.44 173 (.18 ) 10.46 (1.55 ) 763,901 .67 .62 1.73 133 (.52 ) 10.81 8.38 676,018 .72 .66 2.32 192 (.53 ) 10.47 4.68 545,608 .72 .65 3.29 203 (.69 ) 10.51 10.02 471,898 .75 .68 3.48 195 See accompanying notes which are an integral part of the financial statements. Core Bond Fund 83 Russell Investment Funds Global Real Estate Securities Fund Shareholder Expense Example — June 30, 2015 (Unaudited) Fund Expenses Please note that the expenses shown in the table are meant The following disclosure provides important information to highlight your ongoing costs only and do not reflect any regarding the Fund’s Shareholder Expense Example transactional costs. Therefore, the information under the heading (“Example”). “Hypothetical Performance (5% return before expenses)” is useful in comparing ongoing costs only, and will not help you Example determine the relative total costs of owning different funds. In As a shareholder of the Fund, you incur two types of costs: (1) addition, if these transactional costs were included, your costs transaction costs, and (2) ongoing costs, including advisory and would have been higher. The fees and expenses shown in this administrative fees and other Fund expenses. The Example is section do not reflect any Insurance Company Separate Account intended to help you understand your ongoing costs (in dollars) or Policy Charges. of investing in the Fund and to compare these costs with the Hypothetical ongoing costs of investing in other mutual funds. The Example Performance is based on an investment of $1,000 invested at the beginning of Actual (5% return the period and held for the entire period indicated, which for this Performance before expenses) Beginning Account Value Fund is from January 1, 2015 to June 30, 2015. January 1, 2015 $ 1,000.00 $ 1,000.00 Ending Account Value Actual Expenses June 30, 2015 $ 980.60 $ 1,020.18 The information in the table under the heading “Actual Expenses Paid During Period* $ 4.57 $ 4.66 Performance” provides information about actual account values and actual expenses. You may use the information in this column, * Expenses are equal to the Fund's annualized expense ratio of 0.93% (representing the six month period annualized), multiplied by the average together with the amount you invested, to estimate the expenses account value over the period, multiplied by 181/365 (to reflect the one-half that you paid over the period. Simply divide your account value by year period). $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first column in the row entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical Performance (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. 84 Global Real Estate Securities Fund Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments  June 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Common Stocks - 96.9% Gecina SA(ö) Australia - 5.5% Klepierre - GDR(ö) BGP Holdings PLC(Æ)(Å)  Mercialys SA(ö) Dexus Property Group(ö) Unibail-Rodamco SE(ö) Federation Centres(ö) Unibail-Rodamco SE(Ñ)(ö) Goodman Group(ö) GPT Group (The)(ö) Investa Office Fund(ö) Germany - 2.0% Mirvac Group(ö) Deutsche Annington Immobilien SE Scentre Group(Æ)(ö) Deutsche Euroshop AG Shopping Centres Australasia Property Deutsche Wohnen AG Group(ö) 79 LEG Immobilien AG(Æ) Stockland(ö) Prime Office AG(Æ) Westfield Corp.(Æ)(ö) Hong Kong - 9.8% Austria - 0.1% Champion REIT(Æ)(ö) Atrium European Real Estate, Ltd.(Æ) Cheung Kong Property Holdings Ltd.(Æ) Buwog AG(Æ) Hang Lung Properties, Ltd. - ADR Henderson Land Development Co., Ltd. Hongkong Land Holdings, Ltd. Brazil - 0.1% Hysan Development Co., Ltd. BR Malls Participacoes SA Kerry Properties, Ltd. BR Properties SA Link REIT (The)(ö) Iguatem Emp De Shopping Centers New World Development Co., Ltd. SA(Æ) Shenzhen Investment, Ltd.(Ñ) Sino Land Co., Ltd. Sino-Ocean Land Holdings, Ltd. Canada - 1.4% Sun Hung Kai Properties, Ltd. Allied Properties Real Estate Investment Swire Properties, Ltd. Trust(ö) Wharf Holdings, Ltd. (The) Boardwalk Real Estate Investment Trust(Ñ)(ö) Brookfield Canada Office Pro REIT(Æ) Ireland - 0.1% (ö) Hibernia Reit Public Limited Co.(Æ) Calloway Real Estate Investment Trust(ö) Canadian Apartment Properties REIT(ö) Italy - 0.4% Canadian Real Estate Investment Beni Stabili SpA SIIQ(ö) Trust(ö) Crombie Real Estate Investment Japan - 11.6% Trust(Æ)(ö) Activia Properties, Inc.(Ñ)(ö) First Capital Realty, Inc. Class A Advance Residence Investment Corp.(ö) H&R Real Estate Investment Trust(Ñ)(ö) Aeon Mall Co., Ltd. Pure Industrial Real Estate Trust(Æ) Daibiru Corp. 58 RioCan Real Estate Investment Trust(ö) Daiwa House Residential Investment Corp.(Æ) 85 Daiwa Office Investment Corp.(ö) 57 China - 0.4% Frontier Real Estate Investment Corp.(ö) 17 76 China Resources Land, Ltd. GLP J-REIT(ö) China Vanke Co., Ltd.(Æ)(Ñ) Hulic Co., Ltd. Dalian Wanda Commercial Properties Hulic Reit, Inc.(ö) Co., Ltd. Class H(Þ) 35 Japan Hotel REIT Investment Corp. (Æ)(Ñ) Japan Prime Realty Investment Corp.(ö) 20 62 Finland - 0.2% Japan Real Estate Investment Corp.(ö) Citycon OYJ(Æ)(Ñ) Japan Retail Fund Investment Corp.(ö) Sponda OYJ Kenedix Office Investment Corp. Class A(ö) Kenedix Retail REIT Corp.(ö) France - 3.8% Mitsubishi Estate Co., Ltd. Fonciere Des Regions(ö) See accompanying notes which are an integral part of the financial statements. Global Real Estate Securities Fund 85 Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued  June 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Mitsui Fudosan Co., Ltd. Swiss Prime Site AG Class A(Æ) Mori Hills REIT Investment Corp. Class A(ö) Nippon Building Fund, Inc.(ö) United Kingdom - 7.1% Nippon Prologis REIT, Inc.(ö) Big Yellow Group PLC(ö) Nomura Master Real Estate Fund, Inc. British Land Co. PLC (The)(ö) (Æ) Capital & Counties Properties PLC Nomura Real Estate Office Fund, Inc. Capital & Regional PLC(ö) Class A(ö) Derwent London PLC(ö) NTT Urban Development Corp. Grainger PLC Orix JREIT, Inc.(ö) Great Portland Estates PLC(ö) Premier Investment Corp.(ö) 15 83 Green REIT PLC(Æ) Sumitomo Realty & Development Co., Hammerson PLC(ö) Ltd. Helical Bar PLC 22 Tokyo Tatemono Co., Ltd. Intu Properties PLC Class H(ö) Tokyu Fudosan Holdings Corp. Land Securities Group PLC(ö) Tokyu REIT, Inc.(ö) 60 74 LXB Retail Properties(Æ) United Urban Investment Corp.(ö) Quintain Estates & Development PLC(Æ) Safestore Holdings PLC(ö) Netherlands - 1.7% Segro PLC(ö) Eurocommercial Properties NV Shaftesbury PLC(ö) NSI NV(ö) ST Modwen Properties PLC Wereldhave NV(ö) UNITE Group PLC (The) Urban&Civic plc(Æ) Workspace Group PLC(ö) Norway - 0.1% Entra ASA(Æ)(Þ) Norwegian Property ASA(Æ) United States - 48.8% Acadia Realty Trust(ö) Alexandria Real Estate Equities, Inc.(ö) Singapore - 2.2% American Campus Communities, Inc.(ö) Ascendas Real Estate Investment American Homes 4 Rent Class A(ö) Trust(Æ)(ö) American Tower Corp. Class A(ö) CapitaLand Commercial Trust(Æ)(ö) 71 Apartment Investment & Management CapitaLand Mall Trust Class A(Æ)(ö) Co. Class A(ö) CapitaLand, Ltd. AvalonBay Communities, Inc.(ö) Global Logistic Properties, Ltd. Belmond, Ltd. Class A(Æ) Mapletree Industrial Trust(Æ)(ö) BioMed Realty Trust, Inc.(ö) SPHREIT(Æ)(ö) Boston Properties, Inc.(ö) UOL Group, Ltd. Brixmor Property Group, Inc.(ö) Camden Property Trust(ö) Chesapeake Lodging Trust(ö) Spain - 0.3% Corporate Office Properties Trust(ö) Hispania Activos Inmobiliarios SAU(Æ) Cousins Properties, Inc.(ö) Lar Espana Real Estate Socimi SA(ö) CubeSmart Class A(ö) CyrusOne, Inc.(ö) Sweden - 0.8% DDR Corp.(ö) Atrium Ljungberg AB(Æ) DiamondRock Hospitality Co.(ö) Castellum AB Douglas Emmett, Inc.(ö) Fabege AB Duke Realty Corp.(ö) Hufvudstaden AB Class A EastGroup Properties, Inc.(ö) Wihlborgs Fastigheter AB Education Realty Trust, Inc.(ö) Empire State Realty Trust, Inc. Class A(ö) Switzerland - 0.5% Equinix, Inc.(ö) Mobimo Holding AG(Æ) Equity LifeStyle Properties, Inc. Class PSP Swiss Property AG(Æ) A(ö) Equity One, Inc.(ö) Equity Residential(ö) See accompanying notes which are an integral part of the financial statements. 86 Global Real Estate Securities Fund Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued — June 30, 2015 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) Value Amount ($) Value or Shares $ or Shares $ Essex Property Trust, Inc.(ö) 29,669 6,305 Washington Real Estate Investment Extended Stay America, Inc. 113,517 2,131 Trust(ö) 28,900 750 Extra Space Storage, Inc.(ö) 154,945 10,106 Weingarten Realty Investors(ö) 51,938 1,698 Federal Realty Investment Trust(ö) 53,447 6,846 WP GLIMCHER, Inc.(ö) 134,805 1,824 Forest City Enterprises, Inc. Class A(Æ) 28,800 636 372,714 General Growth Properties, Inc.(ö) 214,040 5,492 Gramercy Property Trust, Inc.(ö) 69,561 1,626 Total Common Stocks HCP, Inc.(ö) 8,649 315 (cost $658,867) 740,054 Health Care, Inc.(ö) 144,297 9,471 Healthcare Realty Trust, Inc.(ö) 121,853 2,835 Warrants & Rights - 0.0% Healthcare Trust of America, Inc. Class Finland - 0.0% A(ö) 137,010 3,281 Citycon Oyj(Æ) Hilton Worldwide Holdings, Inc.(Æ) 170,872 4,708 2015 Rights 250,451 27 Home Properties, Inc.(ö) 4,190 306 Host Hotels & Resorts, Inc.(ö) 555,364 11,013 Total Warrants & Rights Hudson Pacific Properties, Inc.(ö) 122,434 3,473 (cost $—) 27 Icad, Inc.(ö) 22,723 1,622 InfraREIT, Inc.(ö) 30,227 857 Short -Term Investments - 2.6% Kilroy Realty Corp.(ö) 70,732 4,749 United States - 2.6% Kimco Realty Corp.(ö) 143,160 3,227 Russell U.S. Cash Management Fund 19,561,630 (8) 19,562 La Quinta Holdings, Inc.(Æ) 107,805 2,463 Total Short-Term Investments LaSalle Hotel Properties(ö) 96,505 3,421 (cost $19,562) 19,562 Liberty Property Trust(ö) 51,104 1,646 Macerich Co. (The)(ö) 59,158 4,413 Other Securities - 1.4% Mack-Cali Realty Corp.(ö) 83,808 1,545 Russell U.S. Cash Collateral Fund(×) 10,388,980 (8) 10,389 Mid-America Apartment Communities, Total Other Securities Inc.(ö) 82,231 5,987 (cost $10,389) 10,389 Monogram Residential Trust, Inc.(ö) 168,011 1,515 National Health Investors, Inc.(ö) 25,000 1,558 Total Investments 100.9% National Retail Properties, Inc.(ö) 81,562 2,855 (identified cost $688,818) 770,032 Omega Healthcare Investors, Inc.(ö) 103,202 3,543 Paramount Group, Inc.(ö) 144,273 2,475 Piedmont Office Realty Trust, Inc. Class Other Assets and Liabilities, Net A(ö) 113,047 1,989 - (0.9%) (6,545 ) Prologis, Inc.(ö) 279,125 10,356 Net Assets - 100.0% 763,487 Public Storage(ö) 84,638 15,605 QTS Realty Trust, Inc. Class A(ö) 45,632 1,663 Realty Income Corp.(Ñ)(ö) 73,573 3,266 Regency Centers Corp.(ö) 122,234 7,209 Retail Opportunity Investments Corp.(ö) 141,811 2,215 Rexford Industrial Realty, Inc.(ö) 114,320 1,666 RLJ Lodging Trust(ö) 71,469 2,128 Senior Housing Properties Trust(ö) 84,777 1,488 Simon Property Group, Inc.(ö) 214,624 37,136 SL Green Realty Corp.(ö) 57,732 6,344 Sovran Self Storage, Inc.(ö) 13,528 1,176 Spirit Realty Capital, Inc.(ö) 250,412 2,421 Starwood Hotels & Resorts Worldwide, Inc. 52,699 4,274 Starwood Waypoint Residential Trust(ö) 129,826 3,085 STORE Capital Corp.(ö) 68,013 1,367 Strategic Hotels & Resorts, Inc.(Æ)(ö) 118,700 1,439 Sun Communities, Inc.(ö) 69,940 4,324 Tanger Factory Outlet Centers, Inc.(ö) 77,944 2,471 Taubman Centers, Inc.(ö) 49,622 3,449 UDR, Inc.(ö) 195,268 6,255 Urban Edge Properties(ö) 31,310 651 Ventas, Inc.(ö) 135,213 8,396 Vornado Realty Trust(ö) 158,417 15,038 See accompanying notes which are an integral part of the financial statements. Global Real Estate Securities Fund 87 Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued — June 30, 2015 (Unaudited) Futures Contracts Amounts in thousands (except contract amounts ) Unrealized Appreciation Number of Notional Expiration (Depreciation) Contracts Amount Date $ Long Positions Dow Jones US Real Estate Index Futures 327 USD 9,097 09/15 (211) FTSE/EPRA Europe Index Futures 303 EUR 6,405 09/15 36 Hang Seng Index Futures 8 HKD 10,482 07/15 (41) MSCI Singapore Index ETS Futures 10 SGD 744 07/15 (4) S&P/TSX 60 Index Futures 4 CAD 675 09/15 (5) SPI 200 Index Futures 10 AUD 1,349 09/15 (25) TOPIX Index Futures 16 JPY 260,880 09/15 (19) Total Unrealized Appreciation (Depreciation) on Open Futures Contracts (å) (269) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ Bank of America USD 77 AUD 100 09/16/15 — Bank of America USD 124 EUR 110 07/01/15 (1) Bank of America USD 112 EUR 100 09/16/15 — Bank of America USD 560 HKD 4,343 09/16/15 — Bank of America USD 161 JPY 20,000 09/16/15 2 Bank of America USD 272 SGD 369 09/16/15 1 Bank of America AUD 100 USD 77 09/16/15 — Bank of America EUR 35 USD 39 07/01/15 — Bank of America EUR 102 USD 115 07/01/15 1 Bank of America EUR 200 USD 226 09/16/15 3 Bank of America JPY 10,000 USD 81 09/16/15 (1) Bank of Montreal USD 341 EUR 300 09/16/15 (6) Bank of New York USD 7,318 EUR 6,501 09/16/15 (63) Bank of New York EUR 400 USD 451 09/16/15 5 Bank of New York JPY 10,000 USD 81 09/16/15 (1) Brown Brothers Harriman USD 3 EUR 3 07/01/15 — Brown Brothers Harriman USD 18 EUR 16 07/01/15 — Brown Brothers Harriman USD 23 EUR 20 07/01/15 — Brown Brothers Harriman USD 76 EUR 68 07/02/15 — Brown Brothers Harriman USD 161 EUR 145 07/02/15 — Brown Brothers Harriman USD — JPY — 07/01/15 — Brown Brothers Harriman EUR 57 USD 64 07/02/15 — Brown Brothers Harriman EUR 60 USD 67 07/02/15 — Brown Brothers Harriman GBP 15 USD 24 07/01/15 — Citibank USD 341 EUR 300 09/16/15 (6) Commonwealth Bank of Australia USD 1,036 AUD 1,356 09/16/15 6 Goldman Sachs USD 29 GBP 19 07/02/15 — Goldman Sachs GBP 23 USD 35 07/02/15 — HSBC USD 478 CAD 590 09/16/15 (6) HSBC USD 560 HKD 4,343 09/16/15 — HSBC USD 272 SGD 369 09/16/15 1 JPMorgan Chase EUR 200 USD 226 09/16/15 3 Standard Chartered USD 1,865 JPY 231,708 09/16/15 31 State Street USD 67 AUD 87 07/01/15 1 State Street USD 154 AUD 202 07/01/15 1 State Street USD 54 AUD 71 07/02/15 — State Street USD 117 AUD 152 07/02/15 1 State Street USD 53 AUD 69 07/03/15 — State Street USD 169 AUD 220 07/03/15 — State Street USD 77 AUD 100 09/16/15 — State Street USD 3 EUR 2 07/01/15 — State Street USD 1 EUR 1 07/02/15 — State Street USD 14 EUR 12 07/02/15 — State Street USD 14 EUR 12 07/02/15 — See accompanying notes which are an integral part of the financial statements. 88 Global Real Estate Securities Fund Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued  June 30, 2015 (Unaudited) Foreign Currency Exchange Contracts Amounts inthousands Unrealized Appreciation Amount Amount (Depreciation) Counterparty Sold Bought Settlement Date $ State Street USD 22 EUR 20 07/02/15  State Street USD EUR 09/16/15 State Street USD 49 HKD 07/02/15  State Street USD 20 HKD 07/03/15  State Street USD 36 HKD 07/03/15  State Street USD 39 HKD 07/03/15  State Street USD HKD 07/03/15  State Street USD HKD 09/16/15  State Street USD 53 JPY 07/01/15 1 State Street USD 56 JPY 07/01/15 1 State Street USD JPY 07/01/15 1 State Street USD JPY 07/01/15 3 State Street USD 34 JPY 07/02/15  State Street USD 78 JPY 07/02/15  State Street USD JPY 07/02/15  State Street USD 80 JPY 07/03/15  State Street USD 85 JPY 07/03/15  State Street USD 97 JPY 07/03/15  State Street USD JPY 07/03/15  State Street USD JPY 09/16/15 2 State Street USD 9 SEK 75 07/01/15  State Street USD 10 SEK 84 07/01/15  State Street USD 24 SEK 07/01/15  State Street USD 25 SEK 07/01/15  State Street USD 7 SEK 59 07/02/15  State Street USD 18 SEK 07/02/15  State Street USD 22 SEK 07/02/15  State Street USD 23 SEK 07/02/15  State Street USD SEK 07/02/15  State Street AUD USD 07/01/15 State Street AUD USD 07/01/15 State Street AUD USD 07/02/15 State Street AUD USD 07/03/15  State Street EUR 9 USD 10 07/02/15  State Street HKD 88 USD 11 07/02/15  State Street HKD 67 USD 9 07/03/15  State Street JPY USD 11 07/01/15  State Street JPY USD 35 07/01/15  State Street JPY USD 41 07/01/15  State Street JPY USD 54 07/01/15 State Street JPY USD 07/01/15 State Street JPY USD 07/01/15 State Street JPY USD 07/01/15 State Street JPY USD 26 07/02/15  State Street JPY USD 27 07/02/15  State Street JPY USD 31 07/02/15  State Street JPY USD 57 07/02/15  State Street JPY USD 74 07/02/15  State Street JPY USD 07/02/15  State Street JPY USD 07/02/15 State Street JPY USD 16 07/03/15  State Street JPY USD 18 07/03/15  State Street JPY USD 25 07/03/15  State Street JPY USD 31 07/03/15  State Street JPY USD 48 07/03/15  State Street JPY USD 84 07/03/15  State Street JPY USD 84 07/03/15  State Street JPY USD 07/03/15  State Street JPY USD 07/03/15  State Street SGD USD 07/01/15  State Street SGD 6 USD 4 07/03/15  Total Unrealized Appreciation (Depreciation) on Open Foreign Currency Exchange Contracts See accompanying notes which are an integral part of the financial statements. Global Real Estate Securities Fund 89 Russell Investment Funds Global Real Estate Securities Fund Schedule of Investments, continued — June 30, 2015 (Unaudited) Presentation of Portfolio Holdings Amounts in thousands Fair Value Portfolio Summary Level 1 Level 2 Level 3 Total % of Net Assets Common Stocks Australia $ — $ 42,430 $ — $ 42,430 5.5 Austria — 509 — 509 0.1 Brazil 1,131 — — 1,131 0.1 Canada 10,533 — — 10,533 1.4 China 74 3,384 — 3,458 0.4 Finland — 1,341 — 1,341 0.2 France 7,156 21,576 — 28,732 3.8 Germany — 15,035 — 15,035 2.0 Hong Kong 655 74,068 — 74,723 9.8 Ireland — 487 — 487 0.1 Italy — 2,882 — 2,882 0.4 Japan — 88,518 — 88,518 11.6 Netherlands — 12,802 — 12,802 1.7 Norway — 807 — 807 0.1 Singapore — 17,254 — 17,254 2.2 Spain — 2,766 — 2,766 0.3 Sweden — 6,032 — 6,032 0.8 Switzerland — 3,527 — 3,527 0.5 United Kingdom — 54,373 — 54,373 7.1 United States 371,092 1,622 — 372,714 48.8 Warrants & Rights 27 — — 27 — * Short-Term Investments — 19,562 — 19,562 2.6 Other Securities — 10,389 — 10,389 — * Total Investments 390,668 379,364 — 770,032 100.9 Other Assets and Liabilities, Net (0.9) 100.0 Other Financial Instruments Futures Contracts (269) — — (269) (—)* Foreign Currency Exchange Contracts — (38) — (38) (—)* Total Other Financial Instruments ** $ (269) $ (38) $ — $ (307) *Less than .05% of net assets. ** Futures and foreign currency exchange contract values reflect the unrealized appreciation/depreciation on the instruments. For a description of the Levels see note 2 in the Notes to Financial Statements. For disclosure on transfers between Levels 1, 2 and 3 during the period ended June 30, 2015, see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. 90 Global Real Estate Securities Fund Russell Investment Funds Global Real Estate Securities Fund Fair Value of Derivative Instruments — June 30, 2015 (Unaudited) Amounts in thousands Foreign Equity Currency Derivatives not accounted for as hedging instruments Contracts Contracts Location: Statement of Assets and Liabilities - Assets Unrealized appreciation on foreign currency exchange contracts $ — $ 64 Variation margin on futures contracts* 36 — Total $ 36 $ 64 Location: Statement of Assets and Liabilities - Liabilities Variation margin on futures contracts* $ 305 $ — Unrealized depreciation on foreign currency exchange contracts — 102 Total $ 305 $ 102 Foreign Equity Currency Derivatives not accounted for as hedging instruments Contracts Contracts Location: Statement of Operations - Net realized gain (loss) Futures contracts $ 1,512 $ — Foreign currency-related transactions** — (644) Total $ 1,512 $ (644) Location: Statement of Operations - Net change in unrealized appreciation (depreciation) Futures contracts $ (822) $ — Foreign currency-related transactions*** — 122 Total $ (822) $ 122 * Includes cumulative appreciation/depreciation of futures contracts as reported in the Schedule of Investments. Only variation margin is reported within the Statement of Assets and Liabilities. ** Only includes net realized gain (loss) on forward and spot contracts. May differ from the net realized gain (loss) on foreign currency-related transactions reported within the Statement of Operations. *** Only includes change in unrealized gain (loss) on forward and spot contracts. May differ from the net change in unrealized gain (loss) on foreign currency-related transactions reported within the Statement of Operations. For further disclosure on derivatives see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. Global Real Estate Securities Fund 91 Russell Investment Funds Global Real Estate Securities Fund Balance Sheet Offsetting of Financial and Derivative Instruments — June 30, 2015 (Unaudited) Amounts in thousands Offsetting of Financial Assets and Derivative Assets Gross Net Amounts Amounts of Assets Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Assets Assets Liabilities Liabilities Securities on Loan* Investments, at fair value $ 9,881 $ — $ 9,881 Foreign Currency Exchange Contracts Unrealized appreciation on foreign currency exchange contracts 64 — 64 Futures Contracts Variation margin on futures contracts 54 — 54 Total $ 9,999 $ — $ 9,999 Financial Assets, Derivative Assets, and Collateral Held by Counterparty Gross Amounts Not Offset in the Statement of Assets and Liabilities Net Amounts of Assets Presented in the Statement Financial and of Assets and Derivative Collateral Counterparty Liabilities Instruments Received^ Net Amount Bank of America $ 7 $ 2 $ — $ 5 Bank of New York 5 5 — — Citigroup 434 — 434 — Commonwealth Bank of Australia 6 — — 6 Credit Suisse 519 — 519 — Goldman Sachs 2,217 — 2,217 — HSBC 1 1 — — JPMorgan Chase 1,413 — 1,410 3 Merrill Lynch 2,205 — 2,205 — Standard Chartered 33 — — 33 State Street 9 2 — 7 UBS 3,150 — 3,096 54 Total $ 9,999 $ 10 $ 9,881 $ 108 See accompanying notes which are an integral part of the financial statements. 92 Global Real Estate Securities Fund Russell Investment Funds Global Real Estate Securities Fund Balance Sheet Offsetting of Financial and Derivative Instruments, continued — June 30, 2015 (Unaudited) Amounts in thousands Offsetting of Financial Liabilities and Derivative Liabilities Gross Net Amounts Amounts of Liabilities Gross Offset in the Presented in Amounts of Statement of the Statement Recognized Assets and of Assets and Description Location: Statement of Assets and Liabilities - Liabilities Liabilities Liabilities Liabilities Foreign Currency Exchange Contracts Unrealized depreciation on foreign currency exchange contracts $ 102 $ — $ 102 Total $ 102 $ — $ 102 Financial Liabilities, Derivative Liabilities, and Collateral Pledged by Counterparty Gross Amounts Not Offset in the Statement of Assets and Liabilities Net Amounts of Liabilities Presented in the Statement Financial and of Assets and Derivative Collateral Counterparty Liabilities Instruments Pledged^ Net Amount Bank of America $ 3 $ 2 $ — $ 1 Bank of Montreal 6 — — 6 Bank of New York 61 5 — 56 Citigroup 6 — — 6 HSBC 6 1 — 5 State Street 20 2 — 18 Total $ 102 $ 10 $ — $ 92 * Fair value of securities on loan as reported in the footnotes to the Statement of Assets and Liabilities. ^Collateral received or pledged amounts may not reconcile to those disclosed in the Statement of Assets and Liabilities due to the inclusion of off-Balance Sheet collateral and adjustments made to exclude overcollateralization. For further disclosure on derivatives and counterparty risk see note 2 in the Notes to Financial Statements. See accompanying notes which are an integral part of the financial statements. Global Real Estate Securities Fund 93 Russell Investment Funds Global Real Estate Securities Fund Statement of Assets and Liabilities  June 30, 2015 (Unaudited) Amounts in thousands Assets Investments, at identified cost $ Investments, at fair value(*)(>) Cash (restricted)(a) Foreign currency holdings(^) Unrealized appreciation on foreign currency exchange contracts 64 Receivables: Dividends and interest Dividends from affiliated Russell funds 2 Investments sold Fund shares sold 61 Foreign capital gains taxes recoverable Variation margin on futures contracts 54 Prepaid expenses 7 Total assets Liabilities Payables: Investments purchased Fund shares redeemed 71 Accrued fees to affiliates Other accrued expenses Unrealized depreciation on foreign currency exchange contracts Payable upon return of securities loaned Total liabilities Net Assets $ Net Assets Consist of: Undistributed (overdistributed) net investment income $ Accumulated net realized gain (loss) Unrealized appreciation (depreciation) on: Investments Futures contracts Foreign currency-related transactions Shares of beneficial interest Additional paid-in capital Net Assets $ Net Asset Value , offering and redemption price per share: Net asset value per share: (#) $ Net assets $ Shares outstanding ($.01 par value) Amounts in thousands (^) Foreign currency holdings - cost $ (*) Securities on loan included in investments $ (>) Investments in affiliates, Russell U.S. Cash Management Fund and Russell U.S. Cash Collateral Fund $ (a) Cash Collateral for Futures $ (#) Net asset value per share equals net assets divided by shares of beneficial interest outstanding. See accompanying notes which are an integral part of the financial statements. 94 Global Real Estate Securities Fund Russell Investment Funds Global Real Estate Securities Fund Statement of Operations  For the Period Ended June 30, 2015 (Unaudited) Amounts in thousands Investment Income Dividends $ Dividends from affiliated Russell funds 9 Securities lending income 56 Less foreign taxes withheld Total investment income Expenses Advisory fees Administrative fees Custodian fees Transfer agent fees 17 Professional fees 39 Trustees fees 9 Printing fees 45 Miscellaneous 18 Total expenses Net investment income (loss) Net Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investments Futures contracts Foreign currency-related transactions Net realized gain (loss) Net change in unrealized appreciation (depreciation) on: Investments Futures contracts Foreign currency-related transactions Net change in unrealized appreciation (depreciation) Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets from Operations $ See accompanying notes which are an integral part of the financial statements. Global Real Estate Securities Fund 95 Russell Investment Funds Global Real Estate Securities Fund Statements of Changes in Net Assets Period Ended June 30, 2015 Fiscal Year Ended Amounts in thousands (Unaudited) December 31, 2014 Increase (Decrease) in Net Assets Operations Net investment income (loss) $ 7,477 $ 12,894 Net realized gain (loss) 26,792 50,876 Net change in unrealized appreciation (depreciation) (48,884) 35,483 Net increase (decrease) in net assets from operations (14,615) 99,253 Distributions From net investment income (3,004) (24,165) From net realized gain (7,512) (32,525) Net decrease in net assets from distributions (10,516) (56,690) Share Transactions* Net increase (decrease) in net assets from share transactions 11,242 76,400 Total Net Increase (Decrease) in Net Assets (13,889) 118,963 Net Assets Beginning of period 777,376 658,413 End of period $ 763,487 $ 777,376 Undistributed (overdistributed) net investment income included in net assets $ (12,295) $ (16,768) * Share transaction amounts (in thousands) for the periods ended June 30, 2015 and December 31, 2014 were as follows: 2015 (Unaudited) 2014 Shares Dollars Shares Dollars Proceeds from shares sold 1,245 $ 19,936 2,734 $ 42,340 Proceeds from reinvestment of distributions 643 10,516 3,585 56,689 Payments for shares redeemed (1,186) (19,210) (1,437) (22,629) Total increase (decrease) 702 $ 11,242 4,882 $ 76,400 See accompanying notes which are an integral part of the financial statements. 96 Global Real Estate Securities Fund (This page intentionally left blank) Russell Investment Funds Global Real Estate Securities Fund Financial Highlights — For the Periods Ended For a Share Outstanding Throughout Each Period. $ Net Asset Value, Net Net Realized Total from Distributions Distributions Beginning of Investment and Unrealized Investment from Net from Net Period Income (Loss) (a)(b) Gain (Loss) Operations Investment Income Realized Gain June 30, 2015(1) 15.63 .15 (.44 ) (.29 ) (.06 ) (.15 ) December 31, 2014 14.68 .28 1.89 2.17 (.52 ) (.70 ) December 31, 2013 15.37 .31 .24 .55 (.63 ) (.61 ) December 31, 2012 12.65 .30 3.15 3.45 (.73 ) — December 31, 2011 13.92 .29 (1.25 ) (.96 ) (.31 ) — December 31, 2010 11.58 .33 2.29 2.62 (.28 ) — See accompanying notes which are an integral part of the financial statements. Global Real Estate Securities Fund 98 % % % $ $ Ratio of Expenses Ratio of Expenses Ratio of Net Net Asset Value, % Net Assets, to Average to Average Investment Income % $ End of Total End of Period Net Assets, Net Assets, to Average Portfolio Total Distributions Period Return (d)(f) (000 ) Gross (e) Net (b)(e) Net Assets (b)(e) Turnover Rate (d) (.21 ) 15.13 (1.94 ) 763,487 .93 .93 1.88 33 (1.22 ) 15.63 14.75 777,376 .95 .95 1.76 64 (1.24 ) 14.68 3.70 658,413 .93 .93 1.97 72 (.73 ) 15.37 27.56 608,360 .95 .95 2.08 59 (.31 ) 12.65 (7.05 ) 470,964 .95 .95 2.11 57 (.28 ) 13.92 22.92 493,896 .99 .99 2.62 150 See accompanying notes which are an integral part of the financial statements. Global Real Estate Securities Fund 99 Russell Investment Funds Notes to Schedules of Investments — June 30, 2015 (Unaudited) Footnotes: (Æ) Nonincome-producing security. (ö) Real Estate Investment Trust (REIT). (§) All or a portion of the shares of this security are held as collateral in connection with futures contracts purchased (sold), options written, or swaps entered into by the Fund. (460 ) Rate noted is yield-to-maturity from date of acquisition. (ç) At amortized cost, which approximates market. (Ê) Adjustable or floating rate security. Rate shown reflects rate in effect at period end. (Ï) Forward commitment. ( ƒ ) Perpetual floating rate security. Rate shown reflects rate in effect at period end. (µ) Bond is insured by a guarantor. (232 ) Pre-refunded: These bonds are collateralized by U.S. Treasury securities, which are held in escrow by a trustee and used to pay principal and interest in the tax-exempt issue and to retire the bonds in full at the earliest refunding date. (Ø) In default. (ß) Illiquid security. (x) The security is purchased with the cash collateral from the securities loaned. (Ñ) All or a portion of the shares of this security are on loan. (Þ) Restricted security. Security may have contractual restrictions on resale, may have been offered in a private placement transaction, and may not be registered under the Securities Act of 1933. (Å) Illiquid and restricted security. (å) Currency balances were held in connection with futures contracts purchased (sold), options written, or swaps entered into by the Fund. See Note 2. (8) Unrounded units Abbreviations: 144A - Represents private placement security for qualified buyers according to rule 144A of the Securities Act of 1933. ADR - American Depositary Receipt ADS - American Depositary Share BBSW - Bank Bill Swap Reference Rate CIBOR - Copenhagen Interbank Offered Rate CME - Chicago Mercantile Exchange CMO - Collateralized Mortgage Obligation CVO - Contingent Value Obligation EMU - European Economic and Monetary Union EURIBOR - Euro Interbank Offered Bank FDIC - Federal Deposit Insurance Company GDR - Global Depositary Receipt GDS - Global Depositary Share HIBOR – Hong Kong Interbank Offered Rate LIBOR - London Interbank Offered Rate NIBOR - Norwegian Interbank Offered Rate PIK - Payment in Kind REMIC - Real Estate Mortgage Investment Conduit SIBOR – Singapore Interbank Offered Rate STRIP - Separate Trading of Registered Interest and Principal of Securities TBA - To Be Announced Security UK - United Kingdom 100 Notes to Schedules of Investments Russell Investment Funds Notes to Schedules of Investments, continued — June 30, 2015 (Unaudited) Foreign Currency Abbreviations: ARS - Argentine peso HUF - Hungarian forint PKR - Pakistani rupee AUD - Australian dollar IDR - Indonesian rupiah PLN - Polish zloty BRL - Brazilian real ILS - Israeli shekel RUB - Russian ruble CAD - Canadian dollar INR - Indian rupee SEK - Swedish krona CHF - Swiss franc ISK - Icelandic krona SGD - Singapore dollar CLP - Chilean peso ITL - Italian lira SKK - Slovakian koruna CNY - Chinese renminbi yuan JPY - Japanese yen THB - Thai baht COP - Colombian peso KES - Kenyan schilling TRY - Turkish lira CRC - Costa Rican colon KRW - South Korean won TWD - Taiwanese dollar CZK - Czech koruna MXN - Mexican peso USD - United States dollar DKK - Danish krone MYR – Malaysian ringgit VEB - Venezuelan bolivar EGP - Egyptian pound NOK - Norwegian krone VND - Vietnamese dong EUR - Euro NZD - New Zealand dollar ZAR - South African rand GBP - British pound sterling PEN - Peruvian nuevo sol HKD – Hong Kong dollar PHP – Philippine peso Notes to Schedules of Investments 101 Russell Investment Funds Notes to Financial Highlights — June 30, 2015 (Unaudited) (1 ) For the period ended June 30, 2015 (Unaudited). (a) Average daily shares outstanding were used for this calculation. (b) May reflect amounts waived and/or reimbursed by Russell Investment Management Company (“RIMCo”) and for certain funds, custody credit arrangements. (c) Less than $.01 per share. (d) Periods less than one year are not annualized. (e) Periods less than one year are annualized. (f) The total return does not reflect any Insurance Company Separate Account or Policy Charges. 102 Notes to Financial Highlights Russell Investment Funds Notes to Financial Statements  June 30, 2015 (Unaudited) 1. Organization Russell Investment Funds (the Investment Company or RIF) is a series investment company with 9 different investment portfolios referred to as Funds (each a Fund and collectively the Funds). These financial statements report on five of these Funds. The Investment Company provides the investment base for one or more variable insurance products issued by one or more insurance companies. These Funds are offered at net asset value (NAV) to qualified insurance company separate accounts offering variable insurance products. The Investment Company is registered under the Investment Company Act of 1940, as amended (Investment Company Act), as an open-end management investment company. It is organized and operated as a Massachusetts business trust under an Amended and Restated Master Trust Agreement dated October 1, 2008, as amended (Master Trust Agreement). The Investment Companys Master Trust Agreement permits the Board of Trustees (the Board) to issue an unlimited number of shares of beneficial interest. 2. Significant Accounting Policies The Funds financial statements are prepared in accordance with U.S. generally accepted accounting principles (U.S. GAAP) which require the use of management estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following is a summary of the significant accounting policies consistently followed by each Fund in the preparation of its financial statements. Security Valuation The Funds value portfolio securities according to Board-approved securities valuation procedures which include market and fair value procedures. The Board has delegated the responsibility for administration of the securities valuation procedures to Russell Fund Services Company (RFSC). U.S. GAAP defines fair value as the price that a Fund would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date. It establishes a fair value hierarchy that prioritizes inputs to valuation methods and requires a separate disclosure of the fair value hierarchy for each major category of assets and liabilities, that segregates fair value measurements into levels (Level 1, 2, and 3). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Levels 1, 2 and 3 of the fair value hierarchy are defined as follows:  Level 1  Quoted prices (unadjusted) in active markets or exchanges for identical assets and liabilities.  Level 2  Inputs other than quoted prices included within Level 1 that are observable, which may include, but are not limited to, quoted prices for similar assets or liabilities in markets that are active, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs such as interest rates, yield curves, implied volatilities, credit spreads or other market corroborated inputs.  Level 3  Significant unobservable inputs based on the best information available in the circumstances, to the extent observable inputs are not available, which may include assumptions made by RFSC, acting at the discretion of the Board, that are used in determining the fair value of investments. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The valuation techniques and significant inputs used in determining the fair market values of financial instruments categorized as Level 1 and Level 2 of the fair value hierarchy are as follows: Equity securities, including common and preferred stock, that are traded on a national securities exchange (or reported on the NASDAQ national market) are stated at the last reported sales price on the day of valuation. To the extent these securities are actively traded, and valuation adjustments are not applied, they are categorized as Level 1 of the fair value hierarchy. Certain foreign equity securities may be fair valued using a pricing service that considers the correlation of the trading patterns of the Notes to Financial Statements 103 Russell Investment Funds Notes to Financial Statements, continued  June 30, 2015 (Unaudited) foreign security to the intraday trading in the U.S. markets for investments such as American Depositary Receipts, financial futures, exchange traded funds, and the movement of certain indexes of securities, based on the statistical analysis of historical relationships. Preferred stock and other equities traded on inactive markets or valued by reference to similar instruments are categorized as Level 2 of the fair value hierarchy. Fixed income securities including corporate, convertible, U.S. government agency, municipal bonds and notes, U.S. treasury obligations, sovereign issues, bank loans, bank notes and non-U.S. bonds are normally valued by pricing service providers that use broker dealer quotations or valuation estimates from their internal pricing models. The pricing service providers internal models use inputs that are observable such as issuer details, interest rates, yield curves, prepayment speeds, credit risks/spreads and default rates. Such fixed income securities that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. Fixed income securities purchased on a delayed-delivery basis and marked-to-market daily until settlement at the forward settlement date are categorized as Level 2 of the fair value hierarchy. Mortgage and asset-backed securities are usually issued as separate tranches, or classes, of securities within each deal. These securities are also normally valued by pricing service providers that use broker dealer quotations or valuation estimates from their internal pricing models. The pricing models for these securities usually consider tranche-level attributes, including estimated cash flows of each tranche, market-based yield spreads for each tranche, and current market data, as well as incorporate deal collateral performance, as available. Mortgage and asset-backed securities that use these and similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. Investments in privately held investment funds will be valued based upon the NAV of such investments and are categorized as Level 2 of the fair value hierarchy if the privately-held investment funds redemption terms require 90 days notice or less. If the redemption terms require greater than 90 days notice for redemptions, then the investment will be categorized as Level 3. The Funds have adopted the authoritative guidance under U.S. GAAP for estimating the fair value of investments in funds that have calculated NAV per share in accordance with the specialized accounting guidance for investment companies. Accordingly, the Funds estimate the fair value of an investment in a fund using the NAV per share without further adjustment as a practical expedient, if the NAV per share of the investment is determined in accordance with the specialized accounting guidance for investment companies as of the reporting entitys measurement date. Short-term investments having a maturity of 60 days or less are generally valued at amortized cost, which approximates fair market value. These investments are categorized as Level 2 of the fair value hierarchy. Derivative instruments are instruments such as foreign currency contracts, futures contracts, options contracts, or swap agreements that derive their value from underlying asset prices, indices, reference rates, and other inputs or a combination of these factors. Derivatives may be classified into two groups depending upon the way that they are traded: privately traded over-the-counter (OTC) derivatives that do not go through an exchange or intermediary and exchange-traded derivatives that are traded through specialized derivatives exchanges or other regulated exchanges. OTC derivatives are normally valued on the basis of broker dealer quotations or pricing service providers. Depending on the product and the terms of the transaction, the value of the derivative instrument can be estimated by a pricing service provider using a series of techniques, including simulation pricing models. The pricing models use inputs that are observed from actively quoted markets such as issuer details, indices, spreads, interest rates, yield curves, dividends and exchange rates. OTC derivatives that use these and similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. Exchange-traded derivatives are valued based on the last reported sales price on the day of valuation and are categorized as Level 1 of the fair value hierarchy. Centrally cleared swaps listed or traded on a multilateral or trade facility platform, such as a registered exchange, are valued at the daily settlement price determined by the respective exchange. For centrally cleared credit default swaps the clearing facility requires its members to provide actionable levels across complete term structures. These levels along with external third party prices are used to produce daily settlement prices. These securities are categorized as Level 2 of the fair value hierarchy. Centrally cleared interest rate swaps are valued using a pricing model that references the underlying rates including the overnight index swap rate and London Interbank Offered Rate (LIBOR) forward rate to produce the daily settlement price. These securities are categorized as Level 2 of the fair value hierarchy. Events or circumstances affecting the values of Fund securities that occur between the closing of the principal markets on which they trade and the time the NAV of Fund shares is determined may be reflected in the calculation of NAV for each applicable Fund when the Fund deems that the particular event or circumstance would materially affect such Funds NAV. Funds that invest 104 Notes to Financial Statements Russell Investment Funds Notes to Financial Statements, continued  June 30, 2015 (Unaudited) primarily in frequently traded exchange-listed securities will use fair value pricing in limited circumstances since reliable market quotations will often be readily available. Funds that invest in foreign securities are likely to use fair value pricing more often since significant events may occur between the close of foreign markets and the time of pricing which would trigger fair value pricing of the foreign securities. Although there are observable inputs assigned on a security level, prices are derived from factors using proprietary models or matrix pricing. For this reason, significant events will cause movement between Levels 1 and 2. Examples of significant events that could trigger fair value pricing of one or more securities are: any market movement of the U.S. securities market (defined in the fair value procedures as the movement by a single major U.S. Index); a company development such as a material business development; a natural disaster or emergency situation; or an armed conflict. The NAV of a Funds portfolio that includes foreign securities may change on days when shareholders will not be able to purchase or redeem Fund shares, since foreign securities can trade on non-business days. The Multi-Style Equity and Aggressive Equity Funds had no transfers between Levels 1, 2, and 3 for the period ended June 30, At the beginning of the period, the Non-U.S. Fund had transfers out of Level 1 into Level 2 representing financial instruments for which fair value pricing was applied. As of June 30, 2015, the amount transferred from Level 1 to Level 2 was $3,926,189. At the beginning of the period, the Non-U.S. Fund had transfers out of Level 2 into Level 1 representing financial instruments for which fair value pricing was previously applied. As of June 30, 2015, the amount transferred from Level 2 to Level 1 was $440,709. At the beginning of the period, the Core Bond Fund had transfers out of Level 2 into Level 3 representing financial instruments for which approved vendor sources were not available. As of June 30, 2015, the amount transferred from Level 2 to Level 3 was $174,831. At the beginning of the period, the Core Bond Fund had transfers out of Level 3 into Level 2 representing financial instruments for which approved vendor sources became available. As of June 30, 2015, the amount transferred from Level 3 to Level 2 was $3,914,523. At the beginning of the period, the Global Real Estate Securities Fund had transfers out of Level 2 into Level 1 representing financial instruments for which fair value pricing was previously applied. As of June 30, 2015, the amount transferred from Level 2 to Level 1 was $1,169,908. Level 3 Fair Value Investments The valuation techniques and significant inputs used in determining the fair values of financial instruments classified as Level 3 of the fair value hierarchy are as follows: Securities and other assets for which market quotes are not readily available, or are not reliable, are valued at fair value as determined in good faith by RFSC and are categorized as Level 3 of the fair value hierarchy. Market quotes are considered not readily available in circumstances where there is an absence of current or reliable market-based data (e.g., trade information or broker quotes). When RFSC applies fair valuation methods that use significant unobservable inputs to determine a Funds NAV, securities will not be priced on the basis of quotes from the primary market in which they are traded, but instead may be priced by another method that RFSC believes accurately reflects fair value and will be categorized as Level 3 of the fair value hierarchy. Fair value pricing may require subjective determinations about the value of a security. While the securities valuation procedures are intended to result in a calculation of a Funds NAV that fairly reflects security values as of the time of pricing, the process cannot guarantee that fair values determined by RFSC would accurately reflect the price that a Fund could obtain for a security if it were to dispose of that security as of the time of pricing (for instance, in a forced or distressed sale). The prices used by a Fund may differ from the value that would be realized if the securities were sold. RFSC employs third party pricing vendors to provide fair value measurements. RFSC oversees third-party pricing service providers in order to support the valuation process throughout the year. The significant unobservable input used in fair value measurement of certain of the Funds preferred equity securities is the redemption value calculated on a fully-diluted basis if converted to common stock. Significant increases (decreases) in the redemption value would have a direct and proportional impact to fair value. The significant unobservable input used in the fair value measurement of certain of the Funds debt securities is the yield to worst ratio. Significant increases (decreases) in the yield to worst ratio would result in a lower (higher) fair value measurement. These significant unobservable inputs are further disclosed in the Schedule of Investments for each respective Fund as applicable. Notes to Financial Statements 105 Russell Investment Funds Notes to Financial Statements, continued  June 30, 2015 (Unaudited) If third party evaluated vendor pricing is neither available nor deemed to be indicative of fair value, RFSC may elect to obtain indicative market quotations (broker quotes) directly from the broker or passed through from a third party vendor. In the event that the source of fair value is from a single source broker quote, these securities are classified as Level 3 per the fair value hierarchy. Broker quotes are typically received from established market participants. Although independently received on a daily basis, RFSC does not have the transparency to view the underlying inputs which support the broker quotes. Significant changes in the broker quote would have direct and proportional changes in the fair value of the security. There is a third-party pricing exception to the quantitative disclosure requirement when prices are not determined by the reporting entity. RFSC is exercising this exception and has made a reasonable attempt to obtain quantitative information from the third party pricing vendors regarding the unobservable inputs used. For fair valuations using significant unobservable inputs, U.S. GAAP requires a reconciliation of the beginning to ending balances for reported fair values that present changes attributable to total realized and unrealized gains or losses, purchases and sales, and transfers in/out of the Level 3 category during the period. Additionally, U.S. GAAP requires quantitative information regarding the significant unobservable inputs used in the determination of fair value of assets categorized as Level 3 in the fair value hierarchy. In accordance with the requirements of U.S. GAAP, a fair value hierarchy, Level 3 reconciliation and additional disclosure about fair value measurements, if any, have been included in the Presentation of Portfolio Holdings for each respective Fund. Investment Transactions Investment transactions are reflected as of the trade date for financial reporting purposes. This may cause the NAV stated in the financial statements to be different from the NAV at which shareholders may transact. Realized gains and losses from securities transactions, if applicable, are recorded on the basis of specific identified cost incurred by each money manager within a particular Fund. Investment Income Dividend income is recorded net of applicable withholding taxes on the ex-dividend date, except that certain dividends from foreign securities are recorded as soon thereafter as the Funds are informed subsequent to the ex-dividend date. Interest income is recorded daily on the accrual basis. The Core Bond Fund classifies gains and losses realized on prepayments received on mortgage-backed securities as an adjustment to interest income. All premiums and discounts, including original issue discounts, are amortized/ accreted using the effective interest method. Debt obligation securities may be placed in a non-accrual status and related interest income may be reduced by stopping current accruals and writing off interest receivable when the collection of all or a portion of interest has become doubtful. Federal Income Taxes Since the Investment Company is a Massachusetts business trust, each Fund is a separate corporate taxpayer and determines its net investment income and capital gains (or losses) and the amounts to be distributed to each Funds shareholders without regard to the income and capital gains (or losses) of the other Funds. For each year, each Fund intends to qualify as a regulated investment company under subchapter M of the Internal Revenue Code (the Code) and intends to distribute all of its taxable income and capital gains. Therefore, no federal income tax provision is required for the Funds. The Funds comply with the authoritative guidance for uncertainty in income taxes which requires management to determine whether a tax position of the Funds is more likely than not to be sustained upon examination, including resolution of any related appeals or litigation processes, based on the technical merits of the position. For tax positions meeting the more likely than not threshold, the tax amount recognized in the financial statements is reduced by the largest benefit that has a greater than 50% likelihood of being realized upon ultimate settlement with the relevant taxing authority. Management determined that no accruals need to be made in the financial statements due to uncertain tax positions. Management continually reviews and adjusts the Funds liability for income taxes based on analyses of tax laws and regulations, as well as their interpretations, and other relevant factors. Each Fund files a U.S. tax return. At June 30, 2015, the Funds had recorded no liabilities for net unrecognized tax benefits relating to uncertain income tax positions they have taken or expect to take in future tax returns. While the statute of limitations remains open to examine the Funds U.S. tax returns filed for the fiscal years ended December 31, 2012 through December 31, 2014, no examinations are in progress or anticipated at this time. The Funds are not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. 106 Notes to Financial Statements Russell Investment Funds Notes to Financial Statements, continued  June 30, 2015 (Unaudited) Dividends and Distributions to Shareholders For all Funds, income, capital gain distributions and return of capital, if any, are recorded on the ex-dividend date. Income distributions are generally declared and paid according to the following schedule: Declared Payable Funds Quarterly April, July, October and mid-December Multi-Style Equity, Aggressive Equity, Core Bond and Global Real Estate Securities Funds Annually Mid-December Non-U.S. Fund Capital gain distributions are generally declared and paid annually. An additional distribution may be paid by the Funds to avoid imposition of federal income and excise tax on any remaining undistributed capital gains and net investment income. The timing and characterization of certain income and capital gain distributions are determined in accordance with federal tax regulations which may differ from U.S. GAAP. As a result, net investment income and net realized gain (or loss) on investment and foreign currency-related transactions for a reporting period may differ significantly from distributions during such period. The differences between tax regulations and U.S. GAAP primarily relate to investments in options, futures, forward contracts, swap contracts, passive foreign investment companies, foreign-denominated investments, mortgage-backed securities, certain securities sold at a loss, wash sale deferrals and capital loss carryforwards. Accordingly, the Funds may periodically make reclassifications among certain of their capital accounts without impacting their net asset values. Expenses The Funds pay their own expenses other than those expressly assumed by Russell Investment Management Company ("RIMCo"), the Funds adviser, or RFSC. Most expenses can be directly attributed to the individual Funds. Expenses which cannot be directly attributed to a specific Fund are allocated among all Funds principally based on their relative net assets. Foreign Currency Translations The books and records of the Funds are maintained in U.S. dollars. Foreign currency amounts and transactions of the Funds are translated into U.S. dollars on the following basis:  Fair value of investment securities, other assets and liabilities at the closing rate of exchange on the valuation date.  Purchases and sales of investment securities and income at the closing rate of exchange prevailing on the respective trade dates of such transactions. Net realized gains or losses from foreign currency-related transactions arise from: sales and maturities of short-term securities; sales of foreign currencies; currency gains or losses realized between the trade and settlement dates on securities transactions; the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the Funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized gains or losses from foreign currency-related transactions arise from changes in the value of assets and liabilities, other than investments in securities, as a result of changes in the exchange rates. The Funds do not isolate that portion of the results of operations of the Funds that arises as a result of changes in exchange rates from that portion that arises from changes in market prices of investments during the year. Such fluctuations are included with the net realized and unrealized gain or loss from investments. However, for federal income tax purposes, the Funds do isolate the effects of changes in foreign exchange rates from the fluctuations arising from changes in market prices for realized gain (or loss) on debt obligations. Capital Gains Taxes The Non-U.S. and Global Real Estate Securities Funds may be subject to capital gains taxes and repatriation taxes imposed by certain countries in which they invest. The Non-U.S. and Global Real Estate Securities Funds may record a deferred capital gains tax liability with respect to the unrealized appreciation on foreign securities for potential capital gains and repatriation taxes at June 30, 2015. The accrual for capital gains and repatriation taxes is included in net unrealized appreciation (depreciation) on investments in the Statements of Assets and Liabilities. The amounts related to capital gains and repatriation taxes paid are included in net realized gain (loss) on investments in the Statements of Operations. The Non-U.S. Fund had a deferred capital gains tax liability of $2,647 as of June 30, 2015. The Non-U.S. Fund had $6,176 included in net realized gain (loss) on investments in the Statements of Operations related to capital gains taxes for the period ended June 30, 2015. Notes to Financial Statements 107 Russell Investment Funds Notes to Financial Statements, continued  June 30, 2015 (Unaudited) Derivatives To the extent permitted by the investment objectives, restrictions and policies set forth in the Funds Prospectuses and Statement of Additional Information, the Funds may invest in derivatives. Derivative securities are instruments or agreements whose value is derived from an underlying security or index. They include options, futures, swaps and forwards. These instruments offer unique characteristics and risks that facilitate the Funds investment strategies. The Funds typically use derivatives in three ways: exposing cash to markets, hedging and return enhancement. In addition, the Non-U.S. and Global Real Estate Securities Funds may enter into foreign exchange contracts for trade settlement purposes. The Funds may pursue their strategy of being fully invested by exposing cash to the performance of appropriate markets by purchasing securities and/or derivatives. This is intended to cause the Funds to perform as though cash were actually invested in those markets. Hedging may be used by certain Funds to limit or control risks, such as adverse movements in exchange rates and interest rates. Return enhancement can be accomplished through the use of derivatives in a Fund, including using derivatives as a substitute for holding physical securities, and using them to express various macro views (e.g., interest rate movements, currency movements, and macro credit strategies). By purchasing certain instruments, the Funds may more effectively achieve the desired portfolio characteristics that assist them in meeting their investment objectives. Depending on how the derivatives are structured and utilized, the risks associated with them may vary widely. These risks include, but are not limited to, market risk, liquidity risk, leveraging risk, counterparty risk, basis risk, reinvestment risk, political risk, prepayment risk, extension risk and credit risk. Futures, certain options and cleared swaps are traded or cleared on an exchange or central exchange clearing house. Exchange- traded or cleared transactions generally present less counterparty risk to a Fund. The exchanges clearinghouse stands between the Fund and the broker to the contract and therefore, credit risk is generally limited to the failure of the clearinghouse and the clearing member. Cleared swap contracts are subject to clearing house rules, including initial and variation margin requirement, daily settlement of obligations and the clearinghouse guarantee of payments to the broker. There is, however, still counterparty risk due to the insolvency of the broker with respect to any margin held in the brokers customer accounts. While clearing members are required to segregate customer assets from their own assets, in the event of insolvency, there may be a shortfall in the amount of margin held by the broker for its clients. Collateral and margin requirements for exchange-traded or exchange-cleared derivatives are established through regulation, as well as set by the broker or applicable clearinghouse. Margin for exchange-traded and exchange cleared transactions are detailed in the Statements of Assets and Liabilities as cash held at the broker for futures contracts and cash held at the broker for swap contracts, respectively. Securities pledged by a Fund for exchange-traded and cleared transactions are noted as collateral or margin requirements in the Schedule of Investments. The effects of derivative instruments, categorized by risk exposure, on the Statements of Assets and Liabilities and the Statements of Operations, for the period ended June 30, 2015, if applicable, are disclosed in the Fair Value of Derivative Instruments table following each applicable Funds Schedule of Investments. Foreign Currency Exchange Contracts In connection with investment transactions consistent with the Funds investment objectives and strategies, certain Funds may enter into foreign currency exchange spot contracts and forward foreign currency exchange contracts (FX contracts). From time to time, certain Funds may enter into FX contracts to hedge certain foreign currency-denominated assets. FX contracts are recorded at fair value. Certain risks may arise upon entering into these FX contracts from the potential inability of counterparties to meet the terms of their FX contracts and are generally limited to the amount of unrealized gain on the FX contracts, if any, that are disclosed in the Statements of Assets and Liabilities. For the period ended June 30, 2015, the following Funds entered into foreign currency exchange contracts primarily for the strategies listed below: Funds Strategies Non-U.S. Fund Exposing cash to markets and trade settlement Core Bond Fund Return enhancement and hedging Global Real Estate Securities Fund Exposing cash to markets and trade settlement The Funds foreign currency contract notional dollar values outstanding fluctuate throughout the fiscal year as required to meet strategic requirements. The following tables illustrate the quarterly volume of foreign currency contracts. For the purpose of this disclosure, volume is measured by the amounts bought and sold in USD. 108 Notes to Financial Statements Russell Investment Funds Notes to Financial Statements, continued — June 30, 2015 (Unaudited) Outstanding Contract Amounts Sold Quarter Ended March 31, 2015 June 30, 2015 Non-U.S. Fund $ 31,195,199 $ Core Bond Fund 402,843,749 388,235,638 Global Real Estate Securities Fund 20,744,828 22,144,664 Outstanding Contract Amounts Bought Quarter Ended March 31, 2015 June 30, 2015 Non-U.S. Fund $ 31,406,054 $ 27,851,220 Core Bond Fund 404,212,938 388,687,653 Global Real Estate Securities Fund 20,903,916 22,102,212 Options The Funds may purchase and sell (write) call and put options on securities and securities indices, provided such options are traded on a national securities exchange or in an over-the-counter market. The Funds may also purchase and sell (write) call and put options on foreign currencies. When a Fund writes a covered call or a put option, an amount equal to the premium received by the Fund is included in the Fund’s Statement of Assets and Liabilities as an asset and as an equivalent liability. The amount of the liability is subsequently marked- to-market to reflect the current fair value of the option written. The Fund receives a premium on the sale of a call option but gives up the opportunity to profit from any increase in the value of the underlying instrument above the exercise price of the option, and when the Fund writes a put option it is exposed to a decline in the price of the underlying instrument. Whether an option which the Fund has written expires on its stipulated expiration date or the Fund enters into a closing purchase transaction, the Fund realizes a gain (or loss, if the cost of a closing purchase transaction exceeds the premium received when the option was sold) without regard to any unrealized gain or loss on the underlying security, and the liability related to such option is extinguished. If a call option which the Fund has written is exercised, the Fund realizes a capital gain or loss from the sale of the underlying security, and the proceeds from such sale are increased by the premium originally received. When a put option which a Fund has written is exercised, the amount of the premium originally received will reduce the cost of the security which a Fund purchases upon exercise of the option. The Funds’ use of written options involves, to varying degrees, elements of market risk in excess of the amount recognized in the Statements of Assets and Liabilities. The face or contract amounts of these instruments reflect the extent of the Funds’ exposure to market risk. The risks may be caused by an imperfect correlation between movements in the price of the instrument and the price of the underlying securities and interest rates. A Fund may enter into a swaption (swap option). In a swaption, the buyer gains the right but not the obligation to enter into a specified swap agreement with the issuer on a specified future date. The writer of the contract receives the premium and bears the risk of unfavorable changes in the preset rate on the underlying interest rate swap. For the period ended June 30, 2015, the Core Bond Fund purchased/sold options primarily for return enhancement and hedging. The Core Bond Fund’s options contracts outstanding fluctuate throughout the fiscal year as required to meet strategic requirements. The following table illustrates the quarterly volume of options contracts. For purpose of this disclosure, volume is measured by contracts outstanding at period end. Number of Options Contracts Outstanding Quarter Ended March 31, 2015 June 30, 2015 Core Bond Fund 2 2 Futures Contracts The Funds may invest in futures contracts (i.e., interest rate, foreign currency and index futures contracts).The face or contract amounts of these instruments reflect the extent of the Funds’ exposure to off balance sheet risk. The primary risks associated with the use of futures contracts are an imperfect correlation between the change in fair value of the securities held by the Funds and the prices of futures contracts and the possibility of an illiquid market. Upon entering into a futures contract, the Funds are required to deposit with a broker an amount, termed the initial margin, which typically represents 5% to 10% of the purchase price indicated in the futures contract. Payments to and from the broker, known as variation margin, are typically required to be made on a daily Notes to Financial Statements 109 Russell Investment Funds Notes to Financial Statements, continued — June 30, 2015 (Unaudited) basis as the price of the futures contract fluctuates. Changes in initial settlement value are accounted for as unrealized appreciation (depreciation) until the contracts are terminated, at which time realized gains and losses are recognized. For the period ended June 30, 2015, the following Funds entered into futures contracts primarily for the strategies listed below: Funds Strategies Multi-Style Equity Fund Exposing cash to markets Aggressive Equity Fund Exposing cash to markets Non-U.S. Fund Hedging and exposing cash to markets Core Bond Fund Return enhancement, hedging and exposing cash to markets Global Real Estate Securities Fund Exposing cash to markets The Funds’ futures contracts outstanding fluctuate throughout the fiscal year as required to meet strategic requirements. The following table illustrates the quarterly volume of futures contracts. For purpose of this disclosure, volume is measured by contracts outstanding at period end. Number of Futures Contracts Outstanding Quarter Ended March 31, 2015 June 30, 2015 Multi-Style Equity Fund 310 275 Aggressive Equity Fund 88 78 Non-U.S. Fund 676 644 Core Bond Fund 2,189 1,437 Global Real Estate Securities Fund 530 678 Swap Agreements The Funds may enter into swap agreements, on either an asset-based or liability-based basis, depending on whether they are hedging their assets or their liabilities, and will usually enter into swaps on a net basis, i.e., the two payment streams are netted out, with the Funds receiving or paying, as the case may be, only the net amount of the two payments. When a Fund engages in a swap, it exchanges its obligations to pay or rights to receive payments for the obligations or rights to receive payments of another party (i.e., an exchange of floating rate payments for fixed rate payments). Certain Funds may enter into several different types of swap agreements including credit default, interest rate, index (total return) and currency swaps. Credit default swaps are a counterparty agreement which allows the transfer of third party credit risk (the possibility that an issuer will default on its obligation by failing to pay principal or interest in a timely manner) from one party to another. The lender faces the credit risk from a third party and the counterparty in the swap agrees to insure this risk in exchange for regular periodic payments. Interest rate swaps are a counterparty agreement, can be customized to meet each party’s needs, and involve the exchange of a fixed or variable payment per period for a payment that is not fixed. Index swap agreements are a counterparty agreement intended to expose cash to markets or to effect investment transactions consistent with those Funds’ investment objectives and strategies. Currency swaps are an agreement where two parties exchange specified amounts of different currencies which are followed by each paying the other a series of interest payments that are based on the principal cash flow. At maturity the principal amounts are returned The Funds expect to enter into these transactions primarily to preserve a return or spread on a particular investment or to protect against any increase in the price of securities they anticipate purchasing at a later date, or for return enhancement. The net amount of the excess, if any, of the Funds’ obligations over their entitlements with respect to each swap will be accrued on a daily basis and an amount of cash or liquid assets having an aggregate NAV at least equal to the accrued excess will be segregated. To the extent that the Funds enter into swaps on other than a net basis, the amount earmarked on the Funds’ records will be the full amount of the Funds’ obligations, if any, with respect to such swaps, accrued on a daily basis. If there is a default by the other party to such a transaction, the Funds will have contractual remedies pursuant to the agreement related to the transaction. A Fund may not receive the expected amount under a swap agreement if the other party to the agreement defaults or becomes bankrupt. The Funds may enter into swap agreements with counterparties that meet the credit quality limitations of RIMCo. The Funds will not enter into any swap unless the counterparty has a minimum senior unsecured credit rating or long term counterparty credit rating, including reassignments, of BBB- or better as defined by Standard & Poor’s or an equivalent rating from any nationally recognized statistical rating organization (using highest of split ratings) at the time of entering into such transaction. 110 Notes to Financial Statements Russell Investment Funds Notes to Financial Statements, continued  June 30, 2015 (Unaudited) Credit Default Swaps The Core Bond Fund may enter into credit default swaps. A credit default swap can refer to corporate issues, sovereign issues, asset-backed securities or an index of assets, each known as the reference entity or underlying asset. The Fund may act as either the buyer or the seller of a credit default swap involving one party making a stream of payments to another party in exchange for the right to receive a specified return in the event of a default or other credit event. Depending upon the terms of the contract, the credit default swap may be closed via physical settlement. However, due to the possible or potential instability in the market, there is a risk that the Fund may be unable to deliver the underlying debt security to the other party to the agreement. Additionally, the Fund may not receive the expected amount under the swap agreement if the other party to the agreement defaults or becomes bankrupt. In an unhedged credit default swap, the Fund enters into a credit default swap without owning the underlying asset or debt issued by the reference entity. Credit default swaps allow the Fund to acquire or reduce credit exposure to a particular issuer, asset or basket of assets. As the seller of protection in a credit default swap, the Fund would be required to pay the par or other agreed-upon value (or otherwise perform according to the swap contract) of a reference debt obligation to the counterparty in the event of a default (or other specified credit event); the counterparty would be required to surrender the reference debt obligation. In return, the Fund would receive from the counterparty a periodic stream of payments over the term of the contract provided that no credit event has occurred. If no credit event occurs, the Fund would keep the stream of payments and would have no payment obligations. As a seller of protection, the Fund would effectively add leverage to its portfolio because in addition to its total net assets, that Fund would be subject to investment exposure on the notional amount of the swap. The Fund may also purchase protection via credit default swap contracts in order to offset the risk of default of debt securities held in its portfolio or to take a short position in a debt security, in which case the Fund would function as the counterparty referenced in the preceding paragraph. If a credit event occurs and cash settlement is not elected, a variety of other obligations may be delivered in lieu of the specific referenced obligation. The ability to deliver other obligations may result in a cheapest-to-deliver option (the buyer of protections right to choose the deliverable obligation with the lowest value following a credit event). The Fund may use credit default swaps to provide a measure of protection against defaults of the issuers (i.e., to reduce risk where the Fund owns or has exposure to the referenced obligation) or to take an active long or short position with respect to the likelihood (as measured by the credit default swaps spread) of a particular issuers default. Deliverable obligations for credit default swaps on asset-backed securities in most instances are limited to the specific referenced obligation as performance for asset-backed securities can vary across deals. Prepayments, principal paydowns, and other writedown or loss events on the underlying mortgage loans will reduce the outstanding principal balance of the referenced obligation. These reductions may be temporary or permanent as defined under the terms of the swap agreement and the notional amount for the swap agreement generally will be adjusted by corresponding amounts. The Core Bond Fund may use credit default swaps on asset- backed securities to provide a measure of protection against defaults (or other defined credit events) of the referenced obligation or to take an active long or short position with respect to the likelihood of a particular referenced obligations default (or other defined credit events). Credit default swap agreements on credit indices involve one party making a stream of payments to another party in exchange for the right to receive a specified return in the event of a write-down, principal shortfall, interest shortfall or default of all or part of the referenced entities comprising the credit index. A credit index is a basket of credit instruments or exposures designed to be representative of some part of the credit market as a whole. These indices are made up of reference credits that are judged by a poll of dealers to be the most liquid entities in the credit default swap market based on the sector of the index. Components of the indices may include, but are not limited to, investment grade securities, high yield securities, asset-backed securities, emerging markets, and/or various credit ratings within each sector. Credit indices are traded using credit default swaps with standardized terms including a fixed spread and standard maturity dates. An index credit default swap references all the names in the index, and if there is a default, the credit event is settled based on that names weight in the index. The composition of the indices changes periodically, usually every six months, and for most indices, each name has an equal weight in the index. Traders may use credit default swaps on indices to speculate on changes in credit quality. Implied credit spreads, represented in absolute terms, utilized in determining the fair value of credit default swap agreements on corporate issues as of period end are disclosed in the Schedules of Investments and generally serve as an indicator of the current status of the payment/performance risk and represent the likelihood or risk of default (or other defined credit event) for the credit derivative. The implied credit spread of a particular referenced entity reflects the cost of entering into a credit default swap and Notes to Financial Statements 111 Russell Investment Funds Notes to Financial Statements, continued — June 30, 2015 (Unaudited) may include upfront payments required to be made to enter into the agreement. For credit default swap agreements on asset- backed securities and credit indices, the quoted market prices and resulting values serve as the indicator of the current status of the payment/performance risk. Wider credit spreads and increasing fair values, in absolute terms when compared to the notional amount of the swap, generally represent a deterioration of the referenced entity’s credit soundness and a greater likelihood or risk of default or other credit event occurring as defined under the terms of the agreement. The maximum potential amount of future payments (undiscounted) that the Fund as a seller of protection could be required to make under a credit default swap agreement equals the notional amount of the agreement. Notional amounts of all credit default swap agreements outstanding as of June 30, 2015, for which a Fund is the seller of protection are disclosed in the Schedules of Investments. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the Fund for the same referenced entity or entities. Credit default swaps could result in losses if the Fund does not correctly evaluate the creditworthiness of the company or companies on which the credit default swap is based. Credit default swap agreements may involve greater risks than if the Fund had invested in the reference obligation directly since, in addition to risks relating to the reference obligation, credit default swaps are subject to illiquidity and counterparty risk. The Fund will generally incur a greater degree of risk when it sells a credit default swap than when it purchases a credit default swap. As a buyer of a credit default swap, the Fund may lose its investment and recover nothing should a credit event fail to occur and the swap is held to its termination date. As seller of a credit default swap, if a credit event were to occur, the value of any deliverable obligation received by the Fund, coupled with the upfront or periodic payments previously received, may be less than what it pays to the buyer, resulting in a loss of value to the Fund. If the creditworthiness of the Fund’s swap counterparty declines, the risk that the counterparty may not perform could increase, potentially resulting in a loss to the Fund. To limit the counterparty risk involved in swap agreements, the Fund will only enter into swap agreements with counterparties that meet certain standards of creditworthiness. Although there can be no assurance that the Fund will be able to do so, the Fund may be able to reduce or eliminate its exposure under a swap agreement either by assignment or other disposition, or by entering into an offsetting swap agreement with the same party or another creditworthy party. The Fund may have limited ability to eliminate its exposure under a credit default swap if the credit of the reference entity or underlying asset has declined. For the period ended June 30, 2015, the Core Bond Fund entered into credit default swaps primarily for return enhancement, hedging and exposing cash to markets. The Core Bond Fund’s credit default swap contract notional amounts outstanding fluctuate throughout the fiscal year as required to meet strategic requirements. The following table illustrates the quarterly volume of credit default swap contracts. For the purpose of this disclosure, the volume is measured by the local notional amounts outstanding at each quarter end. Credit Default Swap Notional Amounts Outstanding Quarter Ended March 31, 2015 June 30, 2015 Core Bond Fund $
